Exhibits 10.2

CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of July 27, 2010, among AMERICAN REALTY
CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Borrower”), the lenders from time to time party to this Agreement (the
“Lenders”), CAPITAL ONE, N.A., as one of the Lenders and L/C Issuer (“Capital
One”), and CAPITAL ONE, N.A., as Agent (the “Agent”).
 
WHEREAS, the Lenders have agreed to make available to the Borrower a revolving
credit facility upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.01      Defined Terms.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the following meanings:
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Agent” means Capital One, N.A., in its capacity as Agent, and any successor
Agent appointed hereunder.
 
“Agent-Related Persons” has the meaning specified in Section 9.03.
 
“Aggregate Commitment” means the combined Commitments of the Lenders, in the
amount of up to $30,000,000.
 
“Agreement” means this Credit Agreement, as amended, supplemented or modified
from time to time.
 
“Applicable Margin” means 3.25%, as the same may be increased pursuant to
Section 6.22 hereof.
 
“Appraisal” means a real estate appraisal providing an assessment of the fair
market value of a Property, taking into account any and all Estimated
Remediation Costs, that is (a) conducted on an “as-is” basis in accordance with
the Uniform Standards of Professional Appraisal Practice (as promulgated by the
Appraisal Standards Board of the Appraisal Foundation), all Requirements of Law
applicable to the Agent, FIRREA, and the applicable internal policies of the
Agent, and (b) undertaken by an independent M.A.I appraisal firm engaged by the
Agent and satisfactory to the Agent.

 
 

--------------------------------------------------------------------------------

 
 
“Appraised Value” as to any Property shall, as of any date of determination, be
the “as-is” appraised value of such Property reflected in the Appraisal thereof
most recently delivered to and approved by the Agent pursuant to Section
2.16(a).
 
“Approved Ground Lease” means, at any time, any ground lease (whether related to
an interest in land alone or an interest in land and the improvements located
thereon) with respect to any Property which is on terms and conditions that are
acceptable to the Agent, and: (a) under which a Subsidiary Guarantor is the
lessee or holds equivalent rights (including, without limitation, as a
sublessee), (b) that has a remaining term of no less than forty (40) years
(assuming the exercise of any applicable extension options that are exercisable
at the Subsidiary Guarantor’s option) or be otherwise subject to a purchase
option in favor of the Subsidiary Guarantor that is exercisable in the sole
discretion of the Subsidiary Guarantor and is for a nominal purchase price, (c)
under which any required rental payment, principal or interest payment or other
payment due under such lease or sublease, as applicable, from the Subsidiary
Guarantor to the ground lessor is not more than thirty (30) days past due, (d)
where no party to such lease or sublease, as applicable, is the subject of an
Insolvency, (e) where the Subsidiary Guarantor’s interest in the Property or the
lease or sublease, as applicable, is not subject to any Lien other than a
Permitted Exception; (f) containing provisions which create an obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the Subsidiary Guarantor and agreement of
such lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so; (g)
containing provisions which permit the use of such Property for its then-current
use; (h) containing provisions which provide for such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease; and (i) under which
there exists no default or event of default by a ground lessor which default or
event of default has caused or otherwise resulted in or could reasonably be
expected to cause or otherwise result in any material interference with the
Subsidiary Guarantor’s occupancy or other rights under the applicable ground
lease.
 
“Assignee” has the meaning specified in Section 10.08(a).
 
“Assignment and Acceptance” has the meaning specified in Section 10.08(a).
 
“Assumed Interest Rate” shall mean an annual rate equal to seven percent (7%).
 
“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.04(b)(iii).
 
“Average Balance Requirement” has the meaning specified in Section 6.22.

 
2

--------------------------------------------------------------------------------

 
 
“Borrower Accounts” has the meaning specified in Section 2.13(a).
 
“Borrowing Base” shall mean during any fiscal quarter or portion thereof the
lesser of:
 
(a)           The Aggregate Commitment;
 
(b)           fifty percent (50%) of the most recently obtained Appraised Values
of all Borrowing Base Properties; and
 
(c)           the sum of (i) fifty-five percent (55%) of the most recently
obtained Appraised Values of all Investment Grade Borrowing Base Properties and
(ii) forty-five percent (45%) of the most recently obtained Appraised Values of
all Non-Investment Grade Borrowing Base Properties.
 
“Borrowing Base Deliverables” means, with respect to each Property for which the
Borrower seeks approval as a “Borrowing Base Property,” the following items,
subject to such exceptions, deferrals and waivers as may be agreed in writing by
the Agent:
 
(a)           evidence that counterparts of the Collateral Documents related to
such Property have been duly executed, acknowledged and delivered and are in
form suitable for filing or recording in all filing or recording offices that
the Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Agent for the
benefit of the Lenders and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid;
 
(b)           a Title Policy with respect to the applicable Property, together
with endorsements and in amounts acceptable to the Agent (but in no event
greater than the Appraised Value of the applicable Property), issued, coinsured
and reinsured by title insurers reasonably acceptable to the Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Exceptions and other Liens approved by the Agent and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Agent may deem necessary or desirable and as may be available in the state where
such Property is located;
 
(c)           American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated as of a date satisfactory to the Agent, certified to the Agent
and the issuer of the Title Policies in a manner satisfactory to the Agent by a
land surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Agent; provided, however, that Agent shall
accept a survey provided by Borrower that is dated within one (1) year of the
date upon which Borrower requests the approval of the Property as a Borrowing
Base Property, provided that the Title Insurer agrees to “insure over” the lack
of a more recent survey for the applicable Property and the other conditions of
this clause (c) are otherwise complied with;

 
3

--------------------------------------------------------------------------------

 
 
(d)           for any Property which has an Appraised Value in excess of
$2,000,000, property condition, engineering, soils and other reports as to such
Property from professional firms acceptable to the Agent, in each case in form
and substance acceptable to the Agent; provided, however, Agent agrees to accept
a reliance letter from the applicable professional firms for any such reports
that have been prepared within two (2) years of the date that Borrower requests
approval of the Property as “Borrowing Base Property”;
 
(e)           copies of the Net Lease with respect to such Property (and any
other Lease in existence with respect to such Property) together with (i)
estoppel certificates from all tenants under Leases and (ii) if required by any
Lease or the Agent, subordination, non-disturbance and attornment agreements
from the tenants under such Leases, in each case in form and substance of that
required by the applicable Lease or, if the Lease does not so provide, in form
and substance acceptable to Agent in its reasonable discretion;
 
(f)            to the extent the applicable Property is subject to a ground
lease pursuant to which a Subsidiary Guarantor is the ground lessee, a copy of
such ground lease (which must be an Approved Ground Lease) and estoppel and
consent agreements executed by each of the ground lessors with respect to any
such Approved Ground Lease, along with (1) a memorandum of lease in recordable
form with respect to such leasehold interest, executed and acknowledged by the
owner of the affected real property, as lessor, or (2) evidence that the
applicable Approved Ground Lease with respect to such leasehold interest or a
memorandum thereof has been recorded in all places necessary or desirable, in
the Agent’s judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Agent;
 
(g)           evidence of the insurance required by the terms of the applicable
Mortgage related to such Property, in each case naming the Agent (for the
benefit of the Lenders) as additional insured (in the case of liability
insurance) or loss payee (in the case of hazard insurance); provided, however,
Agent agrees to waive the requirement that Agent be named as an additional
insured and/or loss payee for Borrowing Base Properties comprising not more than
$5,000,000 of the Borrowing Base in the aggregate if (a) the tenant of any such
Borrowing Base Property self-insures such Borrowing Base Property and (b) after
reasonable efforts from Borrower, such tenant is unwilling or unable to name the
Agent as an additional insured and/or loss payee (such waiver, an “Insurance
Waiver”);
 
 
4

--------------------------------------------------------------------------------

 

(h)           an Appraisal of such Property (a complete copy of which shall be
provided to Borrower), in each case dated within thirty (30) days of the Closing
Date (or the requested date of approval) and in form, substance and from an
appraiser acceptable to the Agent (such appraiser to be engaged by the Agent and
paid for by the Borrower);
 
(i)           evidence as to (i) whether such Property is in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such Property is a Flood Hazard
Property, (A) whether the community in which such Property is located is
participating in the National Flood Insurance Program, (B) the Borrower's
written acknowledgment of receipt of written notification from the Agent as to
the fact that such Property is a Flood Hazard Property and as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance evidencing flood insurance satisfactory to the Agent
and naming the Agent as loss payee on behalf of the Lender;
 
(j)            if no zoning endorsement has been issued with respect to the
Title Policy, then evidence satisfactory to the Agent that such Property, and
the uses of such Property, are in compliance in all material respects with all
applicable zoning laws;
 
(k)           an environmental site assessment with respect to such Property
issued not more than six months (or such other longer period as may be
acceptable to the Agent) prior to the date on which such Property would be
accepted as a Borrowing Base Property showing that such Property is free from
Hazardous Materials in violation of applicable law and otherwise showing
conditions which are acceptable to the Agent, and reliance letters with respect
to same in favor of Agent in form acceptable to Agent;
 
(l)            evidence that all other action that the Agent may deem reasonably
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the applicable Mortgage has been taken;
 
(m)          with respect to Properties located in California, a seismic report
with respect thereto dated as of a date acceptable to the Agent and earthquake
insurance to the extent required by Agent; and
 
(n)           all documentation required in order for the Subsidiary Guarantor
which owns such Property to comply with the provisions of clause (c) of the
definition of “Borrowing Base Property.”
 
“Borrowing Base Property” means, as of any date of determination, each Property:
 
(a)           that is set forth on Schedule 2.16 hereto (as such schedule may be
updated from time to time in accordance with the terms hereof in each case to
the extent that such Property has not otherwise been removed as a “Borrowing
Base Property” pursuant to the other criteria for qualification as such set
forth in this definition and the other provisions of this Agreement);

 
5

--------------------------------------------------------------------------------

 
 
(b)           that is subject to a Net Lease approved by the Agent, and the
tenant under such Net Lease is not in default of any of its obligations
thereunder;
 
(c)           that is 100% owned in fee simple by, or 100% ground leased
pursuant to an Approved Ground Lease by a Subsidiary of the Borrower that is (i)
controlled by Borrower, (ii) a Single Purpose Entity, and (iii) upon the Closing
Date, a Subsidiary Guarantor; or that shall have become a Subsidiary Guarantor
in accordance with Section 6.20;
 
(d)           with respect to which neither such Property nor any interest of
any applicable Subsidiary Guarantor therein (including the lease thereof or any
indirect interest owned by the Borrower), is subject to any Lien other than
Permitted Exceptions;
 
(e)           (i) that is not the subject of any condemnation proceeding(s) as
of such date that is or are material to the profitable operation of such
Property and has not, since initial qualification as a “Borrowing Base Property”
hereunder been subject to any such condemnation; (ii) that is not as of such
date and has not, since its initial qualification as a “Borrowing Base Property”
hereunder, been affected by any casualty loss which has not been restored,
repaired or replaced as required under the terms of the Loan Documents within no
more than one hundred twenty (120) days after the occurrence of such casualty
loss (provided that, after giving effect to the proceeds of any rental loss or
business interruption insurance proceeds that are payable with respect to the
period during which such restoration and repair shall be continuing there shall
be no material adverse impact upon the financial operation of such Borrowing
Base Property during such period); provided, however, any casualty to any
Borrowing Base Property subject to an Insurance Waiver the cost of which to
restore, repair or replace is expected to exceed $100,000 shall immediately
result in such Borrowing Base Property no longer qualifying as a Borrowing Base
Property hereunder; and (iii) as to which there has not occurred as of such date
or since its initial qualification as a “Borrowing Base Property” hereunder any
material adverse change in the environmental condition thereof from that
described in the environmental site assessment that was delivered as part of the
Borrowing Base Deliverables for such property at the time it was first added as
a Borrowing Base Property; it being understood and agreed that Borrower must
give Agent prompt notice of any casualty or condemnation proceeding with respect
to any Borrowing Base Property;
 
(f)           that is being maintained and preserved in good working order and
condition (ordinary wear and tear excepted) and is free of all structural
defects;
 
(g)           that is located in the United States of America; and
 
(h)           with respect to which the Borrower has delivered the Borrowing
Base Deliverables and has obtained the written approval of the Agent.
 
“Borrowing Notice” means a notice given by the Borrower to the Agent pursuant to
Section 2.03, in substantially the form of Exhibit A.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial lenders are authorized or required by law to close in New York City.
 
 
6

--------------------------------------------------------------------------------

 
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, regarding capital adequacy
of any Lender or of any corporation controlling a Lender.
 
“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which should be
capitalized under GAAP on a consolidated balance sheet of such Person.  For the
purpose of this definition, the purchase price of equipment which is purchased
simultaneously with the trade-in of existing equipment owned by such Person or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount of such purchase price less the credit granted by the
seller of such equipment for such equipment being traded in at such time, or the
amount of such proceeds, as the case may be.
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
 
“Capital Lease Obligations” means, with respect to any Person, the amount at
which such Person's obligations under Capital Leases are required to be carried
on the balance sheet of such Person in accordance with GAAP.
 
“Capital One” means Capital One, N.A., in its capacity as a Lender.
 
“Capital One Proposed Terms” has the meaning specified in Section 6.21.
 
“Cash Equivalents” means:
 
(a)           securities issued or fully guaranteed or insured by the United
States Government or any agency thereof and backed by the full faith and credit
of the United States having maturities of not more than six months from the date
of acquisition;
 
(b)           certificates of deposit, time deposits, demand deposits,
eurodollar time deposits, repurchase agreements, reverse repurchase agreements,
or bankers' acceptances, having in each case a tenor of not more than three (3)
months, issued by any Lender, or by any U.S. commercial lender (or any branch or
agency of a non-U.S. bank licensed to conduct business in the U.S.) having
combined capital and surplus of not less than $100,000,000 whose short-term
securities are rated at least A-1 by Standard & Poor's Corporation and P-1 by
Moody's Investors Service, Inc.; provided, however, such Investments may not be
made in amounts in excess of $1,000,000 with any bank that is owed Indebtedness
in excess of $1,000,000 by the Borrower (other than the Obligations) unless such
bank waives in writing (in form and substance satisfactory to the Requisite
Lenders) its right to set-off such Investment against such Indebtedness;
 
(c)           demand deposits on deposit in accounts maintained at commercial
banks having membership in the FDIC and in amounts not exceeding the maximum
amounts of insurance thereunder; and
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           commercial paper of an issuer rated at least A-1 by Standard &
Poor's Corporation or P-1 by Moody's Investors Service, Inc. and in either case
having a tenor of not more than three (3) months.
 
“CERCLA” has the meaning specified in the definition of “Environmental Laws”.
 
“Change of Control” means an event or series of events by which:
 
(a)           during the term of this Agreement, William M. Kahane and Nicholas
Schorsch cease to be members of the board of directors or other equivalent
governing body of the REIT; or


(b)           the Borrower ceases to have the sole responsibility for managing
and administering the day-to-day business and affairs of any Subsidiary
Guarantor; or otherwise ceases to Control each such Subsidiary Guarantor; or
ceases to own, directly or indirectly, the majority or controlling ownership
interests in and rights to distributions from each Subsidiary Guarantor; or


(c)           the REIT ceases to be the sole general partner of Borrower.
 
 “Clearing Account” has the meaning specified in Section 6.18.
 
“Clearing Account Agreement” means that certain Deposit Account Control
Agreement, dated as of the date hereof, among Borrower, Agent and Capital One,
as clearing bank.
 
“Closing Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by the Agent.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.
 
“Collateral” means all property interests, now owned or hereafter acquired, of
the Borrower or the Subsidiary Guarantors in or upon which a Lien now or
hereafter exists in favor of the Agent on behalf of the Lenders under the
Collateral Documents, following satisfaction of the conditions precedent set
forth in Section 4.01 or 4.02 with respect thereto.
 
“Collateral Assignments” means collectively an assignment of leases and rents,
substantially in the form of Exhibit B, and an assignment of warranties,
personal property leases and management and service contracts, substantially in
the form of Exhibit C, in each case with such revisions as may be proposed by
local counsel to the Agent and acceptable to the Agent.
 
“Collateral Debt Yield” means the percentage produced by dividing Net Operating
Income for the twelve (12) month period ending on the last day of the most
recent calendar quarter (as adjusted by annualizing any net operating income
derived from Properties acquired during such 12-month period) by the Outstanding
Amount as determined as of the end of the most recent calendar quarter.
 
 
8

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means, collectively, (a) the Mortgages, the Collateral
Assignments, the Environmental Indemnity Agreements, and all security
agreements, lease assignments and other similar agreements between the Borrower
or the Subsidiary Guarantors and the Lenders or the Agent for the benefit of the
Lenders, now or hereafter delivered to the Lenders or the Agent pursuant to or
in connection with the transactions contemplated hereby, (b) all financing
statements (or comparable documents) now or hereafter filed in accordance with
the UCC (or comparable law) against the Borrower or the Subsidiary Guarantors as
debtor in favor of the Lenders or the Agent for the benefit of the Lenders as
secured party, and (c) any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any of the
foregoing.
 
“Commitment” has the meaning specified in Section 2.01(a).
 
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender's Commitment divided by the Aggregate Commitment.
 
“Consolidated Debt Yield” means the percentage produced by dividing Consolidated
Net Operating Income for the twelve (12) month period ending on the last day of
the most recent calendar quarter (as adjusted by annualizing any net operating
income derived from Properties acquired during such 12-month period) by Total
Indebtedness as determined as of the end of the most recent calendar quarter.
 
“Consolidated Net Operating Income” means (a) all gross revenues recorded by the
Borrower in accordance with GAAP during a particular period (including, without
limitation, payments received from insurance on account of business or rental
interruption and condemnation proceeds from any temporary use or occupancy, in
each case to the extent attributable to the period for which such Consolidated
Net Operating Income is being determined, but excluding any proceeds from the
sale or other disposition of any Property; or from any financing or refinancing
of any Property; or from any condemnation of any part or all of any Property
(except for temporary use or occupancy); or on account of a casualty to any
Property (other than payments from insurance on account of business or rental
interruption); or any security deposits paid under leases of all or a part of
any Property, unless forfeited by tenants; and similar items or transactions the
proceeds of which under GAAP are deemed attributable to capital), minus (b) all
reasonable and customary property maintenance and repair costs, leasing and
administrative costs, management fees (assumed to be three percent (3%) of gross
receipts) and real estate taxes and insurance premiums recorded by the Borrower
in accordance with GAAP during such period and minus (c) all Capital
Expenditures recorded by the Borrower in accordance with GAAP during such
period.  There shall be no deduction for any expense not involving a cash
expenditure, such as depreciation.
 
“Contingent Obligation” means, as to any Person, (a) any Guaranty Obligation of
that Person, and (b) any direct or indirect obligation or liability, contingent
or otherwise, of that Person, (i) in respect of any letter of credit or similar
instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings, (ii) as a partner or joint
venturer in any partnership or joint venture, (iii) to purchase any materials,
supplies or other property from, or to obtain the services of, another Person if
the relevant contract or other related document or obligation requires that
payment for such materials, supplies or other property, or for such services,
shall be made regardless of whether delivery of such materials, supplies or
other property is ever made or tendered, or such services are ever performed or
tendered, or (iv) incurred pursuant to any Rate Contract.  Except as provided in
the definition of “Total Indebtedness” below, the amount of any Contingent
Obligation shall (subject, in the case of Guaranty Obligations, to the last
sentence of the definition of “Guaranty Obligation”) be deemed equal to the
maximum reasonably anticipated liability in respect thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, mortgage, deed
of trust, indenture, or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
 
“Contribution Agreement” means the Contribution Agreement by and among the
Subsidiary Guarantors, substantially in the form of Exhibit K attached hereto,
including any accession agreement that may be delivered thereunder.
 
“Controlled Group” means the Borrower and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Borrower pursuant to Section 414(b), (c), (m) or (o) of the Code.
 
“Debt Service Coverage Ratio” shall mean the ratio determined for each fiscal
quarter during the term of the Loans by dividing Rolling 12-Month Cash Flow (as
adjusted by annualizing any net operating income derived from Properties
acquired during such 12-month period) for all Borrowing Base Properties by Pro
Forma Debt Service.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied) constitute an
Event of Default.
 
“Disposition” means the sale, lease, conveyance, transfer or other disposition
of (whether in one or a series of transactions) any property, including accounts
and notes receivable (with or without recourse) and sale-leaseback transactions.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States.
 
“Domestic Lending Office” means, with respect to each Lender, the office of that
Lender designated as such on the signature pages hereto or such other office of
a Lender as it may from time to time specify to the Borrower and the Agent.
 
“EBITDA” means, for any period, for any Person, determined in accordance with
GAAP, the sum of (a) the net income (or net loss) plus (b) all amounts treated
as expenses for depreciation, interest and the amortization of intangibles of
any kind to the extent included in the determination of such net income (or
loss), plus (c) all accrued taxes on or measured by income to the extent
included in the determination of such net income (or loss); provided, however,
that net income (or loss) shall be computed for these purposes without giving
effect to extraordinary losses or extraordinary gains.
 
 
10

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means (a) a commercial lender organized under the laws of
the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000, (b) a commercial lender organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such commercial lender is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD, and (c) any Lender Affiliate.
 
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Borrower or any Subsidiary Guarantor, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.
 
“Environmental Indemnity Agreement” means an environmental indemnity agreement
substantially in the form of Exhibit D, with such revisions as may be proposed
by local counsel to the Agent and acceptable to the Agent.
 
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Hazardous Material Transportation Act, the Federal Water
Pollution Control Act, the Clean Air Act, the Federal Water Pollution Control
Act of 1972, the Solid Waste Disposal Act, the Federal Resource Conservation and
Recovery Act, the Occupational Safety and Health Act, the Toxic Substances
Control Act and the Emergency Planning and Community Right-to-Know Act, each as
amended or supplemented, and any analogous future or present local, municipal,
state or federal statutes and regulations promulgated pursuant thereto, each as
in effect as of the date of any determination.
 
“Environmental Permits” has the meaning set forth in Section 5.11(b).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
 
11

--------------------------------------------------------------------------------


 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b),
414(c) or 414(m) of the Code.
 
“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from
a Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by the
Borrower or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; (h) an application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code with respect to any Plan; (i) a non-exempt prohibited
transaction occurs with respect to any Plan for which the Borrower or any
Subsidiary of the Borrower may be directly or indirectly liable; or (j) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan for which the Borrower or any
member of the Controlled Group may be directly or indirectly liable.
 
“Estimated Remediation Cost” means all costs associated with performing work to
remediate contamination of a Property or groundwater which constitutes a
violation of Environmental Laws, including engineering and other professional
fees and expenses, costs to remove, transport and dispose of contaminated soil,
costs to “cap” or otherwise contain contaminated soil, and costs to pump and
treat water and monitor water quality.
 
“Event of Default” means any of the events or circumstances specified in Section
8.01.
 
“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.
 
“Extended Maturity Date” has the meaning specified in Section 2.09(b).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Lender of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Capital One
on such day on such transactions as determined by the Agent.
 
 
12

--------------------------------------------------------------------------------

 
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.
 
“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended from time to time, and any regulations promulgated
thereunder.
 
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably cash
collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, satisfactory to the L/C
Issuer and (d) the Commitments shall have expired or been terminated in full (in
each case, other than inchoate indemnification liabilities arising under the
Loan Documents).
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such other entity as may be in general use by significant
segments of the U.S. accounting profession, which are applicable to the
circumstances as of the date of determination.
 
“Government List” has the meaning specified in Section 7.19.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligation”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any Property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase securities, other Properties or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof.  Except as set forth in the
definition of “Total Indebtedness” below, the amount of any Guaranty Obligation
shall be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means (i) all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or
petroleum-derived substance or waste, (ii) any other materials or pollutants
that cause such Property to be in violation of any Environmental Laws, (iii)
asbestos in any form which is or could become friable, urea formaldehyde foam
insulation, electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million, and (iv) any other chemical, material, substance, or waste, exposure to
which is prohibited, limited, or regulated by any Governmental Authority.
 
“Honor Date” has the meaning specified in Section 2.04(c)(i).
 
“Indebtedness” of any Person means without duplication, (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, (c) all reimbursement
obligations with respect to surety bonds, letters of credit, bankers'
acceptances and similar instruments (in each case, to the extent material or
non-contingent), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Properties, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Properties acquired by the Person
(even though the rights and remedies of the seller or bank under such agreement
in the event of default are limited to repossession or sale of such properties),
(f) all Capital Lease Obligations, (g) all net obligations with respect to Rate
Contracts, (h) all obligations to purchase, redeem, or acquire any Stock of such
Person or its Affiliates that, by its terms or by the terms of any security into
which it is convertible or exchangeable, is, or upon the happening of any event
or the passage of time would be, required to be redeemed or repurchased by such
Person or its Affiliates, (i) all indebtedness referred to in clauses (a)
through (h) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in Properties (including accounts and contract rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness, and (j) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) above.
 
“Indemnified Liabilities” has the meaning specified in Section 10.05.
 
“Indemnified Person” has the meaning specified in Section 10.05.
 
14

--------------------------------------------------------------------------------


 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case as undertaken under U.S. Federal, State or foreign law.
 
“Interest Determination Date” shall mean, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first (1st) day of the
calendar month in which such Interest Period commences.
 
“Interest Payment Date” means the last Business Day of each calendar month.
 
“Interest Period” means the period commencing on the first (1st) day of each
calendar month and terminating on the last day of such calendar month.
 
“Investment” means (a) any purchase or acquisition of any capital stock, equity
interest, asset, obligation or other security of or any interest in, any Person,
(b) any advance, loan, extension of credit or capital contribution to any
Person, (c) any purchase, lease, or other acquisition of Property for the
purpose of resale or leasing to another Person, and (d) any contingent or other
agreement to do any of the foregoing.
 
“Investment Grade Borrowing Base Properties” means any Borrowing Base Property
that is net leased to an Investment Grade Tenant.
 
“Investment Grade Tenant” means any tenant under a Net Lease of a Borrowing Base
Property that has a rating of BBB- or better from Standard & Poor's Corporation.
 
“IRS” means the Internal Revenue Service or any agency successor thereto.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Joinder Agreement” means a Joinder Agreement substantially in the form attached
to the form of Subsidiary Guaranty.
 
“Knowledge of the Borrower” means the actual knowledge (unless otherwise
provided, after reasonable inquiry) of the Chief Executive Officer and President
of the Borrower and each other Person with executive responsibility for any
aspect of the Borrower's business.
 
15

--------------------------------------------------------------------------------


 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Capital One in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
 
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in a
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
 
“Lender” means each of the lenders party to this Agreement, and includes Capital
One in its individual capacity.
 
“Lender Affiliate” means a Person that is engaged primarily in the business of
commercial lending and is a Subsidiary of a Lender or of a Person of which a
Lender is a Subsidiary.
 
“Lending Office” means, with respect to any Lender, the office or offices of the
Lender specified as its “Lending Office” opposite its name on the signature
pages hereto, or such other office or offices of the Lender as it may from time
to time specify to the Borrower and the Agent.
 
“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a standby letter of credit only.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
16

--------------------------------------------------------------------------------


 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.04(g).
 
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $1,000,000 and (b) the Commitments as of such date.
 
“LIBOR Base Rate” shall mean, with respect to each Interest Period, the rate
(truncated at 1/100th of 1%) for deposits in U.S. dollars, for a one-month or
three-month period, as selected by Borrower in accordance with Section 2.01(a)
hereof, that appears on Telerate Page 3750 (or the successor thereto) as of
11:00 a.m., London time, on the related Interest Determination Date.  If such
rate does not appear on Telerate Page 3750 as of 11:00 a.m., London time, on
such Interest Determination Date, the LIBOR Base Rate shall be the arithmetic
mean of the offered rates (expressed as a percentage per annum) for deposits in
U.S. dollars for a one-month or three-month period, as applicable, that appear
on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such Interest
Determination Date, if at least two such offered rates so appear.  If fewer than
two such offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m.,
London time, on such Interest Determination Date, Agent shall request the
principal London office of any four major reference banks in the London
interbank market selected by Agent to provide such bank’s offered quotation
(expressed as a percentage per annum) to prime banks in the London interbank
market for deposits in U.S. dollars for a one-month or three-month period, as
applicable, as of 11:00 a.m., London time, on such Interest Determination Date
for the amounts of not less than U.S. $1,000,000.  If at least two such offered
quotations are so provided, the LIBOR Base Rate shall be the arithmetic mean of
such quotations.  If fewer than two such quotations are so provided, Agent shall
request any three major banks in New York City selected by Agent to provide such
bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars to
leading European banks for a one-month or three-month period, as applicable, as
of approximately 11:00 a.m., New York City time on the applicable Interest
Determination Date for amounts of not less than U.S. $1,000,000.  If at least
two such rates are so provided, the LIBOR Base Rate shall be the arithmetic mean
of such rates.  The LIBOR Base Rate shall be determined conclusively by Agent or
its agent.
 
“LIBOR Rate” shall mean, for any Interest Period, a rate per annum (truncated at
1/100th of 1%) determined by Agent to be equal to the LIBOR Base Rate for such
Interest Period divided by (1 minus the Reserve Requirement) for such Interest
Period.
 
“Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, or liquid debt instruments that have a readily
ascertainable value and are regularly traded in a recognized financial market.
 
17

--------------------------------------------------------------------------------


 
“Lien” means any mortgage, deed of trust, security agreement, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including those
created by, arising under or evidenced by any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement naming the owner of the
asset to which such lien relates as debtor, under the UCC or any comparable law)
and any contingent or other agreement to provide any of the foregoing.
 
“Loan” or “Loans” has the meaning specified in Section 2.01(a).
 
“Loan Documents” means this Agreement, the Notes, the Collateral Documents,  the
Subsidiary Guarantees, the Joinder Agreement and all other documents delivered
to the Agent or the Lenders in connection therewith.
 
“Margin Stock” means “margin stock” as such term is defined from time to time in
Regulation G, T, U or X of the Federal Reserve Board.
 
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, any of (a) the financial condition of the Borrower, (b) the
ability of the Borrower or any Subsidiary Guarantor to perform under any Loan
Document and avoid any Event of Default, or (c) the value of the Collateral.
 
“Maturity Date” means January 31, 2013, subject, however, to extension pursuant
to Section 2.09(b) hereof, and to earlier acceleration pursuant to the
provisions of the Loan Documents.
 
“Mortgage” means a deed of trust, mortgage or similar real property security
instrument encumbering Collateral, substantially in the form of Exhibit E, with
such revisions as may be proposed by local counsel to the Agent and acceptable
to the Agent.
 
“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) and to which any member of the Controlled Group makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
 
“Net Lease” means a lease entered into by any Subsidiary Guarantor and the
tenant thereunder with respect to any Property, in form and substance
satisfactory to Agent.
 
“Net Operating Income,” as to any Borrowing Base Property, means (a) all gross
revenues recorded in accordance with GAAP from the operation of such Borrowing
Base Property during a particular period (including, without limitation,
payments received from insurance on account of business or rental interruption
and condemnation proceeds from any temporary use or occupancy, in each case to
the extent attributable to the period for which such Net Operating Income is
being determined, but excluding any proceeds from the sale or other disposition
of any part or all of such Borrowing Base Property; or from any financing or
refinancing of such Borrowing Base Property; or from any condemnation of any
part or all of such Borrowing Base Property (except for temporary use or
occupancy); or on account of a casualty to the property (other than payments
from insurance on account of business or rental interruption); or any security
deposits paid under leases of all or a part of such Borrowing Base Property,
unless forfeited by tenants; and similar items or transactions the proceeds of
which under GAAP are deemed attributable to capital), minus (b) all reasonable
and customary property maintenance and repair costs, leasing and administrative
costs, management fees (assumed to be three percent (3%) of gross receipts) and
real estate taxes and insurance premiums recorded in accordance with GAAP by the
Borrower during such period with respect to such Borrowing Base Property and
minus (c) all Capital Expenditures recorded in accordance with GAAP by the
Borrower during such period with respect to such Borrowing Base Property.  There
shall be no deduction for any expense not involving a cash expenditure, such as
depreciation.  To the extent any contradiction exists between the foregoing
definition and the manner in which net operating incoming is calculated and
defined under GAAP, the latter shall prevail and be applied as appropriate under
this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
“Nominated Property” has the meaning specified in Section 2.16(a)(i).
 
“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).
 
“Non-Investment Grade Borrowing Base Properties” means any Borrowing Base
Property that is net leased to an Non-Investment Grade Tenant.
 
“Non-Investment Grade Tenant” means any tenant under a Net Lease of a Borrowing
Base Property that does not qualify as an Investment Grade Tenant.
 
“Note” means a promissory note of the Borrower payable to the order of a Lender
in substantially the form of Exhibit F, evidencing the aggregate indebtedness of
the Borrower to such Lender resulting from Loans made by such Lender.
 
“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder's office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.
 
“Obligations” means all Loans, Letters of Credit, and other Indebtedness,
advances, debts, liabilities, obligations, covenants and duties owing by the
Borrower or any Subsidiary Guarantor to the Agent, any Lender, or any other
Person required to be indemnified under any Loan Document, of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, arising under this Agreement or under any other Loan Document,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.
 
“OFAC” has the meaning specified in Section 7.19.
 
19

--------------------------------------------------------------------------------


 
“Ordinary Course of Business” means, in respect of any transaction involving the
Borrower, the REIT or any Subsidiary Guarantor, the ordinary course of such
Person's business, substantially as intended to be conducted by any such Person
as of the Closing Date, and undertaken by such Person in good faith and not for
purposes of evading any covenant or restriction in any Loan Document.
 
“Organizational Documents” means: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any supplementary articles, certificate
of determination or instrument relating to the rights of preferred shareholders,
and all duly adopted resolutions of the board of directors (or any committee
thereof) of such corporation (b) for any partnership, the partnership agreement,
the certificate and/or statement of partnership and all duly adopted
authorizations of the partners thereof; (c) for any limited liability company,
the articles of organization and operating agreement therefor and duly adopted
authorizations or resolutions of the members thereof; and (d) for any trust, the
declaration or agreement of trust.
 
“Originating Lender” has the meaning specified in Section 10.08(d).
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means the aggregate principal amount of all outstanding
Loans and any L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
“Outstanding Indebtedness” means, as of any date of determination, that portion
of Total Indebtedness outstanding.
 
“Participant” has the meaning specified in Section 10.08(d).
 
“Patriot Act” has the meaning specified in Section 7.19.
 
“Patriot Act Offense” has the meaning specified in Section 7.19.
 
“Payment Office” means the address for payments set forth on the signature page
hereto in relation to the Agent or such other address as the Agent may from time
to time specify in accordance with Section 10.02.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Exceptions” means covenants, conditions, restrictions, easements and
other exceptions to title affecting a Borrowing Base Property approved by Agent
and shown as exceptions in the Title Policy for such property.
 
“Permitted Transfers” means any of the following:
 
20

--------------------------------------------------------------------------------


 
(a)           the transfer by Borrower of any direct or indirect interest in any
Subsidiary Guarantor to any Person, provided that, after giving effect to any
such transfer or assignment, the Borrower continues to own no less than
fifty-one percent (51%) of such Subsidiary Guarantor and provided no Change of
Control results from same;


(b)           the transfer of any direct or indirect interests in Borrower
and/or the REIT that are or become publically traded on a national exchange,
provided that no Change of Control results from same; and


(c)           the merger or consolidation of the REIT, or a sale of the REIT,
provided that the merger or consolidation of the REIT is with, or the sale of
the REIT is to, a publically traded company having a net worth prior to such
merger, consolidation or sale greater than the net worth of the REIT as of the
date hereof and provided that no Change of Control results from same.


 “Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or governmental
authority.


“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower or any member of the Controlled Group sponsors or maintains
or to which the Borrower or any member of the Controlled Group makes, is making
or is obligated to make contributions, and includes any Multiemployer Plan or
Qualified Plan.
 
“Pro Forma Debt Service” shall mean the sum of (a) the pro forma amount of
interest which would accrue (if payable monthly) during a period of one year on
a principal sum equal to the Outstanding Amount on the date of determination at
a rate equal to the Assumed Interest Rate plus (b) an amount equal to the sum of
the principal components of the amortization payments that would be due during
the first year of a twenty-five (25) year amortization period if the Outstanding
Amount were to be payable over a twenty-five (25) year amortization period in
equal monthly payments of principal and interest at an interest rate equal to
the Assumed Interest Rate.
 
“Prohibited Transaction” means any transaction described in section 406 of ERISA
which is not exempt by reason of section 408 of ERISA or the transitional rules
set forth in section 414(c) of ERISA and any transaction described in
section 4975(c)(12) of the Code which is not exempt by reason of
section 4975(c)(2) or section 4975(d) of the Code, or the transitional rules of
section 2003(c) of ERISA.
 
“Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any of its
Subsidiaries or in which any such party has an interest at such time; and
“Property” means any one of such Properties.
 
“Property Information Packet” has the meaning specified in Section 6.21.
 
“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multiemployer Plan.
 
 
21

--------------------------------------------------------------------------------

 
 
“Rate Contracts” means interest rate and currency swap agreements, cap, floor
and collar agreements, interest rate insurance, currency spot and forward
contracts and other agreements or arrangements designed to provide protection
against fluctuations in interest or currency exchange rates.
 
“REIT” means American Realty Capital Trust Inc., a Maryland corporation, which
is the general partner of the Borrower.
 
“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Sections 857 et seq. of the Code, and (c) the
qualification and taxation of such Person as a real estate investment trust
under analogous provisions of state and local law in each state and jurisdiction
in which such Person owns property, operates or conducts business.
 
“Rents” means all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in an Insolvency Proceeding) or
in lieu of rent or rent equivalents, royalties (including all oil and gas or
other mineral royalties and bonuses), income, fees, receivables, receipts,
revenues, deposits (including security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, any Subsidiary Guarantor or any of their
agents or employees from any and all sources arising from or attributable to any
Borrowing Base Property, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of any Borrowing Base Property
or rendering of services by Borrower, any Subsidiary Guarantor or any of their
agents or employees and proceeds, if any, from business interruption or other
loss of income insurance.
 
“Reportable Event” means any of the events set forth in section 4043(b) of ERISA
or the regulations thereunder, a withdrawal from a Plan described in
section 4063 of ERISA, a cessation of operations described in section 4068(f) of
ERISA, an amendment to a Plan necessitating the posting of security under
section 401(a)(29) of the Code, or a failure to make when due a payment required
by section 412(m) of the Code and section 302(e) of ERISA.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.
 
22

--------------------------------------------------------------------------------


 
“Requisite Lenders” means, as of any date of determination, Lenders holding at
least 66-2/3% of the outstanding principal balance of the Loans, or, if there
are no Loans outstanding, Lenders having at least 66-2/3% of the Aggregate
Commitment.

“Reserve Requirement” shall mean, for any Interest Period, the average maximum
rate at which reserves (including, without limitation, any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion dollars against
“Eurocurrency Liabilities” (as such term is used in said Regulation D).   In
determining the Reserve Requirement, Agent shall take into account any
transitional adjustment or phase-in provisions of the reserve requirements
otherwise applicable to Eurocurrency Liabilities during the applicable Interest
Period, and, in the event of any change or variation in the reserve requirements
during the applicable Interest Period, Agent may use any reasonable averaging or
attribution methods which it deems appropriate.  The determination by Agent of
any applicable Reserve Requirement shall be conclusive, absent manifest
error.  Failure by Agent to take into account the Reserve Requirement when
calculating interest due with respect to the Loans shall not constitute, whether
by course of dealing or otherwise, a waiver by Agent of its right to collect
such amounts for any future period.
 
“Responsible Officer” means the President of the Borrower, or, with respect to
financial matters, the Chief Financial Officer or Controller of the Borrower.
 
“Rolling 12-Month Cash Flow” shall mean for all Borrowing Base Properties for
any fiscal quarter, the Net Operating Income from the Borrowing Base Properties
for the twelve (12) month period ending on the last day of such quarter.
 
“SEC” means the Securities and Exchange Commission, or any successor thereto.
 
“Single Purpose Entity” shall mean a Person (other than an individual, a
government, or any agency or political subdivision thereof), which exists solely
for the purpose of owning a Borrowing Base Property, conducts business only in
its own name, does not engage in any business or have any assets unrelated to
such Borrowing Base Property, does not have any indebtedness other than as
permitted by this Agreement, has its own separate books, records, and accounts
(with no commingling of assets) although it may file a consolidated income tax
return with another Person, holds itself out as being a Person separate and
apart from any other Person, and observes corporate and partnership formalities
independent of any other entity.
 
“Solvency Certificate” means a certificate in the form attached hereto as
Exhibit J whereby a Person represents and warrants as to its Solvency or as to
the Solvency of any Subsidiary thereof.
 
“Solvent” means, as to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person's liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code and, in the alternative, for purposes of the Uniform Fraudulent
Transfer Act; (b) the present fair saleable value of the Property of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
is able to realize upon its Property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute unreasonably
small capital.
 
 
23

--------------------------------------------------------------------------------

 
 
“Stock” means all shares, options, warrants, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Exchange Act).
 
“Subsidiary” means any corporation, association, partnership, joint venture,
trust or other business entity of which more than fifty percent (50%) of the
Stock or other equity or beneficial interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by Borrower, or one
or more of the Subsidiaries of the Borrower, or a combination thereof.
 
“Subsidiary Guarantor” means each Subsidiary that is the owner of a Borrowing
Base Property from time to time.  The initial Subsidiary Guarantors are
described on Schedule 2.16 hereto.  Subsidiary Guarantors may be released as
such as provided in Section 2.16 and Subsidiaries shall be added as Subsidiary
Guarantors pursuant a Joinder Agreement delivered pursuant to Section 6.20.
 
“Subsidiary Guaranty” means the Guaranty made jointly and severally by the
Subsidiary Guarantors (or joined in by any Subsidiary Guarantor pursuant to a
Joinder Agreement) in favor of the Agent and the Lenders, substantially in the
form of Exhibit G.
 
“Tangible Net Worth” means, as of any date of determination, the Borrower's net
worth, as determined in accordance with GAAP (except that in determining the
Borrower's net worth, the Indebtedness of the Borrower shall include the
Borrower's share of the Indebtedness of any partnership or joint venture in
which the Borrower directly or indirectly holds any interest plus any recourse
or contingent obligations, directly or indirectly, of the Borrower with respect
to any Indebtedness of such partnership or joint venture in excess of its
proportionate share), exclusive of intangible assets such as good will, patents,
tradenames, trade-marks, copyrights, franchises and other assets defined as
“intangible assets” under GAAP, but including the fair value of any Leases
determined in accordance with GAAP.
 
“Taxes” has the meaning specified in Section 3.01(a).
 
“Title Insurer” means a title insurance company acceptable to the Agent.
 
24

--------------------------------------------------------------------------------


 
“Title Policy” for any Borrowing Base Property means an extended coverage ALTA
Loan Policy issued by the Title Insurer and in form and substance satisfactory
to the Agent in its discretion, which shall insure the lien of the Mortgage on
such Borrowing Base Property as a valid first lien on the Borrower's fee simple
estate therein (as well as on all rights and easements under any applicable
reciprocal easement or similar agreement and all other appurtenant interests),
subject to no exceptions other than Permitted Exceptions.  Unless otherwise
approved by the Agent, each Title Policy shall be in the amount of the
Commitments of all Lenders, and shall be reinsured with other companies and in
such amounts as may be acceptable to the Agent in form and substance
satisfactory to the Agent in its discretion.  Each Title Policy shall also
include such endorsements as may be required by the Agent in its discretion,
including, without limitation, each of the following endorsements:  (i) an
endorsement relating to covenants, conditions and restrictions and
encroachments; (ii) an endorsement insuring that such Borrowing Base Property
has access to a specified physically open, dedicated and accepted public street;
(iii) an endorsement insuring the priority of the assignment of leases and rents
for such Borrowing Base Property; (iv) a variable rate endorsement; (v) a
revolving credit endorsement; (vi) a tie-in endorsement; (vii) an environmental
endorsement; and (viii) “last-dollar” endorsement.  Unless otherwise approved by
the Agent, no Title Policy shall include an exception for bankruptcy, fraudulent
conveyance or creditors' rights issues.  The Title Insurer shall not insure or
endorse over any lien or other easement, whether based on an indemnity from the
Borrower or otherwise, without the prior approval of the Agent.
 
“Total Assets” means the value of all assets of the Borrower as determined in
accordance with GAAP.
 
“Total Indebtedness” means as of any date of determination, the Indebtedness of
the Borrower, whether outstanding or available to be drawn, and shall include
the Borrower's share of the Indebtedness of any partnership or joint venture in
which the Borrower directly or indirectly holds any interest plus any recourse
or contingent obligations, directly or indirectly, of the Borrower with respect
to any Indebtedness of such partnership or joint venture in excess of its
proportionate share.
 
“Total Mortgage Indebtedness” means the aggregate amount of Indebtedness of
Borrower and any Subsidiary that is secured by Liens on the Properties of
Borrower and the Subsidiaries.
 
“UCC” means the Uniform Commercial Code as in effect in any jurisdiction.
 
“Unfunded Pension Liabilities” means the excess of a Plan's benefit liabilities
under section 4001(a)(16) of ERISA, over the current value of that Plan's
assets, determined in accordance with the assumptions used by the Plan's
actuaries for funding the Plan pursuant to section 412 for the applicable plan
year.
 
“Unhedged Interest Exposure” means the aggregate amount of Indebtedness of
Borrower and any Subsidiary that is (a) secured by Liens on the Properties of
Borrower and the Subsidiaries and (b) that provides for the payment by Borrower
and the Subsidiaries of interest at a floating rate that is not subject to a
Rate Contract.
 
25

--------------------------------------------------------------------------------


 
“United States” and “U.S.” each mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
 
1.02       Other Definitional Provisions.
 
(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.  The meaning of
defined terms shall be equally applicable to the singular and plural forms of
the defined terms.  Terms (including uncapitalized terms) not otherwise defined
herein but defined in the UCC shall have the meanings set forth therein.
 
(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
section, schedule and exhibit references are to this Agreement unless otherwise
specified.
 
(c)           Certain Common Terms.
 
(i)            The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
 
(ii)           The term “including” is not limiting and means “including without
limitation.”
 
(iii)          The term “ratably” means, at any time that Loans may be
outstanding, in accordance with the amount of the outstanding Loans of the
respective Lenders; and, at any time that no Loans are outstanding, in
accordance with the outstanding Commitments of the respective Lenders.
 
(d)           Performance; Time.  Whenever any performance obligation hereunder
(other than a payment obligation) is stated to be due or required to be
satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including”.  If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.
 
(e)           Contracts.  Unless otherwise expressly provided herein, references
to agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document.
 
26

--------------------------------------------------------------------------------


 
(f)            Laws.  References to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation.
 
(g)           Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
 
(h)           Independence of Provisions.  The parties acknowledge that this
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
 
1.03       Accounting Principles.
 
(a)           GAAP.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed, and all
financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.
 
(b)           Fiscal Year; Quarter.  References herein to “fiscal year” and
“fiscal quarter” refer to such fiscal periods of the Borrower.
 
ARTICLE II
 
THE LOANS
 
2.01       Amounts and Terms of Commitments.
 
(a)           Loans.  Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make loans to the Borrower (each such loan, a “Loan”
and all such loans collectively, the “Loans”), and to purchase participations in
L/C Obligations, from time to time on any Business Day during the period from
the Closing Date to the Maturity Date, in an aggregate amount not to exceed at
any time the amount set forth opposite the Lender's name in Schedule 2.01 (such
amount as the same may be reduced pursuant to Section 2.05 or reduced or
increased as a result of one or more assignments pursuant to Section 10.08, the
Lender's “Commitment”); provided, however, that, after giving effect to any
Loan, the Outstanding Amount shall not exceed the then applicable Borrowing
Base.  Within the foregoing limitations, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), repay or
prepay pursuant to Section 2.06 and reborrow pursuant to this Section 2.01(a).
 
(b)           Use of Proceeds.  The Borrower shall use the proceeds of all Loans
for the acquisition of new Properties or the financing of existing Properties,
all to be leased to Investment Grade Tenants and Non-Investment Grade Tenants
pursuant to Net Leases.
 
2.02           Notes.  The Loans made by each Lender shall be evidenced by a
Note payable to the order of that Lender in an amount equal to its
Commitment.  Each Lender shall endorse on the schedules annexed to its Note, the
date, amount and maturity of each Loan made by it and the amount of each payment
of principal made by the Borrower with respect thereto.  Each Lender is
irrevocably authorized by the Borrower to endorse its Note, and each Lender’s
record shall be conclusive absent manifest error; provided, however, that the
failure of a Lender to make, or an error in making, a notation thereon with
respect to any Loan shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any such Note to such Lender.
 
 
27

--------------------------------------------------------------------------------

 
 
2.03       Procedure for Borrowing.
 
(a)           Borrowing Notice.  Each Loan shall be made upon the irrevocable
written notice (including notice via email confirmed immediately by a telephone
call) of the Borrower in the form of a Borrowing Notice, as follows:
 
(i)          Timing of Notice.  Each Borrowing Notice shall be submitted to and
received by the Agent prior to 11:00 a.m. (New York time) at least three (3)
Business Days prior to the specified borrowing date.
 
(ii)         Contents of Notice.  Each Borrowing Notice shall set forth the
following information with respect to the Loan subject thereto:
 
(A)           a single, specific borrowing date, which shall be a Business Day;
 
(B)           a single, exact amount for the Loan, which shall be in an
aggregate minimum principal amount of $1,000,000 or any multiple of $100,000 in
excess thereof;
 
(C)           a description of the intended use of the proceeds; and
 
(D)           a certification that the Borrower is in full compliance with all
covenants contained herein and that no Default or Event of Default exists under
the Loan Documents.
 
(b)           Notice to Lenders.  Upon receipt of a Borrowing Notice conforming
with the terms of Section 2.03(a), the Agent shall promptly notify each Lender
thereof and of the amount of such Lender's Commitment Percentage of the Loan
described therein.
 
(c)           Funding of Commitment.  Each Lender shall make the amount of its
Commitment Percentage of the Loan described in any Borrowing Notice available to
the Agent for the account of the Borrower at the Payment Office by 12:00 p.m.
(New York time) on the borrowing date specified therein in funds immediately
available to the Agent.  Unless any applicable condition specified in Article IV
has not been satisfied, such funds shall then be made available to the Borrower
by the Agent at such office by crediting the account of the Borrower with the
aggregate of the amounts made available to the Agent by the Lenders (in like
funds as received by the Agent).
 
28

--------------------------------------------------------------------------------


 
(d)           Frequency of Borrowings.  No more than three (3) Borrowing Notices
may be given in any calendar month.
 
2.04       Letter of Credit Borrowings.
 
(a)          The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Outstanding Amount shall
not exceed the Aggregate Commitment, (y) the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Commitment Percentage of the Outstanding
Amount of all L/C Obligations, shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed and terminated.
 
(ii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any applicable laws or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;
 
29

--------------------------------------------------------------------------------


 
(B)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Agent and the L/C Issuer, the
Letter of Credit is in an initial stated amount less than $100,000; or
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars.
 
(iii)         The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form (or as so extended) under the terms hereof.
 
(iv)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
(v)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower.  Such Letter of
Credit Application must be received by the L/C Issuer and the Agent not later
than 11:00 a.m. at least five (5) Business Days (or such later date and time as
the Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may reasonably require.

 
30

--------------------------------------------------------------------------------

 

(ii)           Within five (5) Business Days following receipt of any Letter of
Credit Application, the L/C Issuer shall confirm with the Agent (by telephone or
in writing) that the Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer shall provide the
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender or the Agent, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.
 
(iii)         If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Agent that the Required
Lenders have elected not to permit such extension or (2) from the Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
 
31

--------------------------------------------------------------------------------


 
(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer shall also deliver to the Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment.

(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Agent thereof.  Not later than 11:00 a.m. on the first Business
Day following the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Commitment
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Loan to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitment and the conditions set forth in
Section 4.02 (other than the delivery of a Borrowing Notice).  Any notice given
by the L/C Issuer or the Agent pursuant to this Section 2.04(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
 
(ii)          Each Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available (and the Agent may apply cash collateral provided for this
purpose) for the account of the L/C Issuer at the Agent’s Office in an amount
equal to its Commitment Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Loan to the Borrower in such
amount.  The Agent shall remit the funds so received to the L/C Issuer.
 
(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Loan because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Lender’s payment to the Agent for the account of the L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.
 
32

--------------------------------------------------------------------------------


 
(iv)         Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)          Each Lender’s obligation to make Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.04(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrowing Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)         If any Lender fails to make available to the Agent for the account
of the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(ii), then, without limiting the other provisions of this Agreement, the
L/C Issuer shall be entitled to recover from such Lender (acting through the
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.  Nothing contained in this Section
2.04(c)(vi) shall be deemed or otherwise construed to impose any additional
liability upon Borrower for any default by any Lender in the performance of its
obligations under this Section 2.04(c).
 
(d)          Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise), the Agent shall distribute to such Lender its Commitment Percentage
thereof in the same funds as those received by the Agent.
 
33

--------------------------------------------------------------------------------


 
(ii)          If any payment received by the Agent for the account of the L/C
Issuer pursuant to Section 2.04(c)(i) is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the REIT, the Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
material respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
 
(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; provided that the payment by the L/C Issuer does
not constitute gross negligence of the L/C Issuer; or any payment made by the
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any Insolvency Proceeding; or
 
34

--------------------------------------------------------------------------------


 
(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower shall immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Agent, any of their respective Affiliates nor any correspondent, participant
or assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)          Letter of Credit Fees.  The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Commitment Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to one
and one half percent (1.5%) times the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 2.04(j).  Letter of Credit Fees shall
be due and payable upon the issuance of the Letter of Credit.  Notwithstanding
anything to the contrary contained herein, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
 
35

--------------------------------------------------------------------------------


 
(h)          Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to Letters of Credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(i)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(j)           Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
2.05         Voluntary Termination or Reduction of Commitments.  The Borrower
may, upon not less than five (5) Business Days' prior notice to the Agent,
terminate the Aggregate Commitment or permanently reduce the Aggregate
Commitment by an aggregate minimum amount of $1,000,000 or an integral multiple
of $100,000 in excess thereof; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, the Outstanding Amount would exceed
the amount of the Aggregate Commitment or Borrowing Base then in effect and,
provided, further, that once reduced in accordance with this Section 2.05, the
Aggregate Commitment may not be increased.  Any reduction of the Aggregate
Commitment shall be applied to each Lender's Commitment in accordance with such
Lender's Commitment Percentage.  If the Commitments are terminated in their
entirety, all accrued commitment fees under Section 2.11(b) to, but not
including, the effective date of such termination shall be payable on the
effective date of such termination.
 
2.06         Optional Prepayments.  Subject to Section 3.04, the Borrower may,
at any time and from time to time, without premium or penalty, ratably prepay
Loans in whole or in part, in an aggregate minimum amount of $500,000 or an
integral multiple of $100,000 in excess thereof, upon at least three (3)
Business Days' prior notice.  Such notice of prepayment shall specify (i) the
amount of such prepayment, and (ii) the date of such prepayment, which shall be
a Business Day.  Such notice shall not thereafter be revocable by the Borrower,
and the Agent shall promptly notify each Lender thereof and of such Lender's
Commitment Percentage of such prepayment.  If a prepayment notice is given, the
payment amount specified therein shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid and
any amounts required to be paid pursuant to Section 3.04.
 
36

--------------------------------------------------------------------------------


 
2.07         Mandatory Prepayments of Loans.  If at any time the Outstanding
Amount exceeds the then applicable Borrowing Base, the Borrower shall, within
ten (10) days thereafter, prepay Loans in an amount sufficient to reduce the
Outstanding Amount to the then applicable Borrowing Base.  In addition, if at
any time Borrower is not in compliance with the covenants contained in Sections
7.16(e) and (f), then Borrower shall, within thirty (30) days thereafter, prepay
Loans in an amount sufficient to cause Borrower to comply with such covenants.
 
2.08         Application of Proceeds.  Any prepayments pursuant to Section 2.06
or Section 2.07 made by the Borrower shall be applied first to any outstanding
interest due on the Loans, then to any outstanding principal due on the Loans.

2.09        Maturity Date; Extension of Maturity Date.  
 
(a)          Initial Maturity Date.  Subject to extension pursuant to the terms
and conditions set forth in clause (b) of this Section 2.09 and subject to the
provisions of clause (c) of this Section 2.09, the Borrower shall cause the
Obligations (including, without limitation, all outstanding principal and
interest on the Loans and all fees, costs and expenses due and owing under the
Loan Documents) to be Fully Satisfied on the Maturity Date.
 
(b)          Extended Maturity Date Option.  Not less than forty-five (45) days
prior to the original Maturity Date, the Borrower may request in writing that
the Agent extend the term of this Agreement (if not previously terminated) to
January 31, 2014 (the end of such period being the “Extended Maturity
Date”).  Each Lender agrees that the Maturity Date of the Loans shall be
extended following such a request from the Borrower subject to satisfaction of
the following terms and conditions:
 
(i)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;
 
(ii)          the Outstanding Amount shall be less than the Borrowing Base; and
 
(iii)         the Borrower shall, at the original Maturity Date, pay to the
Agent (for the pro rata benefit of the Lenders based on their respective
Commitment Percentage as of such date) an extension fee equal to 0.25% of the
Aggregate Commitment.
 
(c)          Additional Conditions for Extension.  In connection with such
extension, and as further conditions thereto:
 
(i)           The Borrower shall deliver to the Agent a Solvency Certificate
executed on behalf of the Borrower and each of the Subsidiary Guarantors (with
respect to the Solvency of the Borrower and each Subsidiary Guarantor both
before and after giving effect to such extension) and a certificate of the
Borrower and each Subsidiary Guarantor dated as of the original Maturity Date
signed by a Responsible Officer (A) certifying and attaching the resolutions
adopted by such Person approving or consenting to such extension and updated
financial projects for the Borrower and the REIT through the Extended Maturity
Date and (B) certifying that, before and after giving effect to such extension,
(1) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
original Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (2) no Default or Event of Default
exists;

 
37

--------------------------------------------------------------------------------

 

(ii)          The Borrower and each of the Subsidiary Guarantors shall deliver
to the Agent such reaffirmations of their respective obligations under the Loan
Documents (after giving effect to the extension), and acknowledgments and
certifications that they have no claims, offsets or defenses with respect to the
payment or performance of any of the Obligations, including, without limitation,
(A) if reasonably requested by Agent, an agreement supplementing each of the
Mortgages to reflect the extension and reaffirming the Mortgages after giving
effect to such extension, executed by each Subsidiary Guarantor and in form for;
(B) reaffirmations of each of the Subsidiary Guaranties; all of which shall be
in form and substance satisfactory to the Agent and (C) a reaffirmation of the
Contribution Agreement, executed by each Subsidiary Guarantor; all of which
shall be in form and substance satisfactory to the Agent;
 
(iii)         If reasonably requested by Agent, the title insurance company that
issued the Title Policies shall have recorded the agreements supplementing the
Mortgages, and shall have issued such endorsements to the Title Policies and
reinsurance agreements to the effect that the validity and priority of the
Mortgages insured thereunder have not been and will not be impaired by such
extension, and confirming the priority of each Mortgage, as supplemented, over
all matters other than Permitted Exceptions (including, without limitation, over
all mechanics’ and materialmen’s liens); and
 
(iv)        The Borrower shall have paid any costs or expenses incurred by the
Agent with respect to such extension and the documents to be delivered in
connection therewith.
 
(d)          Satisfaction of Obligations Upon Acceleration.  Notwithstanding
anything contained herein or in any other Loan Document to the contrary, to the
extent any of the Obligations are accelerated pursuant to the terms hereof, the
Borrower shall, immediately upon the occurrence of such acceleration, cause such
accelerated Obligations to be Fully Satisfied.
 
2.10        Interest.
 
(a)          Rates.  Subject to Section 2.10(c), each Loan shall bear interest
on the outstanding principal amount thereof from the date such Loan is made
until the date such Loan is repaid, at a rate per annum equal to the LIBOR Rate
plus the Applicable Margin.  Not less than five (5) Business Days prior to the
first day of each Interest Period, Borrower shall provide Agent with written
notice of whether it elects a one-month or three-month LIBOR Base Rate for such
Interest Period.  If Borrower fails to make any such election, the interest rate
for such Interest Period shall automatically be based on a one-month LIBOR Base
Rate.
 
38

--------------------------------------------------------------------------------


 
(b)          Payment Dates.  Interest on each Loan for each Interest Period
shall be payable in arrears on each Interest Payment Date and the Maturity
Date.  Interest shall also be payable on the date of any prepayment of Loans
pursuant to Section 2.06 or Section 2.07 for the portion of the Loans so
prepaid.  During the existence of any Event of Default, interest shall be
payable on demand.
 
(c)          Default Rates.  While any Event of Default exists or after
acceleration, and after as well as before any entry of judgment thereon, the
Borrower shall pay interest (after as well as before judgment to the extent
permitted by law) on all outstanding Obligations at a rate equal to (a)
twenty-four percent (24%) per annum if any monetary Event of Default has
occurred and is continuing or (b) twelve percent (12%) if only non-monetary
Events of Default have occurred and are continuing (as applicable, the “Default
Rate”).

(d)          Limitations for Applicable Law.  Anything herein to the contrary
notwithstanding, payments of interest shall not be required, for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payments by the respective Lender would
be contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable law.
 
2.11       Fees.
 
(a)          Facility Fees.  Upon the due execution and delivery of this
Agreement by the Borrower, the Agent and each of the Lenders which are the
initial Lenders party to this Agreement, the Borrower shall pay to each such
Lender an amount equal to 0.5% of such Lender's Commitment as a facility fee, in
each case for the recipient's own account.
 
(b)          Commitment Fees.  Commencing on the date hereof, the Borrower shall
pay to the Agent for the account of each Lender ratably a commitment fee on the
average daily unused portion of such Lender's Commitment equal to 0.25% per
annum.  Such commitment fee shall be due and payable in arrears quarterly on the
last Business Day of each March, June, September, and December (commencing on
September 30, 2010) and on the Maturity Date.
 
2.12       Computation of Fees and Interest.
 
(a)          Computation Period.  All computations of fees and interest under
this Agreement shall be made on the basis of a 360-day year and actual days
elapsed.  Interest and fees shall accrue during each Interest Period for which
interest or fees are computed from the first day thereof to the last day
thereof.
 
(b)          Notice.  The Agent shall, with reasonable promptness, notify the
Borrower and the Lenders of each determination of a LIBOR Rate, provided that no
failure to do so shall relieve the Borrower of any obligation hereunder.  Any
change in the interest rate on a Loan resulting from a change in the Reserve
Requirement shall become effective as of the opening of business on the day on
which such change becomes effective.  The Agent shall with reasonable promptness
notify the Borrower and the Lenders of the effective date and the amount of each
such change, provided that no failure to do so shall relieve the Borrower of any
obligation hereunder.  Each determination of an interest rate by the Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.

 
39

--------------------------------------------------------------------------------

 

2.13       Payments by the Borrower.
 
(a)          Terms of Payments.  All payments (including prepayments) to be made
by the Borrower on account of principal, interest, fees and other amounts
required hereunder shall be made without setoff or counterclaim and shall,
except as otherwise expressly provided herein, be made to the Agent for the
ratable account of the Lenders at the Payment Office, in dollars and in
immediately available funds, no later than 3:00 p.m. (New York time) on the date
specified herein.  The Agent shall promptly distribute to each Lender its
Commitment Percentage (or other applicable share as expressly provided herein)
of such principal, interest, fees or other amounts (in like funds as
received).  Any payment which is received by the Agent later than 3:00 p.m. (New
York time) shall be deemed to have been received on the immediately succeeding
Business Day, and any applicable interest or fee shall continue to
accrue.  Notwithstanding the forgoing, all monthly interest payments shall be
made by automatic debit on each Interest Payment Date from account number
7047580255 established by Borrower at Capital One, or other accounts maintained
at Capital One in which Borrower maintains balances sufficient to pay the
monthly interest payments (collectively, the “Borrower Accounts”).  
 
(b)          Business Days.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be included in
the computation of interest or fees, as the case may be.
 
(c)          Reliance of Agent on Payments by the Borrower.  Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Agent may assume that the Borrower has made such payment in
full to the Agent on such date, and the Agent may (but shall not be required
to), in reliance upon such assumption, cause to be distributed to each Lender on
such due date the amount then due such Lender.  If and to the extent the
Borrower shall not have made such payment in full to the Agent, each Lender
shall repay to the Agent on demand such amount distributed to such Lender,
together with interest thereon for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate as in effect for each such day.
 
(d)          Late Payment Charge.  If Borrower shall fail to make any payment
due hereunder or under the terms of any Note (other than the payment of
principal due on the Maturity Date) (and if sufficient funds are not on deposit
in the Borrower Accounts to make such payment), Borrower shall pay to the Agent
for the account of the Lenders to whom such payment is due on demand a late
charge equal to four percent (4%) of such payment.  This “late charge” is
imposed for the purpose of defraying the expenses of a Lender incident to
handling such late payment.  This charge shall be in addition to, and not in
lieu of, any other remedy the Agent or the Lenders may have and is in addition
to any fees and charges of any agents or attorneys which Agent or Lenders may
employ upon the occurrence of a Default or Event of Default.

 
40

--------------------------------------------------------------------------------

 

2.14       Payments by the Lenders to the Agent.
 
(a)          Reliance of Agent on Payments by the Lenders.  Unless the Agent
shall have received notice from a Lender on the Closing Date or, with respect to
each borrowing after the Closing Date, at least one (1) Business Day prior to
the date of any proposed borrowing, that such Lender will not make available to
the Agent for the account of the Borrower the amount of that Lender's Commitment
Percentage of the Loan to be funded on such date, the Agent may assume that each
Lender has made such amount available to the Agent on the borrowing date, and
the Agent may (but shall not be required to), in reliance upon such assumption,
make available to the Borrower a corresponding amount on such date.  If and to
the extent any Lender shall not have made its full amount available to the Agent
and the Agent in such circumstances has made available to the Borrower such
amount, that Lender shall on the next Business Day following the date of such
borrowing make such amount available to the Agent, together with interest at the
Federal Funds Rate for and determined as of each day during such period.  A
certificate of the Agent submitted to any Lender with respect to amounts owing
under this Section 2.14(a) shall be conclusive, absent manifest error.  If such
amount is so made available, such payment to the Agent shall constitute such
Lender's Loan (as of the date of the borrowing) for all purposes of this
Agreement.  If such amount is not made available to the Agent on the next
Business Day following the borrowing date, the Agent shall notify the Borrower
of such failure to fund and, upon demand by the Agent, the Borrower shall pay
such amount to the Agent for the Agent's account, together with interest thereon
for each day elapsed since the date of such borrowing, at a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
borrowing.
 
(b)          Obligations of Agent; Lender.  The failure of any Lender to make
any Loan on any date of borrowing shall not relieve any other Lender of any
obligation hereunder to make a Loan on the date of such borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any borrowing.
 
2.15        Sharing of Payments, Etc.  If, other than as expressly contemplated
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through  exercise of any right of
setoff, or otherwise) in excess of its Commitment Percentage of payments on
account of the Loans obtained by all the Lenders, such Lender shall forthwith
(a) notify the Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid thereto together with a percentage (calculated by
dividing (i) the amount of such paying Lender's required repayment by (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all of such purchasing Lender's rights of payment
(including the right of setoff, but subject to Section 10.08) with respect to
such participation as fully as if such purchasing Lender were the direct
creditor of the Borrower in the amount of such participation.  The Agent shall
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased pursuant to this Section 2.15 and shall in
each case notify the Lenders following any such purchases.

 
41

--------------------------------------------------------------------------------

 

2.16        Security; Additions  to and Release of Borrowing Base Properties.  
 
(a)          Additions of Borrowing Base Properties.  As of the Closing Date,
the Borrowing Base Properties hereunder shall be the Borrowing Base Properties
listed on Schedule 2.16.  Additional Properties may be offered by the Borrower
for inclusion as additional Borrowing Base Properties hereunder only in
accordance with the following (and any other applicable terms and conditions
contained in this Agreement):
 
(i)           Request for Addition of Borrowing Base Properties.  The Borrower
from time to time may request that any Property that satisfies the criteria set
forth in clauses (b), (c), (d), (e), (f), (g) and (h) set forth in the
definition of the term “Borrowing Base Property” (a “Nominated Property”), be
accepted as Collateral and included as a Borrowing Base Property by delivering
to Agent a written request therefor.  Within ten (10) Business Days following
the receipt of the Borrower’s request, Agent shall order an Appraisal of such
Property, which shall be performed at the Borrower’s expense.
 
(ii)          Due Diligence Review of Nominated Property.  In order to assist
Agent in its evaluation of such Nominated Property, the Borrower shall at its
expense provide the Agent with the following due diligence materials and
information with respect to any Nominated Property:
 
(A)          a commitment for a Title Policy with respect to the Nominated
Property meeting the requirements set forth in clause (b) of the definition of
“Borrowing Base Deliverables;”
 
(B)          a survey meeting the requirements set forth in clause (c) of the
definition of “Borrowing Base Deliverables;”
 
(C)          property condition, engineering, soils and other reports, if
required, evidence as to the status of such Nominated Property as a Flood Hazard
Property, an environmental site assessment and other reports, studies and
evidence meeting the requirements set forth in clauses (d), (i), (j), (k) and if
applicable (m) of the definition of “Borrowing Base Deliverables;”
 
(D)          copies of all Leases with respect to such Nominated Property and
estoppel certificates and subordination, non-disturbance and attornment
agreements that meet the requirements set forth in clause (e) of the definition
of “Borrowing Base Deliverables;”
 
42

--------------------------------------------------------------------------------


 
(E)           if the Nominated Property is subject to a ground lease, copies of
the ground lease along with the other materials relating thereto meeting
required pursuant to clause (f) of the definition of “Borrowing Base
Deliverables;”
 
(F)           evidence of the ability of the Borrower to provide insurance in
compliance with the requirements set forth in clause (g) of the definition of
“Borrowing Base Deliverables;”

(G)          UCC searches with respect to the existing or proposed owner or
lessor of the Nominated Property;
 
(H)          copies of permanent and unconditional certificates of occupancy for
such Nominated Property, if available;
 
(I)            identification of the Subsidiary that owns or will be acquiring
such property, together with such Organizational Documents, financial
information and other information with respect to such Subsidiary as the Agent
may reasonably request;
 
(J)           current, certified rent roll and other reports of the financial
and operating results (for the most recent 12-month period) and projections for
the Nominated Property in such format as the Agent may reasonably require;
 
(K)          in the case of an acquisition, a copy of the purchase and sale
agreement(s) by which the owner will acquire the fee title to, or ground lease
interest in, the Nominated Property; and
 
(L)          such other Borrowing Base Deliverables, evidence of the
satisfaction with respect to such Nominated Property of the requirements set
forth in the definition of “Borrowing Base Property,” and other items pertaining
to the Nominated Property as the Agent may reasonably request.
 
The Agent shall review the foregoing materials and endeavor to notify the
Borrower and the Lenders within fifteen (15) days of receipt of all of the items
described in clauses (A) through (L) above and receipt of the Appraisal
described in Section 2.16(a)(iii)(A) whether it is willing to accept the
applicable Nominated Property as a Borrowing Base Property, which acceptance
shall be in the Agent’s discretion and shall also be subject to the satisfaction
of the conditions set forth in Section 2.16(a)(iii).   All reasonable costs and
expenses incurred by the Agent in reviewing the due diligence materials
described above, and in connection with the consideration of a Nominated
Property, and in documenting the addition of such Nominated Property as a
Borrowing Base Property, shall be for the account of the Borrower.
 
43

--------------------------------------------------------------------------------


 
(iii)         Conditions to Addition of Nominated Property as a Borrowing Base
Property.  Each of the following conditions must be satisfied prior to any
Nominated Property becoming a Borrowing Base Property hereunder:
 
(A)          Appraisal.  The Agent shall have received and reviewed an Appraisal
for the Nominated Property that meets the requirements of clause (h) of the
definition of “Borrowing Base Deliverables.”

(B)          Guaranty and Collateral Documents.  The Borrower shall have caused
the applicable Subsidiary Guarantor to deliver, to the Agent, at the Borrower’s
sole expense, a Subsidiary Guarantor and Collateral Documents meeting the
requirements of clause (a) of the definition of “Borrowing Base Deliverables,” a
Solvency Certificate executed on behalf of such wholly-owned Subsidiary and the
Borrower and each other Subsidiary Guarantor that will remain obligated under
the Loan Documents and such updates to the Schedules attached hereto as would be
required to reflect the addition of such Nominated Property as a Borrowing Base
Property or the addition of such Subsidiary as a Subsidiary Guarantor.  In
addition, all actions shall have been taken consistent with clause (l) of the
definition of “Borrowing Base Deliverables” in order to create a valid first and
subsisting Lien on the property described in the Mortgage encumbering such
Nominated Property.
 
(C)          Title Assurances.  The Agent shall have received confirmation
satisfactory to the Agent of the effectiveness of a Title Policy for such new
Borrowing Base Property meeting the requirements of clause (b) of the definition
of “Borrowing Base Deliverables.”
 
(D)          Insurance.  The Borrower shall have provided, or caused to be
provided, to the Agent the insurance policies required for such Nominated
Property meeting the requirements of clause (g) of the definition of “Borrowing
Base Deliverables,” together with evidence of the payment of premiums therefor
that are then due and payable.
 
(E)          Legal Opinions.  The Borrower shall have delivered to the Agent, if
required by the Agent, such opinions of counsel as to such wholly-owned
Subsidiary and the Mortgage and other Collateral Documents for such Borrowing
Base Property as may be consistent with the types and forms of legal opinions
delivered with respect to such matters as were delivered prior to the initial
borrowing hereunder, including, without limitation, any local-counsel opinion
requested by the Agent.
 
(F)          Officer’s Certificate.  The Borrower shall have delivered to the
Agent an officer’s certificate certifying (i) that no Default has occurred and
is continuing; (ii) that the conditions precedent set forth in
Section 2.16(a)(iii) have been satisfied; (iii) that all financial and operating
information delivered to the Agent pursuant to Section 2.16(a)(ii) is complete
and correct in all material respects; (iv) that all representations and
warranties relating to Subsidiary Guarantors and Borrowing Base Properties set
forth in this Agreement are true and correct as to the wholly-owned subsidiary
that is the owner of such Nominated Property and as to such Nominated Property
as of the date on which it is to be added as a Borrowing Base Property; that
such Nominated Property complies with all covenants set forth herein as of such
date; and (v) in the case of an acquisition, the purchase price for the
Nominated Property, upon which the Agent and the Lenders shall be entitled to
rely.
 
44

--------------------------------------------------------------------------------


 
(G)          Disbursements.  The Borrower shall have paid all reasonable costs
and expenses incurred by the Agent in reviewing the due diligence materials
described above, and in connection with the consideration of a Nominated
Property, and in documenting the addition of such Nominated Property as a
Borrowing Base Property, including Attorney Costs.

(H)          Affirmation.  The Borrower and each Subsidiary Guarantor shall have
reaffirmed its obligations under each Loan Document to which it is a party, in
form and substance satisfactory to the Agent.
 
(iv)        Timing of Inclusion of New Borrowing Base Property; Requirements for
Agent Approval.  Notwithstanding anything to the contrary contained herein,
(A) no Property shall be added as a Borrowing Base Property (or treated as such)
unless such property is nominated as a Nominated Property pursuant to
Section 2.16(a)(i), is approved for inclusion as a Borrowing Base Property
pursuant to Sections 2.16(a)(ii), and satisfies the conditions for inclusion as
a Borrowing Base Property pursuant to Sections 2.16(a)(iii).  Promptly upon such
Property being added as a Borrowing Base Property, the Agent shall notify the
Borrower and the Lenders thereof.
 
(v)         Appraisals; Third Party Reports.  The Borrower shall, and shall
cause the applicable Subsidiary Guarantor to, cooperate with the appraisers
performing any Appraisal and other service providers providing reports with
respect to the Nominated Property, including by providing the appraisers and
other service providers with access to the Nominated Property and the books and
records of the Borrower or such Subsidiary Guarantor related thereto.
 
(b)          Notwithstanding anything contained herein to the contrary, to the
extent any Property previously-qualifying as a Borrowing Base Property ceases to
meet the criteria for qualification as such, such property shall be immediately
removed from all financial covenant and Borrowing Base-related calculations
contained herein.  Any such property shall immediately cease to be a “Borrowing
Base Property” hereunder, Schedule 2.16 attached hereto shall be deemed to have
been immediately amended to remove such Property from the list of Borrowing Base
Properties and the Borrower shall be required, within five (5) Business Days
after such property ceases to qualify as a Borrowing Base Property, to satisfy
all of the conditions set forth in clauses (A) through (C) of Section 2.16(c)
with respect to the release of such Borrowing Base Property.
 
45

--------------------------------------------------------------------------------


 
(c)          Except as set forth in this Section 2.16(c), or unless the
Obligations (other than inchoate indemnity obligations) have been Fully
Satisfied, neither the Borrower nor any Subsidiary Guarantor shall have the
right to obtain the release of any Borrowing Base Property from the Lien of the
Loan Documents, and no repayment or prepayment of any portion of the Loan shall
cause or otherwise result in, the release of the Lien of any Mortgage on any
Borrowing Base Property or any other Collateral.
 
(i)           At any time following the Closing Date, the Borrower on one or
more occasions may obtain, and the Agent shall take such actions as are
necessary to effectuate pursuant to this Section 2.16(c)(i), the release of the
entirety of any Borrowing Base Property from the Lien of the Mortgages (and
related Loan Documents) thereon and the release of the Borrower’s and the
respective Subsidiary Guarantor’s obligations under the Loan Documents with
respect to such Borrowing Base Property (other than those which expressly
survive repayment, including, but not limited to, those set forth in the
Environmental Indemnity Agreement), upon satisfaction of each of the following
conditions:

(A)         The Borrower shall submit to the Agent (on behalf of the Lenders),
by 1:00 p.m., at least ten (10) days prior to the date of the proposed release,
written notice of its election to obtain such release (which notice shall
include a certification by a Responsible Officer that the proposed release
complies with all of the conditions set forth in Section 2.16(c)(i)), a Solvency
Certificate executed on behalf of the Borrower and each of the Subsidiary
Guarantors that will remain obligated under the Loan Documents after giving
effect to such release (with respect to the Solvency of the Borrower and each
Subsidiary Guarantor both before and after giving effect to such release), a
Compliance Certificate with respect to such removal in accordance with the terms
of Section 6.02 hereof after giving effect to such release, together with the
form or forms for a release of Lien and related Loan Documents for such
Borrowing Base Property for execution by the Agent, which the Agent shall
execute and deliver to the applicable Subsidiary Guarantor, for recordation upon
satisfaction of all conditions set forth in this Section 2.16(c)(i).  Such
release shall be in a form appropriate for recordation in each jurisdiction in
which the applicable Borrowing Base Property is located and reasonably
satisfactory to the Agent and its counsel;
 
(B)          If after giving effect to such release, the Outstanding Amount
would exceed the Borrowing Base, then the Borrower shall, prior to the
effectiveness of such release, make a prepayment in the amount of such excess
pursuant to Section 2.06; the minimum increment requirements of Section 2.06
shall not apply to a prepayment made in accordance with this
Section 2.16(c)(i)(B); and
 
(C)          No Default or Event of Default shall exist at the time of the
Borrower’s request or on the date of the proposed release or after giving effect
thereto (other than a Default that would be cured by effectuating such release).
 
46

--------------------------------------------------------------------------------


 
(ii)          Upon satisfaction of the foregoing conditions with respect to the
release of a Borrowing Base Property including a release pursuant to Section
2.16(b), (i) Schedule 2.16 shall be immediately amended to remove such Property
from the list of Borrowing Base Properties, and such Property shall no longer be
considered a “Borrowing Base Property” for purposes of this Agreement or the
other Loan Documents (except for purposes of those indemnification obligations
and other covenants which, by their terms, expressly survive any such release);
(ii) all Liens in favor of the Agent or the Lenders on such Property shall be
released promptly by the Agent pursuant to Section 2.16(c)(i)(A); and (iii) if
the Subsidiary that owns such Property no longer owns any Property qualified as
a Borrowing Base Property, such Subsidiary shall no longer be a Subsidiary
Guarantor hereunder and Schedule 2.16 shall be amended to reflect the removal of
such Subsidiary as a Subsidiary Guarantor (except for purposes of those
indemnification obligations and other covenants which, by their terms, expressly
survive any such removal).  It is understood and agreed that no such release
shall affect any covenants or other provisions of the Loan Documents that apply
to such released Subsidiary as a “Subsidiary” or “Affiliate” or impair or
otherwise adversely affect the Liens, security interests and other rights of the
Agent or the Lenders under the Loan Documents not being released (or as to the
parties to the Loan Documents and Borrowing Base Properties subject to the Loan
Documents not being released).
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01        Taxes.
 
(a)          Subject to Section 3.01(g), any and all payments by the Borrower to
the Agent or the Lenders under this Agreement shall be made free and clear of,
and without deduction or withholding for, any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding such taxes (including income taxes or franchise
taxes) as are imposed on or measured by the recipient's net income by the
jurisdiction under the laws of which the recipient is organized or maintains a
Lending Office, or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).
 
(b)          In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery, recordation or registration of, or otherwise with respect to, this
Agreement or any other Loan Documents (hereinafter referred to as “Other
Taxes”).
 
(c)          Subject to Section 3.01(g), the Borrower shall indemnify and hold
harmless the Agent and each Lender for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 3.01) paid by the Agent or such Lender and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  Payment under this indemnification shall be made
within thirty (30) days from the date the Agent or any Lender makes written
demand therefor.
 
47

--------------------------------------------------------------------------------


 
(d)          If the Borrower shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to the
Agent or any Lender, then, subject to Section 3.01(g):
 
(i)           the sum payable shall be increased as necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the Agent or such Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made;

(ii)          the Borrower shall make such deductions; and
 
(iii)         the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
 
(e)          Within thirty (30) days after the date of any payment by the
Borrower of Taxes or Other Taxes, the Borrower shall furnish to the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Agent.
 
(f)           Each Lender which is a foreign person (i.e., a person other than a
United States person for United States Federal income tax purposes) agrees that:
 
(i)           such Lender shall, no later than the Closing Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 10.08 after the
Closing Date, the date upon which such Lender becomes a party hereto), deliver
to the Borrower through the Agent two (2) accurate and complete signed originals
of Internal Revenue Service Form 4224 or any successor thereto (“Form 4224”), or
two (2) accurate and complete signed originals of Internal Revenue Service Form
1001 or any successor thereto (“Form 1001”), as appropriate, in each case
indicating that the Lender is on the date of delivery thereof entitled to
receive payments of principal, interest and fees under this Agreement free from
withholding of United States Federal income tax;
 
(ii)          if at any time such Lender makes any changes necessitating a new
form, such Lender shall with reasonable promptness deliver to the Borrower
through the Agent in replacement for, or in addition to, the forms previously
delivered by such Lender hereunder, two (2) accurate and complete signed
originals of Form 4224, or two (2) accurate and complete signed originals of
Form 1001, as appropriate, in each case indicating that such Lender is on the
date of delivery thereof entitled to receive payments of principal, interest and
fees under this Agreement free from withholding of United States Federal income
tax;
 
48

--------------------------------------------------------------------------------


 
(iii)         such Lender shall, before or promptly after the occurrence of any
event (including the passing of time but excluding any event mentioned in (ii)
above) requiring a change in or renewal of the most recent Form 4224 or Form
1001 previously delivered by such Lender, deliver to the Borrower through the
Agent two (2) accurate and complete original signed copies of Form 4224 or Form
1001, as appropriate, in replacement of the forms previously delivered by
such  Lender; and
 
(iv)        such Lender shall, promptly upon the Borrower's reasonable request
to that effect, deliver to the Borrower such other forms or similar
documentation as may be required from time to time by any applicable law,
treaty, rule or regulation in order to establish such Lender's tax status for
withholding purposes.

(g)          The Borrower shall not be required to pay any additional amounts in
respect of United States Federal or state income tax pursuant to Section 3.01(d)
to any Lender for the account of any Lending Office of such Lender:
 
(i)           if the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with its obligations under
Section 3.01(f) in respect of such Lending Office;
 
(ii)          if such Lender shall have delivered to the Borrower a Form 4224 in
respect of such Lending Office pursuant to Section 3.01(f), and such Lender
shall not at any time be entitled to exemption from deduction or withholding of
United States Federal income tax in respect of payments by the Borrower
hereunder for the account of such Lending Office for any reason other than a
change in United States law or regulations or in the official interpretation of
such law or regulations by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) after the date of delivery of such Form 4224; or
 
(iii)         if the Lender shall have delivered to the Borrower a Form 1001 in
respect of such Lending Office pursuant to Section 3.01(f), and such Lender
shall not at any time be entitled to reduction, partial exemption or exemption
from deduction or withholding of United States federal income tax in respect of
payments by the Borrower hereunder for the account of such Lending Office for
any reason other than a change in United States law or regulations or any
applicable tax treaty or regulations or in the official interpretation of any
such law, treaty or regulations by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) after the date of delivery of such Form 1001.
 
(h)          If, at any time, the Borrower requests any Lender to deliver any
forms or other documentation pursuant to Section 3.01(f)(iv), then the Borrower
shall, on demand of such Lender through the Agent, reimburse such Lender for any
costs and expenses (including Attorney Costs) reasonably incurred by such Lender
in the preparation or delivery of such forms or other documentation.
 
49

--------------------------------------------------------------------------------


 
(i)           If the Borrower is required to pay additional amounts to the Agent
or any Lender pursuant to Section 3.01(d), then such Lender shall use its
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.
 
3.02        Illegality.
 
(a)          If any Lender shall determine that the introduction of any
Requirement of Law or any change therein or in the interpretation or
administration thereof has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for such Lender or its
Lending Office to make Loans, then, on notice thereof by such Lender to the
Borrower through the Agent, the obligation of such Lender to make Loans shall be
suspended until such Lender shall have notified the Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.

(b)          If any Lender shall reasonably determine that it is unlawful to
maintain any Loan, the Borrower shall prepay in full all Loans of such Lender
then outstanding, together with interest accrued thereon, either on the last day
of the Interest Period thereof if such Lender may lawfully continue to maintain
such Loans to such day, or immediately if such Lender may not lawfully continue
to maintain such Loans, together with any amounts required to be paid in
connection therewith pursuant to Section 3.04.
 
3.03        Increased Costs and Reduction of Return.
 
(a)          If any Lender shall in good faith reasonably determine that, due to
either (i) the introduction of or any change in any Requirement of Law or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or of making,
funding or maintaining any Loans hereunder, then the Borrower shall be liable
for, and shall from time to time, upon demand therefor by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender, such additional amounts as are sufficient to compensate such Lender for
such increased costs.
 
(b)          If any Lender shall have reasonably determined that (i) the
introduction of any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, (iii) any change in the interpretation or administration of
any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, or
(iv) compliance with any Capital Adequacy Regulation by such Lender (or its
Lending Office) or any corporation controlling such Lender, effects or would
effect an increase in the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender (taking
into consideration such Lender's or such corporation's policies with respect to
capital adequacy and such Lender's desired return on capital), then, upon demand
of such Lender (with a copy to the Agent), the Borrower shall immediately pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.
 
50

--------------------------------------------------------------------------------


 
(c)          If any Lender shall have determined that any of the events
described in Sections 3.03(a) or 3.03(b) effects or would effect an increase in
cost or reduction of return resulting in additional Obligations hereunder, such
Lender shall, with reasonable promptness, notify the Borrower and the Agent of
such determination, provided that no failure to do so shall relieve the Borrower
of any Obligation hereunder.
 
3.04        Funding Losses.  The Borrower agrees to reimburse each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of:
 
(a)          the failure of the Borrower to make any required payment or
prepayment of principal of any Loan (including payments to be made after any
acceleration thereof);

(b)          the failure of the Borrower to borrow a Loan after the Borrower has
given (or is deemed to have given) a Borrowing Notice;
 
(c)          the failure of the Borrower to make any prepayment after the
Borrower has given a notice in accordance with Section 2.06; or
 
(d)          the prepayment of a Loan on a day which is not an Interest Payment
Date;
 
such amount or amounts to include an amount equal to the excess, if any, of
(a) the amount of interest that would have accrued on the amount not paid, not
borrowed, not prepaid or prepaid for the period from the date of such failure to
pay, failure to borrow, failure to prepay or prepayment, to the last day of then
current Interest Period, over (b) the amount of interest that would accrue to
the Lender on such amount at the interest rate in effect on such date by placing
such amount on deposit for a comparable period with leading banks in the London
interbank market.
 
3.05        Inability to Determine Rates.  If the Agent shall have in good faith
reasonably determined that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for any Interest Period, the Agent will forthwith
give notice of such determination to the Borrower and each Lender.  Thereafter,
the obligation of the Lenders to make or maintain Loans hereunder shall be
suspended until the Agent revokes such notice in writing.  Upon receipt of such
notice, the Borrower may revoke any Borrowing Notice then submitted by it.  
 
3.06        Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article III shall deliver to the Borrower (with a
copy to the Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder, and such certificate shall be conclusive and
binding on the Borrower in the absence of manifest error.
 
3.07        Survival.  The agreements and obligations of the Borrower in this
Article III shall survive the payment of all other Obligations.
 
51

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.01        Conditions of First Loan.  The obligation of each Lender to make its
first Loan hereunder is subject to the condition that the Agent shall have
received on or before the Closing Date all of the following, in the case of
agreements, documents and other instruments, in form and substance satisfactory
to the Agent, each Lender and their respective counsel in their sole discretion
and in sufficient copies for each Lender:
 
(a)          Credit Agreement and Notes.  This Agreement executed by the
Borrower, the Agent and each of the Lenders, and the Notes executed by the
Borrower;
 
(b)          Borrowing Base Documents.  Delivery of the documentation for each
property described in Schedule 2.16 required under Section 2.16;

(c)          Resolutions; Incumbency.
 
(i)           Copies of the resolutions of the board of directors of the REIT
approving and authorizing in its capacity as the general partner of the Borrower
the execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents to be delivered hereunder, and authorizing the
borrowing of the Loans, certified as of the Closing Date by the Secretary or an
Assistant Secretary of the REIT; and
 
(ii)          A certificate of the Secretary or Assistant Secretary of the REIT
certifying the names and true signatures of the officers of the REIT authorized
to execute and deliver, as applicable, this Agreement and all other Loan
Documents to be delivered hereunder in its capacity as the general partner of
the Borrower and on its own behalf;
 
(d)          Organizational Documents.  Each of the following documents:
 
(i)           the Organizational Documents of the REIT, and the Borrower as in
effect on the Closing Date, certified by the Secretary or Assistant Secretary of
the REIT as of the Closing Date and, in the case of corporate articles or a
certificate of limited partnership, certified as of a recent date by the
secretary of state of the state of organization; and
 
(ii)          the Organizational Documents of each Subsidiary Guarantor as in
effect on the Closing Date, certified by a Responsible Officer and, in the case
of articles of organization for any limited liability company, certified as of a
recent date by the secretary of state of the state of organization;
 
(iii)         a good-standing certificate for the REIT, the Borrower and each
Subsidiary Guarantor, from the secretary of state of the state of organization
of the same and each state where such Person is qualified to do business as a
foreign corporation, partnership, trust, or other organization, each dated
within ten (10) days of the Closing Date; and
 
52

--------------------------------------------------------------------------------


 
(iv)        UCC, litigation and judgment searches with respect to the Borrower
and the REIT indicating no results that could reasonably be expected to have a
Material Adverse Effect;
 
(e)          Certificate.  A certificate signed by a Responsible Officer, dated
as of the Closing Date, stating that:
 
(i)           the representations and warranties of the Borrower and the REIT
contained in Article V hereof and in the Loan Documents are true and correct on
and as of such date, as though made on and as of such date;
 
(ii)          no Default or Event of Default exists or would result from the
initial borrowing; and

(iii)         all conditions precedent set forth in this Section 4.01 have been
satisfied (other than those based solely on the approval of the Agent or the
Borrower);
 
(f)           Financial Statements.  A certified copy of the Borrower’s and the
REIT’s financial statements, together with a reliance letter, in the form
provided to Agent prior to the date hereof;
 
(g)          Legal Opinions.  The Agent shall have received (i) an opinion of
counsel to the Borrower, and addressed to the Agent and the Lenders in form
acceptable to Agent in its sole discretion; and (ii) an opinion of counsel to
certain of the Subsidiary Guarantors with respect to local-law issues and
addressed to the Agent and the Lenders in form acceptable to Agent in its sole
discretion;
 
(h)          Costs; Expenses; Fees.  Payment of all costs, expenses, and accrued
and unpaid fees (including Attorney Costs) of Agent;
 
(i)           Other Documents.  Such other approvals, opinions, or documents as
the Agent may reasonably request; and
 
(j)           Contribution Agreement.  The Contribution Agreement executed by
the Subsidiary Guarantors.
 
(k)          PATRIOT ACT Compliance.  Such information and materials as Agent
may require in order to confirm Borrower’s compliance with the covenants
contained in Section 7.19 hereof.
 
4.02        Conditions to Each Loan.  The obligation of each Lender to make any
Loan (including its first Loan) is subject to the satisfaction of the following
conditions precedent:
 
53

--------------------------------------------------------------------------------


 
(a)          Borrowing Notice.  The Agent shall have received a Borrowing Notice
in compliance with the terms of Section 2.03;
 
(b)          Other Documents.  The Agent shall have received such other
approvals, opinions and documents as the Agent or any Lender may reasonably
request;
 
(c)          Collateral Value.  The Outstanding Amount shall not, as a result of
the making, continuation or conversion of such Loan, exceed the Borrowing Base;
 
(d)          Representations and Warranties.  The representations and warranties
made by the Borrower and the Subsidiary Guarantors contained in the Loan
Documents, including Article V of this Agreement, shall be true and correct on
and as of the date such Loan is made, with the same effect as if made on and as
of such date;
 
(e)          No Existing Default.  No Default or Event of Default shall exist or
shall result from the making, continuation or conversion of such Loan;

(f)           No Material Adverse Effect.  No act, omission, change, occurrence
or event which has a Material Adverse Effect shall have occurred since the
Closing Date; and
 
(g)          No Future Advance Notice.  Neither the Agent nor any Lender shall
have received from the Borrower any notice that any Collateral Document will no
longer secure future Loans to be made under this Agreement.
 
Each Borrowing Notice submitted by the Borrower hereunder shall constitute a
representation and warranty by the Borrower hereunder, as of the date of such
notice and as of the date of the making, continuation or conversion of the
corresponding Loan, that the conditions in this Section 4.02 have been
satisfied.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and each Lender that:
 
5.01        Existence and Power.  The Borrower is a Delaware limited
partnership, the REIT is a Maryland corporation, and each of the Borrower, the
REIT and each Subsidiary Guarantor:
 
(a)          Organization.  Is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization;
 
(b)          Power and Authority.  Has the power and authority and all
governmental licenses, authorizations, consents and approvals to own its
Properties, to carry on its business and to execute, deliver, and perform its
obligations under, the Loan Documents to which it is a party;
 
54

--------------------------------------------------------------------------------


 
(c)          Due Qualification.  Is duly qualified as a foreign corporation,
partnership, trust or other organization, and licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
its Properties or the conduct of its business requires such qualification; and
 
(d)          Compliance with Legal Requirements.  Is in compliance with all
Requirements of Law.
 
5.02        Authorization; No Conflict.  The execution, delivery and performance
by the Borrower and each Subsidiary Guarantor of this Agreement, and any other
Loan Document to which such Person is party, have been duly authorized by all
necessary partnership, corporate or other organizational action, and do not and
will not:
 
(a)          Organizational Documents.  Contravene the terms of any of such
Person's Organizational Documents;
 
(b)          Contractual Obligations.  Conflict with, or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Properties are subject; or

(c)          Requirements of Law.  Violate any Requirement of Law.
 
5.03        Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (except for recordings in connection with the Liens
granted to the Agent under the Collateral Documents) is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Subsidiary Guarantor of this Agreement or any other
Loan Document.
 
5.04        Binding Effect.  This Agreement and each other Loan Document to
which the Borrower or any Subsidiary Guarantor is a party constitute the legal,
valid and binding obligations of such Person, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors' rights generally or by equitable principles relating to
enforceability.
 
5.05        Litigation.  Except as specifically disclosed in Schedule 5.05,
there are no actions, suits, proceedings, claims or disputes pending, or to the
Knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, against the Borrower, the REIT
or any Subsidiary Guarantor or any of their respective Properties, which
(a) purport to affect or pertain to this Agreement, or any other Loan Document,
or any of the transactions contemplated hereby, or (b) if determined adversely
to any such Person, would reasonably be expected to have a Material Adverse
Effect.  No injunction, writ, temporary restraining order or any other order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery and performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein not be consummated as herein provided.
 
55

--------------------------------------------------------------------------------


 
5.06        Title to Properties.  The Borrower has good record and marketable
title in fee simple to all real property necessary or used in the ordinary
conduct of its business, except for such encumbrances and defects in title as
could not, individually or in the aggregate, have a Material Adverse
Effect.  Each Subsidiary Guarantor has good record and marketable fee and/or
leasehold title to its respective Borrowing Base Property, free and clear of all
Liens other than the Permitted Exceptions.  The Borrower has good title to 100%
of all equity interests in the Subsidiary Guarantors free of all Liens.      
 
5.07        [Reserved].  
 
5.08        Financial Condition.  The Borrower’s and REIT’s financial statements
provided to Agent:  (a) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (b) are complete, accurate and fairly present the financial
condition of the Borrower, the REIT, the Subsidiary Guarantors and the Borrowing
Base Properties as of the dates thereof and results of operations for the
periods covered thereby; and (c) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower, the REIT, the Subsidiary
Guarantors and the Borrowing Base Properties as of the date thereof.  

5.09        Taxes.  The Borrower, the REIT and the Subsidiary Guarantors have
filed all Federal and other material tax returns and reports required to be
filed.  All tax returns filed by the Borrower, the REIT and the Subsidiary
Guarantors are complete and correct.  The Borrower, the REIT and the Subsidiary
Guarantors have paid all Federal and other material taxes, assessments, fees and
other governmental charges for which they are liable (whether or not reflected
on any tax returns) and have fully satisfied any taxes, assessments, fees, and
other governmental charges levied or imposed upon them or their income or assets
or otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP and no Notice of Lien has been filed or
recorded.  There is no proposed tax assessment against the Borrower, the REIT or
any Subsidiary Guarantor which would, if the assessment were made, have a
Material Adverse Effect.  In addition, the Borrower, the REIT and the Subsidiary
Guarantors have no primary, secondary or other liability for taxes of any kind
arising with respect to any individual, trust, corporation, partnership or other
entity as to which the Borrower, the REIT or any Subsidiary Guarantor is
directly or indirectly liable for taxes of any kind incurred by such individual
or entity either as a transferee, or pursuant to Treasury Regulations
section 1.1502-6, or pursuant to any other Requirement of Law.  Neither the
Borrower nor any Subsidiary Guarantor is (nor has it ever been) a party to any
tax sharing agreement.  
 
5.10        ERISA Compliance.  
 
(a)          Schedule 5.10 lists all Plans and separately identifies Plans
intended to be Qualified Plans and Multiemployer Plans.  All written
descriptions thereof provided to the Agent and the Lenders are true and complete
in all material respects.
 
56

--------------------------------------------------------------------------------


 
(b)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state law,
including all requirements under the Code or ERISA for filing reports (which are
true and correct in all material respects as of the date filed), and benefits
have been paid in accordance with the provisions of the Plan.
 
(c)          Each Qualified Plan and Multiemployer Plan has been determined by
the IRS to qualify under Section 401 of the Code, and the trusts created
thereunder have been determined to be exempt from tax under the provisions of
Section 501 of the Code, and to the best knowledge of the Borrower nothing has
occurred which would cause the loss of such qualification or tax-exempt status.
 
(d)          Except as specifically disclosed in Schedule 5.10, there is no
outstanding liability under Title IV of ERISA with respect to any Plan
maintained or sponsored by the Borrower or any ERISA Affiliate, nor with respect
to any Plan to which the Borrower or any ERISA Affiliate contributes or is
obligated to contribute.
 
(e)          Except as specifically disclosed in Schedule 5.10, no Plan subject
to Title IV of ERISA has any Unfunded Pension Liability.

(f)           Except as specifically disclosed in Schedule 5.10, no member of
the Controlled Group has ever represented, promised or contracted (whether in
oral or written form) to any current or former employee (either individually or
to employees as a group) that such current or former employee(s) would be
provided, at any cost to any member of the Controlled Group, with life insurance
or employee welfare plan benefits (within the meaning of section 3(1) of ERISA)
following retirement or termination of employment.  To the extent that any
member of the Controlled Group has made any such representation, promise or
contract, such member has expressly reserved the right to amend or terminate
such life insurance or employee welfare plan benefits with respect to claims not
yet incurred.
 
(g)          Members of the Controlled Group have complied in all material
respects with the notice and continuation coverage requirements of Section 4980B
of the Code.
 
(h)          Except as specifically disclosed in Schedule 5.10, no ERISA Event
has occurred or is reasonably expected to occur with respect to any Plan.
 
(i)           There are no pending or, to the Knowledge of the Borrower,
threatened claims, actions or lawsuits, other than routine claims for benefits
in the usual and ordinary course, asserted or instituted against (i) any Plan
maintained or sponsored by the Borrower or its assets, (ii) any member of the
Controlled Group with respect to any Qualified Plan, or (iii) any fiduciary with
respect to any Plan for which the Borrower may be directly or indirectly liable,
through indemnification obligations or otherwise.
 
(j)           Except as specifically disclosed in Schedule 5.10, neither the
Borrower nor any ERISA Affiliate has incurred nor reasonably expects to incur
(i) any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan or (ii) any liability
under Title IV of ERISA (other than premiums due and not delinquent under
Section 4007 of ERISA) with respect to a Plan.
 
57

--------------------------------------------------------------------------------


 
(k)          Except as specifically disclosed in Schedule 5.10, neither the
Borrower nor any ERISA Affiliate has transferred any Unfunded Pension Liability
to a Person other than the Borrower or an ERISA Affiliate or otherwise engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.
 
(l)           No member of the Controlled Group has engaged, directly or
indirectly, in a non-exempt prohibited transaction (as defined in Section 4975
of the Code or Section 406 of ERISA) in connection with any Plan which could
reasonably be expected to have a Material Adverse Effect.
 
5.11        Environmental Matters.
 
(a)          Environmental Laws.  To the Knowledge of Borrower (without inquiry
by Borrower beyond obtaining the environmental reports delivered to Agent),
except as specifically disclosed in any environmental report delivered by
Borrower to Agent with respect to any Borrowing Base Properties comply in all
respects with all Environmental Laws.

(b)          Environmental Permits.  Except as specifically described in any
environmental report delivered by Borrower to Agent with respect to any
Borrowing Base Property, the Subsidiary Guarantors have obtained and maintained
all licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) all such Environmental Permits are
in good standing, and each such Person is in compliance with all terms and
conditions thereof.
 
(c)          Orders.  Except as specifically disclosed in any environmental
report delivered by Borrower to Agent with respect to any Borrowing Base
Property, there are no outstanding written orders from or agreements with any
Governmental Authority nor any judicial or docketed administrative proceedings
respecting any Environmental Law, Environmental Claim or Hazardous Material to
which the Borrower, the Subsidiary Guarantors or any Borrowing Base Property is
subject.
 
(d)          Hazardous Materials.  Except as specifically disclosed in any
environmental report delivered by Borrower to Agent with respect to any
Borrowing Base Property, Borrower has no actual knowledge and has received no
written notice that any Hazardous Materials or other conditions or circumstances
exist with respect to any Borrowing Base Property, that would reasonably be
expected to give rise to Environmental Claims for any such condition,
circumstance or Borrowing Base Property.  In addition, to the Knowledge of
Borrower (without inquiry by Borrower beyond obtaining the environmental reports
delivered to Agent) and except as specifically disclosed in any environmental
report delivered by Borrower to Agent with respect to any Borrowing Base
Property (i) there are not located on the Borrowing Base Properties underground
storage tanks (x) that are not properly registered or permitted under applicable
Environmental Laws, or (y) that are leaking or emitting Hazardous Materials
whether on-or off-site, and (ii) to the extent required by Environmental Laws,
the Borrower and the Subsidiary Guarantors have notified all of their employees
of the existence, if any, of any health hazard arising from the conditions of
their employment and have met all notification requirements under Title III of
CERCLA and all other Environmental Laws.
 
58

--------------------------------------------------------------------------------


 
5.12        Collateral Documents.  When executed, delivered and recorded
pursuant hereto, the Collateral Documents shall be effective to create in favor
of the Agent, for the benefit of the Lenders, legal, valid and enforceable
first-priority Liens in the Collateral and the proceeds thereof, subject only to
the Permitted Exceptions.  As required by Section 2.16(a), all action, including
(a) the recording of Mortgages and Collateral Assignments and (b) the filing of
UCC financing statements and other security perfection documents in all
appropriate jurisdictions, shall have been taken that is necessary or
appropriate to perfect the Agent's Lien, for the benefit of the Lenders, in the
Collateral.  All representations and warranties of the Borrower and Subsidiary
Guarantors contained in any Collateral Documents are true and correct.
 
5.13        Regulated Entities.  None of the Borrower or any Subsidiary
Guarantor is (a) an “Investment Borrower” within the meaning of the Investment
Borrower Act of 1940; or (b) subject to regulation under the Public Utility
Holding Borrower Act of 1935, the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.

5.14           Use of Proceeds; Margin Regulations.  The proceeds of the Loans
are intended to be and shall be used solely for the purposes set forth in and
permitted by Sections 2.01 and are intended to be and shall be used in
compliance with Section 7.12.
 
5.15           REIT and Tax Status; Stock Exchange Listing.  The REIT currently
has REIT Status and has maintained REIT Status on a continuous basis since its
formation.  The Borrower is not an association taxable as a corporation under
the Code.    
 
5.16           Insurance.  The Borrower and its assets are insured with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
the Borrower operates.
 
5.17           No Default.  No Default or Event of Default exists or would
result from the incurring of any Obligations by the Borrower.  Neither the
Borrower nor any of the Subsidiary Guarantors is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.
 
5.18           [Reserved].  
 
5.19           Borrower Not a “Foreign Person.”  The Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Code.  
 
5.20           Defects.  To the Knowledge of Borrower, there exist no material
defects that would make any Borrowing Base Property unsuitable for the present
or contemplated use of such Borrowing Base Property and, except as disclosed to
Agent in any Borrowing Base Deliverables, there are no abnormal hazards,
including but not limited to earth movement or slippage, affecting any Borrowing
Base Property.  
 
59

--------------------------------------------------------------------------------


 
5.21           Property Documents.  The Borrower has delivered to Agent copies
of all easement agreements, reciprocal easement agreements, management
agreements, service contracts, and other agreements, instruments and documents
and all amendments thereof (whether or not recorded) which affect in any
material respect the Subsidiary Guarantors’ interest in any Borrowing Base
Property.
 
5.22           Condemnation.  No condemnation proceeding involving any Borrowing
Base Property or any portion thereof or parking facility used in connection
therewith has been commenced or is contemplated by any Governmental Authority
(as evidenced by written notice of such to Borrower or any of its Affiliates),
nor has any portion of any Borrowing Base Property or any parking facility used
in connection therewith been materially damaged due to fire or other casualty
and not yet been restored.  
 
5.23           Violation of Laws; Permits.  The operation of each Borrowing Base
Property by the Subsidiary Guarantors does not involve a material violation of
(a) any Requirements of Law or (b) any building permits, restrictions of record,
any agreement affecting any such property or part thereof, and any judgment,
decree or order applicable to such property.  The Subsidiary Guarantors have
obtained all governmental permits (including, without limitation, building
permits and certificates of occupancy) necessary under applicable Requirements
of Law to lawfully construct, own, lease, occupy, use and operate each Borrowing
Base Property and the improvements thereon, including, but not limited to, all
applicable environmental and zoning laws, ordinances and regulations.
 
5.24           Utilities.  Each Borrowing Base Property has adequate water, gas,
telephone, electrical supply, storm and sanitary sewerage facilities and means
of access to and from public streets or highways.
 
5.25           Leases.  Except as listed on Schedule 5.25, there are no Leases
affecting the Borrowing Base Properties.  No rent has been collected more than
one (1) month in advance under any such Lease.  No such Lease or any interest
therein is subject to any present assignment or pledge (other than, as provided
in Section 2.16(a), to Agent for the ratable benefit of the Lenders).  No lessee
under any such Lease has any defense, setoff or counterclaim against the
applicable Subsidiary Guarantor.  All rent due to date under each Lease has been
collected in the ordinary course of business and, except as may be provided in
any such Lease, no concession has been granted to any lessee in the form of a
waiver, release, reduction, discount or other alteration of rent due or to
become due.  The interest of the lessee under each such Lease is as lessee only,
with no options to purchase or rights of first refusal, other than that which
may be expressly set forth in the Lease.  
 
5.26           Full Disclosure.  None of the representations or warranties made
by the Borrower or any Subsidiary Guarantor in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any such Person in connection with the Loan Documents,
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading.  There
is no fact, to the Knowledge of the Borrower, which materially and adversely
affects the business, operations, properties, assets or condition (financial or
otherwise) of the Borrower or any Subsidiary Guarantor, which has not been
disclosed herein or in other documents, certificates and statements furnished to
the Agent and each Lender hereunder or pursuant hereto.  The copies of all
documents delivered to the Agent and/or Lenders from time to time in connection
with this Agreement are and shall be true and complete copies of the originals
thereof and have not been or shall not be amended except as disclosed to the
Agent and/or Lenders, as applicable.  
 
60

--------------------------------------------------------------------------------


 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other obligation shall remain unpaid or
unsatisfied, unless the Agent waives compliance in writing:
 
6.01           Financial Information.  The Borrower shall deliver to the Agent
in form and detail satisfactory to the Agent:
 
    (a)           Annual Financial Statements.  As soon as available, but not
later than ninety (90) days after the end of each fiscal year, a copy of the
audited consolidated balance sheet of Borrower, the REIT and their Subsidiaries
as of the end of such year and the related consolidated statements of
operations, stockholders' equity (where applicable) and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm stating that such consolidated financial
statements present fairly the financial position for the periods indicated, in
conformity with GAAP applied on a basis consistent with prior years;
 
    (b)           Quarterly Financial Statements.  As soon as available, but not
later than sixty (60) days after the end of each of the first three (3) fiscal
quarters of each year, a copy of the unaudited consolidated balance sheet of
each of the Borrower, the REIT and each of their Subsidiaries as of the end of
such quarter and the related consolidated statements of operations,
stockholders' equity (where applicable) and cash flows for the period commencing
on the first day and ending on the last day of such quarter, and accompanied by
a certificate signed by a Responsible Officer stating that such financial
statements are complete and correct and present fairly the financial position
for the periods indicated, in conformity with GAAP for interim financial
statements applied on a basis consistent with prior quarters; and
 
    (c)           Annual Rent Roll; Operating Statements.  As soon as available,
but not later than ninety (90) days after the end of each fiscal year, a rent
roll with respect to the Borrowing Base Properties and trailing 12 month
operating statements for the Borrowing Base Properties accompanied by a
certificate signed by a Responsible Officer certifying that the information
contained therein is complete and correct to the Knowledge of the Borrower.
 
61

--------------------------------------------------------------------------------


 
6.02           Certificates; Other Information.  The Borrower shall furnish to
the Agent, with sufficient copies for each Lender:
 
   (a)           Accounting Certificates.  Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that, in making the examination necessary therefor, no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate;
 
   (b)           Officers' Certificates.  Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b) above, a
compliance certificate, substantially in the form of Exhibit H, signed by a
Responsible Officer (i) stating that, to the best of such officers' knowledge,
each of the Borrower, the Subsidiary Guarantors and the REIT, during such
period, has observed or performed in all material respects all of its covenants
and other agreements, and satisfied in all material respects every condition
contained in this Agreement and the other Loan Documents to be observed,
performed or satisfied by it, and that such officers have no knowledge of any
Default or Event of Default except as specified in such certificate;
(ii) showing in detail the calculations supporting such statement for such
period in respect of the covenants in Section 7.16; and (iii) showing in detail
the calculation of the Borrowing Base for such period on an asset-by-asset
basis.  Notwithstanding anything to the contrary contained herein and without
limiting the Lenders' other rights and remedies, if such certificate is not
provided on the due date therefor, the Borrower shall be prohibited from any
further borrowings under this Agreement until such certificate is provided.
 
   (c)           Periodic Reports and Filings.  Promptly upon Agent’s
request,  copies of any report, proxy statement, financial statement, periodical
or special report which the REIT files with the Securities and Exchange
Commission or any successor or similar Governmental Authority.
 
   (d)           Accountants' Reports.  Promptly after the same are received,
copies of all reports which the independent certified public accountants of the
Borrower or the REIT deliver to the Borrower or the REIT.
 
   (e)           Other Information.  Promptly, such additional financial and
other information as the Agent may from time to time reasonably request.
 
6.03           Notices.  The Borrower shall promptly (and in no event later than
ten (10) days after the Borrower has reason to know of the same) notify the
Agent and each Lender of:
 
   (a)           Default; Event of Default.  The occurrence of any Default or
Event of Default;
 
   (b)           Litigation.  The commencement of, or any material development
in, any litigation, arbitration or proceeding affecting the Borrower, the REIT,
or any Subsidiary (including any Subsidiary Guarantor) (i) in which the amount
of damages claimed is $100,000 or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, (iii) in which the relief sought is
an injunction or other stay of the performance of any Loan Document or
(iv) required to be reported to the SEC pursuant to the Exchange Act;
 
62

--------------------------------------------------------------------------------


 
   (c)           Environmental Matters.  (i) Any and all enforcement, cleanup,
removal or other governmental or regulatory actions instituted, completed or
threatened against the Borrower, the REIT, or any Subsidiary (including any
Subsidiary Guarantor) or any of their Properties pursuant to any Environmental
Laws, (ii) all other Environmental Claims, and (iii) any environmental or
similar condition on any real property adjoining or in the vicinity of the
Properties of the Borrower, the REIT, or any Subsidiary that could reasonably be
anticipated to cause such Properties (or any portion thereof) to be subject to
any restrictions on ownership, occupancy, transferability or use under any
Environmental Laws;
 
   (d)           ERISA.  the occurrence of any of the following ERISA events
affecting the Borrower or any member of its Controlled Group, together with a
copy of any notice with respect to such event that may be required to be filed
with any Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower or any member of its Controlled Group with respect to
such event:
 
   (i)           an ERISA Event;
 
   (ii)           the adoption of any new Plan that is subject to Title IV of
ERISA or Section 412 of the Code by any member of the Controlled Group;
 
   (iii)           the adoption of any amendment to a Plan that is subject to
Title IV of ERISA or Section 412 of the Code, if such amendment results in a
material increase in benefits or unfunded liabilities; or
 
   (iv)           the commencement of contributions by any member of the
Controlled Group to any Plan that is subject to Title IV of ERISA or Section 412
of the Code;
 
   (e)           Material Adverse Effects.  The occurrence of any act, omission,
change or event which has a Material Adverse Effect subsequent to the date of
the most recent audited financial statements of the Borrower and the REIT
delivered to the Agent pursuant to Section 6.01(a);
 
   (f)           [Reserved].
 
   (g)           Failure to Qualify as a REIT.  The failure of the REIT to
maintain REIT Status;
 
   (h)           Accounting Changes.  Any change in the Borrower's or the REIT's
accounting policies or financial reporting practices;
 
63

--------------------------------------------------------------------------------


 
   (i)           Legal Compliance.  Any material notice received from any
Governmental Authority asserting that any Borrowing Base Property is not in
compliance with any Requirements of Law; and
 
   (j)           Other Defaults.  Any notice received by the Borrower, the REIT,
or any Subsidiary (including any Subsidiary Guarantor) of any default under any
Indebtedness or Guaranty Obligation described in Section 8.01(e) which is more
than ninety (90) days past due.
 
Each notice pursuant to this section shall be accompanied by a written
statement, signed by a Responsible Officer, setting forth details of the
occurrence referred to therein and the provisions of this Agreement affected,
and stating what action the Borrower or the REIT proposes to take with respect
thereto.  Each notice under Section 6.03(a) shall describe with particularity
the clause or provision of this Agreement or other Loan Document that has been
breached or violated.
 
6.04           Preservation of Existence, Etc.  The Borrower shall, and shall
cause the REIT, and each Subsidiary Guarantor to, (a) preserve and maintain in
full force and effect its partnership, corporate or other organizational
existence and good standing under the laws of its state or jurisdiction of
organization, and (b) preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business.
 
6.05           Maintenance of Property.  The Borrower shall maintain, and shall
cause the REIT and each Subsidiary Guarantor to maintain, and preserve all of
their Properties, including Properties constituting Collateral, in good working
order and condition, ordinary wear and tear excepted.
 
6.06           Insurance.  In addition to insurance requirements set forth in
the Collateral Documents, the Borrower shall maintain, and shall cause the REIT,
and each Subsidiary (including any Subsidiary Guarantor) to maintain, with
financially sound and reputable independent insurers, insurance with respect to
their Properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or a similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons; including workers' compensation insurance, public
liability and property and casualty insurance (which amount shall not be reduced
in the absence of thirty (30) days' prior notice to the Agent).  Upon the
request of Agent, the Borrower shall furnish the Agent, with sufficient copies
for each Lender, at reasonable intervals (but not more than the twice per
calendar year) a certificate signed a Responsible Officer (and, if requested by
such Agent, any insurance broker of the Borrower or the REIT) setting forth the
nature and extent of all insurance maintained by the Borrower, the REIT, and
each Subsidiary (including any Subsidiary Guarantor) in accordance with this
Section 6.06 or any Collateral Documents (and which, in the case of a
certificate of a broker, was placed through such broker).
 
6.07           Payment of Obligations.  The Borrower shall, and shall cause the
REIT and each Subsidiary (including any Subsidiary Guarantor) to, pay and
discharge as the same shall become due and payable and otherwise comply with,
all their respective obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
Properties, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or such Person, (b) all lawful claims which, if unpaid, would by
law become a Lien upon its Properties, including Properties constituting
Collateral, (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, and (d) all Contractual Obligations.
 
64

--------------------------------------------------------------------------------


 
6.08           Compliance with Laws.  The Borrower shall comply, and shall cause
the REIT and each Subsidiary (including any Subsidiary Guarantor) to comply,
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, including, without limitation, all securities laws and
regulations.
 
6.09           Environmental Laws.  The Borrower shall, and shall cause each
Subsidiary Guarantor to, conduct its operations and keep and maintain all
Borrowing Base Properties in compliance with all Environmental Laws.  Upon the
written request of the Agent or any Lender, the Borrower shall submit, and cause
any Subsidiary Guarantor to submit, to the Agent and such Lender, at the
Borrower's sole cost and expense (except as set forth below), at reasonable
intervals, a report providing an update of the status of any environmental,
health or safety compliance, hazard or liability issue identified in any notice
or report required pursuant to Section 6.03(c); provided, however, unless either
(a) an Event of Default has occurred, or (b) Agent has a reasonable basis to
require such updated report, then Agent and the Lenders shall be responsible for
the cost of such report.
 
6.10           Use of Proceeds.  The Borrower shall use the proceeds of the
Loans solely in accordance with Sections 2.01 above.
 
6.11           Maintenance of REIT Status; Stock Exchange Listing.  The Borrower
shall cause the REIT at all times to maintain to its REIT Status.  
 
6.12           Inspection of Property and Books and Records.  The Borrower shall
maintain, and shall cause the REIT and each Subsidiary (including any Subsidiary
Guarantor) to maintain, proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the Properties and business
of the Borrower, the REIT and each Subsidiary (including any Subsidiary
Guarantor).  The Borrower shall permit, and shall cause the REIT and each
Subsidiary (including any Subsidiary Guarantor) to permit, representatives of
the Agent or any Lender to visit and inspect any of their respective Properties,
to conduct audits of the Collateral, to examine their respective corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers, and independent public accountants, all at the
expense of the Borrower and at any time during normal business hours and as
often as may be reasonably desired, upon no less than forty-eight (48) hours
advance notice to the Borrower; provided, however, when an Event of Default
exists, the Agent or any Lender may visit and inspect at the expense of the
Borrower such Properties at any time during business hours and without advance
notice.  Lender shall use its reasonable efforts to minimize interference or
disturbance to the possession, occupancy and operations of any lessee or other
occupant of any Property when exercising its rights under this Section 6.12.
 
65

--------------------------------------------------------------------------------


 
6.13           Further Assurances.  
 
    (a)           Full Disclosure.  The Borrower will ensure that all other
written information, exhibits and reports furnished to any Agent or Lender by
the Borrower, the REIT or any Subsidiary (including any Subsidiary Guarantor) do
not and will not contain any untrue statement of a material fact and do not and
will not omit to state any material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and will promptly disclose to the Agent and the Lenders and correct
any defect or error that may be discovered therein or in any Loan Document or in
the execution, acknowledgement or recordation thereof.
 
    (b)           Further Acts.  Promptly upon request by the Agent, the
Borrower shall (and shall cause the REIT, and each Subsidiary (including any
Subsidiary Guarantor) to do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, deeds of trust, assignments,
estoppel certificates, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments that the Agent or such Lenders, as the case may
be, may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
Collateral, (iii) to perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and the Liens intended to be created
thereby, and (iv) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Agent and Lenders the rights granted or now or
hereafter intended to be granted under any Loan Document, or any other document
executed in connection herewith or therewith.
 
6.14           Communication with Accountants.  The Borrower authorizes the
Agent to communicate directly with the Borrower's independent accountants and
authorizes such accountants to disclose to the Agent any and all financial
statements and other information of any kind with respect to the business,
financial condition and other affairs of the Borrower, as long as, if no Event
of Default exists, the Agent promptly notifies the Borrower of such discussions.
 
6.15           Solvency.  The Borrower shall at all times be, and shall cause
the REIT and each Subsidiary (including any Subsidiary Guarantor) to be,
Solvent.  
 
6.16           Covenants Relating to Borrowing Base Properties.  The Borrower
hereby agrees with respect to the Borrowing Base Properties as follows:  
 
    (a)           Maintenance.  The Borrower shall maintain, or cause the
Subsidiary Guarantor to maintain, each Borrowing Base Property in good order and
condition in accordance with the past practices of the Borrower and in at least
the same condition as on the Closing Date, normal wear and tear excepted.
 
66

--------------------------------------------------------------------------------


 
    (b)           Leases.  The Borrower shall not, and shall not permit the
Subsidiary Guarantor to,  enter into any Lease of any Borrowing Base Property
other than the Net Lease with respect to such Property.  The Borrower shall not,
and shall not permit the Subsidiary Guarantor to, amend, modify, supplement or
terminate any Lease of any Borrowing Base Property (including the Net Lease),
without the prior written consent of Agent, other than (a) modifications that do
not affect the economic terms or length of the term of such Lease, and (b) do
not materially affect the obligations of the tenants thereunder (other than
modifications that would increase the obligations of any such tenant and are
more favorable to the applicable Subsidiary Guarantor).
 
    (c)           Material Agreements.  The Borrower shall obtain the prior
written approval of the Agent prior to entering into, or causing any Subsidiary
Guarantor to enter into, any reciprocal easement or similar agreement, ground
lease or any other material agreement affecting any Borrowing Base Property.
 
    (d)           Management Contracts.  The Borrower shall obtain the prior
written approval of the Agent prior to entering into, or causing any Subsidiary
Guarantor to enter into, any property management agreement or replacing or
terminating the property manager for any Borrowing Base Property.
 
    (e)           Construction.  The Borrower shall obtain the prior written
approval of the Agent prior to entering into, or causing any Subsidiary
Guarantor to enter into, any construction or renovation the cost of which is
expected to be in excess of $500,000, and shall discharge all mechanic's liens
resulting from any construction or renovation within thirty (30) days of
becoming aware of same.
 
    (f)           Liens.  The Borrower shall, and shall cause the Subsidiary
Guarantors to, keep each Borrowing Base Property at all times free and clear of
all Liens (unless such Liens are bonded and thereby released of record in a
manner satisfactory to the Agent), except for Permitted Exceptions or other
matters approved by the Agent.
 
6.17           Interest Rate Protection Agreements.   If, at any time, the LIBOR
Rate equals or exceeds three percent (3.0%) for any Interest Period, then
Borrower shall, within ten (10) days of Agent’s request, (a) enter into an
interest rate protection agreement with a financial institution having debt
ratings reasonably satisfactory to Agent, providing for the hedging of the
interest payable hereunder at such levels in such notional amounts as Agent
shall reasonably require, and (b) assign all of its interest in such interest
rate protection agreement to Agent pursuant to documentation satisfactory to
Agent in form and substance.  Borrower shall pay all costs and expenses of Agent
in connection with evidencing the foregoing assignment, including Attorney
Costs.
 
6.18           Cash Management.  Borrower shall cause, and shall cause each
Subsidiary Guarantor to cause, all Rents to be transmitted directly by all
tenants at Borrower Base Properties into an account (the “Clearing Account”)
maintained by Borrower at Capital One as more fully described in the Clearing
Account Agreement.  Without in any way limiting the foregoing, all Rents
received by Borrower or any Subsidiary Guarantor shall be deposited into the
Clearing Account within one (1) Business Day of receipt.  Funds deposited into
the Clearing Account shall be swept by Capital One on a daily basis into
Borrower’s operating account at Capital One, unless an Event of Default is
continuing.  Borrower shall pay for all expenses of opening and maintaining the
Clearing Account.  As security for payment of the Obligations and the
performance by Borrower of all other terms, conditions and provisions of the
Loan Documents, Borrower hereby pledges and assigns to Agent (on behalf of the
Lenders), and grants to Agent a security interest in, all Borrower’s right,
title and interest in and to all Rents, the Clearing Account and in and to all
payments to or monies held in the Clearing Account.  This Agreement is, among
other things, intended by the parties to be a security agreement for purposes of
the UCC.  Upon the occurrence and during the continuance of an Event of Default,
Agent may apply any sums in the Clearing Account to the Obligations in any order
and in any manner as Agent shall elect in Agent’s discretion without seeking the
appointment of a receiver and without adversely affecting the rights of Agent to
foreclose the Liens on the Collateral or exercise its other rights under the
Loan Documents.    
 
67

--------------------------------------------------------------------------------


 
6.19           [Reserved].  
 
6.20           Subsidiary Guarantors.  Borrower shall cause each Subsidiary that
is not already a Subsidiary Guarantor and that owns any Nominated Property which
the Borrower proposes to treat as a Borrowing Base Property to deliver to the
Agent prior to such Nominated Property being included in the calculation of the
Borrowing Base and treated as a Borrowing Base Property for purposes of the
financial covenants contained herein (a) a Joinder Agreement, (b) if required by
the Agent, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the Subsidiary Guaranty), in form, content and scope consistent with the
opinions of counsel delivered on the Closing Date and (c) all documentation and
other information that the Agent or any Lender requests in order to comply with
its ongoing obligations under applicable "know your customer" and anti-money
laundering rules and regulations.
 
6.21           Right of First Refusal.   If, at any time, Borrower or any
Subsidiary of Borrower desires to acquire a Property using the proceeds of the
Loans, which acquisition will require Borrower or such Subsidiary Guarantor to
obtain third-party, permanent financing, then Borrower shall notify Capital One
of same, and shall provide Capital One with information and materials with
respect to such Property sufficient to allow Capital One to make a determination
whether to provide permanent financing with respect to such Property (the
“Property Information Packet”).  Within five (5) Business Days of receipt of the
Property Information Packet (and such additional materials as Capital One may
reasonably request with respect to such Property), Capital One shall provide
Borrower with the terms on which Capital One would be willing to provide
permanent financing for the acquisition of such Property, including, without
limitation, loan amount, term, fees, interest rate and prepayment penalties, if
any (“Capital One Proposed Terms”).  If Borrower or such Subsidiary Guarantor
elects to obtain such permanent financing from any source other than Capital
One, upon terms that are not materially more favorable to Borrower or such
Subsidiary Guarantor than the Capital One Proposed Terms, then Borrower shall be
obligated to pay to Capital One, on the closing date of such permanent
financing, a special fee in the amount of 0.25% of the maximum amount made
available to Borrower or such Subsidiary Guarantor pursuant to such permanent
financing.
 
68

--------------------------------------------------------------------------------


 
6.22           Lending Arrangements.  For so long as Capital One acts as the
Agent hereunder, Borrower shall maintain aggregate bank deposits with Capital
One having an average balance of not less than $3,000,000, as determined by
Agent on the first (1st) Business Day of each calendar quarter based on the
daily account balance of such accounts during the immediately preceding calendar
quarter (the “Average Balance Requirement”).  If Borrower fails to satisfy the
Average Balance Requirement for any two (2) consecutive calendar quarters, then
the Applicable Margin shall be increased by 0.50% for the remainder of the term
of the Loans.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation shall remain unpaid or
unsatisfied, unless the Agent waives compliance in writing:
 
7.01           Liens.  Borrower shall not, directly or indirectly, make, create,
incur, assume or suffer to exist any Liens on any of its legal or beneficial
interests in any Subsidiary Guarantor.  The REIT shall not, directly or
indirectly, make, create, incur, assume or suffer to exist any Liens on any of
its legal or beneficial interests in Borrower.
 
7.02           Indebtedness.  No Subsidiary Guarantor shall create, incur,
assume, suffer to exist, or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness except:
 
    (a)           Indebtedness Under This Agreement.  Indebtedness incurred
pursuant to this Agreement;
 
    (b)           Accounts Payable.  Accounts payable to trade creditors for
goods and services and current operating liabilities (not the result of the
borrowing of money) incurred in the Ordinary Course of Business in accordance
with customary terms and paid within the specified time, unless contested in
good faith by appropriate proceedings and reserved for in accordance with GAAP;
and
 
7.03           Contingent Obligations.  No Subsidiary Guarantor shall create,
incur, assume or suffer to exist any Contingent Obligations.
 
7.04           [Reserved].  
 
7.05           [Reserved].
 
7.06           Consolidations and Mergers.  Except for Permitted Transfers,
neither the Borrower, nor the REIT, nor any Subsidiary Guarantor shall merge,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Properties (whether now owned or hereafter acquired) to or in favor
of any Person.
 
69

--------------------------------------------------------------------------------


 
7.07           Liquidations; Changes in Structure.  Except for Permitted
Transfers, neither the Borrower, nor the REIT, nor any Subsidiary Guarantor
shall liquidate, wind-up or dissolve, or make any changes in its equity capital
structure (including changes in the terms of the REIT's outstanding Stock), or
amend its Organizational Documents in any material respect.
 
7.08           Changes in Business; Investments.  Neither the Borrower, nor the
REIT, nor any Subsidiary Guarantor shall directly or indirectly own or acquire
any material assets or make any Investments (including, without limitation,
loans, partnership or joint venture interests, investments in subsidiaries or
other corporations, trusts or entities) other than investments in net leased
Properties.
 
7.09           [Reserved].   
 
7.10           Transactions with Affiliates.  Neither the Borrower, nor the
REIT, nor any Subsidiary shall enter into any transaction with any Affiliate of
the Borrower or of any such Person, except (a) as expressly permitted by this
Agreement, or (b) in the Ordinary Course of Business and pursuant to the
reasonable requirements of the business of the Borrower or such Person; in each
case (a) and (b), upon fair and reasonable terms no less favorable to such
Person than would obtain in a comparable arm's-length transaction with a Person
not such an Affiliate.
 
7.11           Special Covenants Relating to the REIT.  The REIT shall not:
 
    (a)           Except for Permitted Transfers, make any Disposition of or
encumber, pledge or hypothecate, whether directly or indirectly, all or any
portion of its interest in the Borrower or any rights to distributions
therefrom;
 
    (b)           Fail for any reason whatsoever, whether voluntarily or
involuntarily, to be the sole general partner of the Borrower;  and
 
    (c)           Cease to have REIT Status.
 
7.12           Use of Proceeds.  The Borrower shall not use any portion of the
Loan proceeds, directly or indirectly, (a) to purchase or carry Margin Stock,
(b) to repay or otherwise refinance indebtedness of the Borrower or others
incurred to purchase or carry Margin Stock, (c) to extend credit for the purpose
of purchasing or carrying any Margin Stock, (d) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act, or (e) for
any purpose other than those permitted by Section 6.10.
 
7.13           Taxation of the Borrower.  The Borrower shall at all times be
taxed as a partnership under the Code and not as an association taxable as a
corporation.  
 
7.14           ERISA.  The Borrower shall not, and shall not suffer or permit
the REIT, or any Subsidiary to, (a) terminate any Plan subject to Title IV of
ERISA so as to result in any material (in the opinion of the Agent) liability to
the Borrower or any ERISA Affiliate, (b) permit to exist any ERISA Event or any
other event or condition, which presents the risk of a material (in the opinion
of the Agent) liability to any member of the Controlled Group, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material (in the opinion of the
Agent) liability to the Borrower or any ERISA Affiliate, (d) enter into any new
Plan or modify any existing Plan so as to increase its obligations thereunder
which could result in any material (in the opinion of the Agent) liability to
any member of the Controlled Group, or (e) permit the present value of all
nonforfeitable accrued benefits under any Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Plan) materially (in the opinion of
the Agent) to exceed the fair market value of Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Plan.
 
70

--------------------------------------------------------------------------------


 
7.15           Borrowing Base Mix.  
 
    (a)           In no event shall greater than forty-five percent (45%) of the
aggregate Appraised Value of all Borrowing Base Properties be attributable to
Non-Investment Grade Borrowing Base Properties without the prior written consent
of Agent.  If any Investment Grade Tenant becomes a Non-Investment Grade Tenant
(as a result of a downgrade of such tenant’s debt rating or of a default or
termination of the applicable Net Lease) after the date upon which the
applicable Property becomes a Borrowing Base Property, and same results in
either (a) the Outstanding Amount being in excess of the Borrowing Base or (b)
Borrower being in breach of its covenant contained in this Section 7.15, then
Borrower shall immediately notify Agent of same, and Borrower shall be required
to (i) substitute additional collateral acceptable to Agent in its sole
discretion, (ii) make a prepayment of the Loan in amount sufficient to cause
Borrower to be in compliance with all covenants herein or (iii) replace such
Non-Investment Grade Borrowing Base Property with an Investment Grade Borrowing
Base Property, in any event, within seventy-five (75) days of downgrade or such
default and/or termination of the Net Lease.
 
    (b)           In no event shall greater than twenty percent (20%) of the
aggregate Appraised Value of all Borrowing Base Properties be attributable to
Borrowing Base Properties for which the remaining term of the Net Lease is less
than ten (10) years.
 
    (c)           In no event shall greater than ten percent (10%) of the
aggregate Appraised Value of all Borrowing Base Properties be attributable to
Borrowing Base Properties owned by Subsidiary Guarantors that are not
wholly-owned by Borrower.
 
7.16           Financial Covenants.  
 
    (a)           Minimum Tangible Net Worth.  The Borrower shall not permit, at
any time, its Tangible Net Worth to be less than $100,000,000.
 
    (b)           Debt-to-Total Assets.  The Borrower shall not permit at any
time the ratio of Outstanding Indebtedness to Total Assets to exceed 0.6:1.0.
 
    (c)           Liquidity.  The Borrower shall not permit its Liquid Assets,
as determined on the last Business Day of each calendar quarter based on the
daily average of its Liquid Assets during such calendar quarter, to be less than
$3,000,000.
 
71

--------------------------------------------------------------------------------


 
    (d)           Consolidated Corporate Debt Yield.  The Borrower shall not
permit the Consolidated Debt Yield as of the end of any calendar quarter to be
less than twelve percent (12%).
 
    (e)           Collateral Corporate Debt Yield.  The Borrower shall not
permit the Collateral Debt Yield as of the end of any calendar quarter to be
less than fourteen percent (14%).
 
    (f)           Debt Service Coverage Ratio.  The Borrower shall not permit
the Debt Service Coverage Ratio to be less than 1.45:1.00 on a quarterly basis.
 
    (g)           Interest Rate Exposure.  The Borrower shall not permit its
Unhedged Interest Exposure to exceed ten percent (10%) of its Total Mortgage
Indebtedness.
 
7.17           Accounting Changes.  Neither the Borrower nor the REIT shall make
any significant change in accounting treatment or reporting practices, except as
required by GAAP, or change its fiscal year.
 
7.18           Management.  Borrower shall not, and shall not permit any
Subsidiary Guarantor to, enter into, amend, modify, supplement or terminate any
property management agreement with respect to any Borrowing Base Property,
without the prior written consent of Agent, which consent shall not be
unreasonably withheld conditioned or delayed, provided that any such manager
executes and delivers to Agent a consent and subordination of management
agreement in form reasonably acceptable to Agent.
 
7.19           Patriot Act Compliance.  
 
    (a)           Borrower will use its good faith and commercially reasonable
efforts to comply with the Patriot Act (as defined below) and all applicable
requirements of governmental authorities having jurisdiction over Borrower, the
REIT and the Subsidiaries, including those relating to money laundering and
terrorism.  Agent shall have the right to audit Borrower’s compliance with the
Patriot Act and all applicable requirements of governmental authorities having
jurisdiction over Borrower, the REIT and the Subsidiaries, including those
relating to money laundering and terrorism.  In the event that Borrower fails to
comply with the Patriot Act or any such requirements of governmental
authorities, then Agent may, at its option, cause Borrower to comply therewith
and any and all reasonable costs and expenses incurred by Agent in connection
therewith shall be secured by the Collateral Documents and the other Loan
Documents and shall be immediately due and payable.  For purposes hereof, the
term “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
 
    (b)           None of Borrower, the REIT, any Subsidiary or any partner in
Borrower, the REIT or any Subsidiary or member of such partner nor any owner of
a direct or indirect interest in Borrower, the REIT or any Subsidiary (a) is
listed on any Government Lists (as defined below), (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (c) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense
(as defined below), or (d) is currently under investigation by any governmental
authority for alleged criminal activity.  For purposes hereof, the term “Patriot
Act Offense” means any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
the (e) Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.  For purposes hereof, the term “Government Lists” means (i) the
Specially Designated Nationals and Blocked Persons Lists maintained by Office of
Foreign Assets Control (“OFAC”), (ii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that Lender notified Borrower in writing is now included
in “Governmental Lists”, or (iii) any similar lists maintained by the United
States Department of State, the United States Department of Commerce or any
other government authority or pursuant to any Executive Order of the President
of the United States of America that Agent or any Lender notified Borrower in
writing is now included in “Governmental Lists”.
 
72

--------------------------------------------------------------------------------


 
ARTICLE VIII

 
EVENTS OF DEFAULT
 
8.01           Event of Default.  Any of the following shall constitute an
“Event of Default”:
 
    (a)           Non-Payment.  The Borrower shall fail to pay, (i) when and as
required to be paid herein, any amount of principal of or interest on any Loan,
or (ii) within five (5) days after the same shall become due, any fee or other
amount payable hereunder or pursuant to any other Loan Document; or
 
    (b)           Representation or Warranty.  Any representation or warranty by
the Borrower, the REIT or any Subsidiary made or deemed made herein, in any Loan
Document, or in any certificate, document or financial or other statement by the
Borrower, the REIT, or any Subsidiary, or any Responsible Officer, furnished at
any time under this Agreement, or in or under any Loan Document, shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or
 
    (c)           Specific Defaults.  The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.16, or Section
6.06, Section 6.10, Section 6.11 and/or in Article VII; or
 
73

--------------------------------------------------------------------------------


 
    (d)           Other Defaults.  The Borrower shall fail to perform or observe
any other term or covenant contained in this Agreement or any Loan Document, and
such default shall continue unremedied for a period of thirty (30) days after
the date upon which written notice thereof is given to the Borrower by the Agent
or any Lender, or, with respect to any default which is not reasonably
susceptible to cure within such 30-day period, within a reasonable period of
time following written notice of such default, provided that Borrower promptly
commences and diligently pursues such cure to completion; provided, however, in
no event shall such period of time exceed sixty (60) days; or
 
    (e)           Cross-Default.  The Borrower or the REIT shall fail, after any
applicable cure period, (i) to make any payment in respect of any Indebtedness
or Guaranty Obligation which is fully recourse to the Borrower or the REIT, as
applicable, in excess of $25,000,000 in the aggregate when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise)
beyond any applicable notice and/or cure period; or (ii) to perform or observe
any other condition or covenant beyond any applicable notice and/or cure period,
or any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness or Guaranty Obligation which is
fully recourse to the Borrower or the REIT, as applicable, in excess of
$25,000,000 in the aggregate, if the effect of such failure, event or condition
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Guaranty Obligation to become payable or cash collateral in respect
thereof to be demanded; or
 
    (f)           Bankruptcy or Insolvency.  The Borrower, the REIT, or any
Subsidiary Guarantor shall (i) become insolvent, or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily cease to conduct its business in the ordinary course;
(iii) commence any Insolvency Proceeding with respect to itself; or (iv) take
any action to effectuate or authorize any of the foregoing; or
 
    (g)           Involuntary Proceedings. (i) Any involuntary Insolvency
Proceeding shall be commenced or filed against the Borrower, the REIT, or any
Subsidiary Guarantor, or any writ, judgment, warrant of attachment, execution or
similar process, shall be issued or levied against a substantial part of such
Person's Properties, and any such proceeding or petition shall not be dismissed,
or such writ, judgment, warrant of attachment, execution or similar process
shall not be released, vacated or fully bonded within sixty (60) days after
commencement, filing or levy; (ii) the Borrower, the REIT, or any Subsidiary
Guarantor shall admit the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Borrower, the REIT,
or any Subsidiary Guarantor shall acquiesce in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or
 
    (h)           ERISA. (i) A member of the Controlled Group shall fail to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under a Multiemployer Plan;
(ii) the Borrower or an ERISA Affiliate shall fail to satisfy its contribution
requirements under Section 412(c)(11) of the Code, whether or not it has sought
a waiver under Section 412(d) of the Code; (iii) in the case of an ERISA Event
involving the withdrawal from a Plan of a “substantial employer” (as defined in
Section 4001(a)(2) or Section 4062(e) of ERISA), the withdrawing employer's
proportionate share of that Plan's Unfunded Pension Liabilities is more than
$250,000; (iv) in the case of an ERISA Event involving the complete or partial
withdrawal from a Multiemployer Plan, the withdrawing employer has incurred a
withdrawal liability in an aggregate amount exceeding $250,000; (v) in the case
of an ERISA Event not described in clause (iii) or (iv), the Unfunded Pension
Liabilities of the relevant Plan or Plans exceed $250,000; (vi) a Plan that is
intended to be qualified under Section 401(a) of the Code shall lose its
qualification, and the loss can reasonably be expected to impose on members of
the Controlled Group liability (for additional taxes, to Plan participants, or
otherwise) in the aggregate amount of $250,000 or more; (vii) the commencement
or increase of contributions to, or the adoption of or the amendment of a Plan
by, a member of the Controlled Group shall result in a net increase in unfunded
liabilities to the Controlled Group in excess of $250,000; (viii) any member of
the Controlled Group engages in or otherwise becomes liable for a non-exempt
prohibited transaction and the initial tax or additional tax under section 4975
of the Code relating thereto might reasonably be expected to exceed $250,000;
(ix) a violation of section 404 or 405 of ERISA or the exclusive benefit rule
under section 401(a) of the Code if such violation might reasonably be expected
to expose a member or members of the Controlled Group to monetary liability in
excess of $250,000; (x) any member of the Controlled Group is assessed a tax
under section 4980B of the Code in excess of $250,000; or (xi) the occurrence of
any combination of events listed in clauses (iii) through (x) that involves a
potential liability, net increase in aggregate Unfunded Pension Liabilities,
unfunded liabilities, or any combination thereof, in excess of $250,000.
 
74

--------------------------------------------------------------------------------


 
    (i)           Monetary Judgments.  One or more final (non-interlocutory)
judgments, orders or decrees shall be entered against the Borrower, the REIT, or
any Subsidiary Guarantor involving in the aggregate a liability (not fully
covered by insurance) as to any single or related series of transactions,
incidents or conditions, of $15,000,000 or more, and the same shall remain
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof; or
 
    (j)           Non-monetary Judgments.  Any non-monetary judgment, order or
decree shall be rendered against the Borrower, the REIT, or any Subsidiary
Guarantor that has or would reasonably be expected to have a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
    (k)           Collateral and Guaranty Documents.
 
   (i)           Any provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against the Borrower or other
Person party thereto (except to the extent that the same results solely from an
act or omission of the Agent or the Lenders), or the Borrower or such Person
shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or
 
75

--------------------------------------------------------------------------------


 
   (ii)           Any Collateral Document shall for any reason (other than
pursuant to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby, or such security interest shall for
any reason cease to be a perfected and first-priority security interest subject
only to Permitted Exceptions; or
 
   (iii)           Any party to a Collateral Document (other than the Agent or
Lenders) shall fail to perform or observe any term or covenant contained in such
Collateral Document, or any other event or condition shall occur or exist under
a Collateral Document that constitutes an “Event of Default” as defined therein;
or
 
    (l)           Material Adverse Effect.  There shall occur any act, omission,
change, occurrence or event which has an Material Adverse Effect; or
 
    (m)           Material Licenses or Permits.  The Borrower, the REIT, or any
Subsidiary Guarantor shall lose, through suspension, termination, impoundment,
revocation, failure to renew or otherwise, any material license or permit;
 
    (n)           Environmental Liens.  The Borrower, the REIT, or any
Subsidiary Guarantor or any of their respective properties shall become subject
to one or more Liens for costs or damages in excess of $100,000 individually or
in the aggregate under any Environmental Law and such liens shall remain in
place for thirty (30) days after the creation thereof;
 
    (o)           Change of Control.  A Change of Control occurs.
 
8.02           Remedies.  If any Event of Default occurs, the Agent shall, at
the request of, or may, with the consent of, the Requisite Lenders:
 
    (a)           Termination of Commitment.  Declare the Commitment of each
Lender to make Loans to be terminated, whereupon such Commitments shall
forthwith be terminated;
 
    (b)           Acceleration.  Declare (i) the unpaid principal amount of all
outstanding Loans and all interest accrued and unpaid thereon, and (ii) all
other amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived; and
 
    (c)           Other Remedies.  Exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;
 
provided, however, that upon the occurrence of any event specified in Section
8.01(f) or 8.01(g) (in the case of clause (i) of Section 8.01(g) upon the
expiration of the sixty (60)-day period mentioned therein), the Commitment of
each Lender to make Loans shall automatically terminate, and the unpaid
principal amount of all outstanding Loans and interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder as aforesaid shall
automatically become due and payable without further act of any Agent or Lender.
 
76

--------------------------------------------------------------------------------


 
8.03           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
ARTICLE IX

 
THE AGENT
 
9.01           Appointment and Authorization.  Each Lender hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, Agent shall not have any duties or responsibilities except those
expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist on the part of Agent.
 
9.02           Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
 
9.03           Liability of Agent.  The Agent, its respective Affiliates, or
their respective officers, directors, employees, agents, or attorneys-in-fact
(all of the foregoing being collectively referred to as the “Agent-Related
Persons”) shall not (a) be liable for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Loan
Document (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by the Borrower, the REIT, or any Subsidiary or
any Affiliate of any such Person, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or for
the value of any Collateral or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any other Loan Document, or for
any failure of the Borrower, the REIT or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the Properties,
books or records of the Borrower, the REIT, or any Subsidiary or Affiliates
thereof.
 
9.04           Reliance by Agent.
 
77

--------------------------------------------------------------------------------


 
    (a)           Generally.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Requisite Lenders as it deems appropriate and, if
it so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Requisite Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.
 
    (b)           Conditions Precedent.  For purposes of determining compliance
with the conditions specified in Sections 4.01 and 4.02 (as to the initial
borrowing hereunder), each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to such Lender, unless an officer of the Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the initial borrowing specifying its
objection thereto and either such objection shall not have been withdrawn by
notice to the Agent to that effect or such Lender shall not have made available
to the Agent the Lender's ratable portion of such borrowing.
 
9.05           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Agent for the account of the Lenders, unless the Agent shall
have received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.”  In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders.  The Agent shall
take such action with respect to such Default or Event of Default as shall be
requested by the Requisite Lenders in accordance with Article VIII; provided,
however, that unless and until the Agent shall have received any such request,
it may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.
 
9.06           Credit Decision.  Each Lender expressly acknowledges that none of
the Agent-Related Persons has made any representation or warranty to such Lender
and that no act by the Agent hereinafter taken, including any review of the
affairs of the Borrower, the REIT, or any Subsidiary, shall be deemed to
constitute any representation or warranty by the Agent to any Lender.  Each
Lender represents to the Agent that such Lender has, independently and without
reliance upon the Agent and based on such documents and information as such
Lender has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, Properties, financial and other condition
and creditworthiness of the Borrower, the REIT, or any Subsidiary, and all
applicable bank regulatory laws relating to the transactions contemplated
thereby, and made its own decision to enter into this Agreement and extend
credit to the Borrower hereunder.  Each Lender also represents that it will,
independently and without reliance upon the Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, Properties, financial and other condition and
creditworthiness of the Borrower, the REIT and the Subsidiaries.  Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Agent, Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, Properties, financial and other condition or
creditworthiness of the Borrower, the REIT, and the Subsidiaries which may come
into the possession of any of the Agent-Related Persons.
 
78

--------------------------------------------------------------------------------


 
9.07           Indemnification.  The Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so) ratably
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including at any time following the
repayment of the Loans) be imposed on, incurred by or asserted against any such
Person in any way relating to or arising out of this Agreement or any document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such Person
under or in connection with any of the foregoing; provided, however, that no
Lender shall be liable for the payment to the Agent-Related Persons of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from such
Person's gross negligence or willful misconduct.  Without limitation of the
foregoing, each Lender shall reimburse the Agent upon demand (to the extent the
Agent is not reimbursed upon demand by the Borrower, unless the Agent is legally
restricted from making such demand upon the Borrower, in which case demand need
not be made upon the Borrower) for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  Without limiting
the generality of the foregoing, if the IRS or any authority of the United
States or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason), such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section 9.07, together with all costs, expenses
and Attorney Costs.  The obligation of the Lenders in this Section shall survive
the payment of all Obligations.
 
79

--------------------------------------------------------------------------------


 
9.08           Agent in Individual Capacity.  Capital One (and any other Lender
that may hereafter serve as Agent) and each of their respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory or other business with, the Borrower, the REIT and the
Subsidiaries and Affiliates as though Capital One (or any other such Lender)
were not the agent hereunder and without notice to the Lenders.  With respect to
its Loans, Capital One (and any other Lender that may hereafter serve as Agent),
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though each of them were not an agent, and the
terms “Lender” and “Lenders” shall include Capital One (and any other Lender
that may hereafter serve as Agent), in its individual capacity.
 
9.09           Successor Agents.  Upon the written consent of the Borrower, not
to be unreasonably withheld, the Agent may resign as Agent upon thirty (30)
days' notice to the Lenders.  If an Agent shall resign under this Agreement, the
Requisite Lenders shall appoint from among the Lenders a successor Agent for the
Lenders, which successor Agent shall, if no Default or Event of Default exists
hereunder, be approved by the Borrower.  If no successor Agent is appointed
prior to the effective date of the resignation of the retiring Agent, the
retiring Agent shall appoint, after consulting with the Lenders and the
Borrower, a successor Agent.  Upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers and duties of the retiring Agent, and the term “Agent” shall mean such
successor Agent, and the retiring Agent's rights, powers and duties as Agent
shall be terminated.  After any retiring Agent's resignation hereunder as Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.
 
9.10           Collateral Matters.
 
    (a)           Perfection.  The Agent is authorized on behalf of all the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action with respect to any Collateral or
the Collateral Documents which may be necessary to perfect and maintain
perfected the security interest in and Liens upon the Collateral granted
pursuant to the Collateral Documents.
 
    (b)           Release.  Upon request by the Agent at any time, the Lenders
will confirm in writing the Agent's authority to release particular types or
items of Collateral pursuant to Section 2.16(d) or any other provision of the
Loan Documents.  The Agent shall be completely protected in taking any action
directed by all the Lenders in response to such request and shall incur no
liability to the Borrower or any Lender for failing to take any action as to
which all of the Lenders do not concur.
 
    (c)           No Other Collateral.  Each Lender agrees with and in favor of
each other (which agreement shall not be for the benefit of the Borrower, the
REIT, or any Subsidiaries) that the Borrower's obligation to such Lender under
this Agreement and the other Loan Documents is not and shall not be secured by
any real property collateral now or hereafter acquired by such Lender other than
the Collateral hereunder.
 
80

--------------------------------------------------------------------------------


 
ARTICLE X

 
MISCELLANEOUS
 
10.01         Amendments and Waivers.
 
    (a)           Generally.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure therefrom, shall be effective unless the same shall be in writing and
signed by the Requisite Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
    (b)           Matters Requiring Unanimous Consent.  Not withstanding the
terms of Section 10.01(a), no amendment or waiver of any provision of this
Agreement or any other Loan Document, no agreement to forebear from acting upon
any departure by the Borrower therefrom, and no consent with respect to any
departure by the Borrower therefrom, shall be effective to do any of the
following unless the same is in writing and signed by all the Lenders:
 
   (i)           increase the Commitment of any Lender;
 
   (ii)          postpone or delay any date fixed for any payment of principal,
interest, fees or other amounts due hereunder or under any Loan Document whether
by acceleration or otherwise;
 
   (iii)         reduce the principal of, or the rate of interest specified
herein on, any Loan, or any fees or other amounts payable hereunder or under any
Loan Document;
 
   (iv)        change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans required for the Lenders or any of them to
take any action hereunder;
 
   (v)         amend Section 2.15 (Sharing of Payments, Etc.), Section 6.10 (Use
of Proceeds), Section 8.02 (Remedies), Section 10.15 (Governing Law and
Jurisdiction) or this Section 10.01; or
 
   (vi)        release any portion of the Collateral except as otherwise may be
provided in applicable Collateral Documents or Section 2.16(d) or except where
the consent of the Requisite Lenders only is specifically provided for.
 
    (c)           Matters Requiring Agents' Consent.  Notwithstanding the terms
of Section 10.01(a), no amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent with respect to any departure by the
Borrower therefrom, shall be effective to affect the rights or duties of the
Agent under this Agreement or any other Loan Document unless the same is in
writing and signed by the Agent.
 
81

--------------------------------------------------------------------------------


 
10.02         Notices.
 
    (a)           Delivery.  All notices, requests and other communications
provided for hereunder shall be in writing (including, unless the context
expressly otherwise provides, email) and mailed or emailed, (i) if to the
Borrower, to its address specified on the signature pages hereof, (ii) if to any
Lender, to its Domestic Lending Office, and (iii) if to Agent, to its address
specified on the signature pages hereof; or, as to the Borrower or the Agent, to
such other address as shall be designated by such party in a written notice to
the other parties, and as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent.
 
    (b)           Receipt.  All such notices and communications shall, when
transmitted by overnight delivery or via email, be effective when delivered for
overnight delivery or, with respect to email, when confirmation of receipt of
same is delivered to the sender, except that notices pursuant to Article II or
VIII shall not be effective until actually received by the Agent.
 
    (c)           Reliance.  The Borrower acknowledges and agrees that any
agreement of the Agent and the Lenders under Article II to receive certain
notices by telephone and email is solely for the convenience and at the request
of the Borrower.  The Agent and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice, and the Agent and the Lenders shall not have any liability to
the Borrower or any other Person on account of any action taken or not taken by
the Agent and the Lenders in reliance upon such telephonic or email notice.  The
obligation of the Borrower to repay the Loans shall not be affected in any way
or to any extent by any failure by the Agent and the Lenders to receive written
confirmation of any telephonic or email notice or the receipt by the Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Agent and the Lenders to be contained in the telephonic or email notice.
 
10.03         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
 
10.04         Costs and Expenses.  The Borrower shall, whether or not the
transactions contemplated hereby shall be consummated:
 
    (a)           Facility Expenses.  Pay or reimburse the Agent on demand for
all costs and expenses incurred in connection with the development, preparation,
delivery, administration and execution of, and any amendment, supplement, waiver
or modification to, this Agreement, any Loan Document and any other documents
prepared in connection herewith or therewith, and the consummation of the
transactions contemplated hereby and thereby, including the reasonable Attorney
Costs incurred by the Agent with respect thereto;
 
82

--------------------------------------------------------------------------------


 
    (b)           Enforcement Expenses.  Pay or reimburse the Agent and Lenders
on demand for all costs and expenses incurred by them in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
(including in connection with any “workout” or restructuring regarding the
Loans) under this Agreement, any other Loan Document, and any such other
documents, including Attorney Costs incurred by the Agent and Lender; and
 
    (c)           Collateral Expenses.  Pay or reimburse the Agent on demand for
all Appraisals pursuant to Section 2.16(d) (including the allocated cost of
internal appraisal services), audits, environmental inspections and reviews
(including the allocated costs of such internal services) (for which Borrower is
obligated to pay under this Agreement) and search and filing costs, fees and
expenses, incurred or sustained by the Agent in connection with the matters
referred to under paragraphs (a) and (b) of this Section.
 
10.05         Indemnity.  The Borrower shall indemnify and hold harmless the
Agent, each Lender and each of their respective officers, directors, employees,
counsel, agents and attorneys-in-fact (each, an “Indemnified Person”) from and
against and pay them for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including Attorney Costs) of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and any other Loan Documents, or the transactions contemplated hereby
and thereby, and with respect to any investigation, litigation or proceeding
related to this Agreement or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of such Indemnified Person.  The agreements in this Section 10.05 shall survive
payment of all other Obligations.
 
10.06         Marshalling; Payments Set Aside.  Neither the Agent nor any Lender
shall be under any obligation to marshall any assets in favor of the Borrower or
any other Person or against or in payment of any or all of the Obligations.  To
the extent that the Borrower makes a payment or payments to the Agent or any
Lender, or the Agent or any Lender enforces its Liens or exercises its rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party in connection with any Insolvency Proceeding, or
otherwise, then to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
10.07         Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agent and each Lender, which may be withheld in their sole and
absolute discretion.
 
83

--------------------------------------------------------------------------------


 
10.08         Assignments, Participations, etc.
 
    (a)           Assignments.  Any Lender may, with the written consent of the
Agent, which consent shall not be unreasonably withheld, at any time assign and
delegate to one or more Eligible Assignees (provided that no written consent of
the Agent shall be required in connection with any assignment and delegation by
a Lender to a Lender Affiliate of such Lender) (each an “Assignee”) all, or any
ratable part of all, of the Loans, the Commitments and the other rights and
obligations of such Lender hereunder, in a minimum amount of $10,000,000;
provided, however, that the Borrower and the Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (A) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower and the Agent by such Lender and the
Assignee; (B) such Lender and its Assignee shall have delivered to the Borrower
and the Agent an Assignment and Acceptance in the form of Exhibit I (“Assignment
and Acceptance”) together with any Note or Notes subject to such assignment;
(C) such Lender shall have paid to the Agent, for its own account, an assignment
fee in the amount of $1500, if the Assignee is a Lender (without giving effect
to the Assignment), and $3000 in all other cases; and (D) such Lender shall have
delivered to the Agent such documents as may be required by Section 3.01(f).
 
    (b)           Rights of Assignee.  From and after the date that the Agent
notifies the assignor Lender that the Agent has received an executed Assignment
and Acceptance and payment of the assignment fee specified in Section 10.08(a),
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Documents.
 
    (c)           Replacement Notes.  Within five Business Days after its
receipt of notice by the Agent that the Agent has received an executed
Assignment and Acceptance and payment of the processing fee, the Borrower shall
execute and deliver to the Agent, new Notes evidencing such Assignee's assigned
Loans and Commitment and, if the assignor Lender has retained a portion of its
Loans and its Commitment, replacement Notes in the principal amount of the Loans
retained by the assignor Lender (such Notes to be in exchange for, but not in
payment of, the Notes held by such Lender).  Immediately upon each Assignee's
making its payment under the Assignment and Acceptance, this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
arising therefrom.  The Commitment allocated to each Assignee shall reduce such
Commitment and participation of the assigning Lender pro tanto.
 
    (d)           Participations.  Any Lender may at any time sell to one or
more commercial lenders (a “Participant”) participating interests in any Loans
and Commitment of that Lender and the other interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the Originating Lender's obligations under this Agreement
shall remain unchanged, (ii) the Originating Lender shall remain solely
responsible for the performance of such obligations, (iii) the Borrower and the
Agent shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender's rights and obligations under this
Agreement and the other Loan Documents, and (iv) no Lender shall transfer or
grant any participating interest under which the Participant shall have rights
to approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment,
consent or waiver would require unanimous consent as described in the first
proviso to Section 10.01.  In the case of any such participation, the
Participant shall not have any rights under this Agreement, or any of the other
Loan Documents, and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation; except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of setoff in respect
of its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement.
 
84

--------------------------------------------------------------------------------


 
    (e)           Assignments to Federal Reserve Lender.  Notwithstanding any
other provision contained in this Agreement or any other Loan Document to the
contrary, any Lender may assign all or any portion of the Loans or Notes held by
it to any Federal Reserve Lender or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Lender,
provided that any payment in respect of such assigned Loans or Notes made by the
Borrower to or for the account of the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrower's
obligations hereunder in respect of such assigned Loans or Notes to the extent
of such payment.  No such assignment shall release the assigning Lender from its
obligations hereunder.
 
10.09         Setoff.  In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists, each Lender is authorized at any
time and from time to time, without prior notice to the Borrower, any such
notice being waived by the Borrower to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing to, such Lender to or for the credit or the account of the Borrower
against any and all obligations owing to such Lender, now or hereafter existing,
irrespective of whether the Agent or such Lender shall have made demand under
this Agreement or any Loan Document and whether such obligations may be
contingent or unmatured.  Each Lender agrees to promptly notify the Borrower and
the Agent after any such setoff and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section 10.09
are in addition to the other rights and remedies (including other rights of
setoff) that such Lender may have.  NOTWITHSTANDING THE FOREGOING, NO LENDER
SHALL EXERCISE, OR ATTEMPT TO EXERCISE, ANY RIGHT OF SETOFF, LENDER'S LIEN, OR
THE LIKE, AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF THE BORROWER, THE REIT, OR
ANY SUBSIDIARY OR ANY HELD OR MAINTAINED BY THE LENDER, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUISITE LENDERS.
 
85

--------------------------------------------------------------------------------


 
10.10         Notification of Addresses, Lending Offices, Etc.  Each Lender
shall notify the Agent in writing of any changes in the address to which notices
to such Lender should be directed, of addresses of its Offshore Lending Office,
of payment instructions in respect of all payments to be made to it hereunder
and of such other administrative information as the Agent shall reasonably
request.
 
10.11         Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Agent.
 
10.12         Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
 
10.13         No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and legal benefit of the Borrower, the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  No Agent or Lender shall have any obligation to any
Person not a party to this Agreement or the other Loan Documents.
 
10.14         Time.  Time is of the essence of each term and provision of this
Agreement and each of the other Loan Documents.
 
10.15         Governing Law.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.
 
10.16         Waiver of Jury Trial.  THE BORROWER, THE AGENT, AND THE LENDERS
EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE.  SUBJECT TO SECTION 10.17 BELOW, THE BORROWER, THE AGENT,
AND THE LENDERS EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
86

--------------------------------------------------------------------------------


 
10.17         [Reserved].
 
10.18         Notice of Claims; Claims Bar.  THE BORROWER HEREBY AGREES THAT IT
SHALL GIVE PROMPT WRITTEN NOTICE TO THE AGENT OF ANY CLAIM OR CAUSE OF ACTION IT
BELIEVES IT HAS, OR MAY SEEK TO ASSERT OR ALLEGE AGAINST THE AGENT OR ANY
LENDER, WHETHER SUCH CLAIM IS BASED IN LAW OR EQUITY, ARISING UNDER OR RELATED
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR TO THE LOANS (OR THE
COLLATERAL THEREFOR), OR ANY ACT OR OMISSION TO ACT BY THE AGENT OR ANY LENDER
WITH RESPECT HERETO OR THERETO, AND THAT IF THE BORROWER SHALL FAIL TO GIVE SUCH
PROMPT NOTICE TO THE AGENT WITH REGARD TO ANY SUCH CLAIM OR CAUSE OF ACTION, THE
BORROWER SHALL BE DEEMED TO HAVE WAIVED, AND SHALL BE FOREVER BARRED FROM
BRINGING OR ASSERTING, SUCH CLAIM OR CAUSE OF ACTION IN ANY ARBITRATION OR ANY
SUIT, ACTION OR PROCEEDING IN ANY COURT OR BEFORE ANY GOVERNMENTAL AGENCY.
 
10.19         Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire Agreement and understanding between the Borrower,
the Agent, and the Lenders, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, verbal or written, relating to
the subject matter hereof and thereof, except for any prior arrangements made
with respect to the payment by the Borrower of (or any indemnification for) any
fees, costs or expenses payable to or incurred (or to be incurred) by or on
behalf of the Agent or the Lenders.
 
10.20         Interpretation.  This Agreement is the result of negotiations
between and has been reviewed by counsel to the Agent, the Lenders and the
Borrower and other parties, and is the product of all parties
hereto.  Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Lenders or the Agent merely because of the Agent's or
Lenders' involvement in the preparation of such documents and agreements.
 
10.21         Exculpation of Lenders.  No Lender undertakes or assumes any
responsibility or duty to the Borrower or any third party to select, review,
inspect, examine, supervise, pass judgment upon or inform the Borrower or any
third party of the existence, quality, adequacy or suitability of:  (a) any
appraisals of any Collateral, (b) any environmental report, or (c) any other
matters or items, including, but not limited to, engineering, soils and seismic
reports which are contemplated in the Loan Documents.  Any such selection,
review, inspection, examination and the like is solely for the purpose of
protecting the Lenders' security and preserving the Lenders' rights under the
Loan Documents, and shall not render any Lender liable to the Borrower or any
third party for the existence, sufficiency, accuracy, completeness or legality
thereof.  No Lender owes any duty of care to protect or inform the Borrower or
any third party against negligent, faulty, inadequate or defective building or
construction or the existence of any environmentally hazardous condition
affecting any Collateral.
 
87

--------------------------------------------------------------------------------


 
10.22         Relationship.  Nothing herein contained shall in any manner be
construed as creating any relationship between the Agent and the Lenders, on the
one hand, and the Borrower, on the other hand, other than as creditor and
debtor.  The Borrower agrees to indemnify, protect, defend and hold the Agent
and each Lender harmless from and against any and all losses, liabilities,
damages, and costs and expenses (including, but not limited to, Attorney Costs
and disbursements, including reasonably allocated costs of in-house counsel)
resulting from any other construction of the parties' relationship.


[Signature Pages Immediately Follow]
 
88

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.
 
BORROWER
 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
   
By:
American Realty Capital Trust, Inc., a Maryland corporation, its general partner
     
By:
/s/ William M. Kahane
 
Its:
William M. Kahane
 

Notices to be sent to:
 
American Realty Capital Trust, Inc.
 
405 Park Ave., 15th Floor
New York, NY 10022
Attention: William M. Kahane 
 
With copy to:
 
Bond, Schoeneck & King, PLLC
350 Linden Oaks, Suite 310
Rochester, New York 14625
Attention: Timothy Fitzgerald, Esq.


 
89

--------------------------------------------------------------------------------

 


AGENT
 
CAPITAL ONE, N.A.,
as Agent
 
By:
/s/ Benjamin M. Stacks
Name:
Benjamin M. Stacks
Title:
Senior Vice President
 
Notices to be sent to:
 
Capital One, N.A.
275 Broadhollow Road
Melville, New York 11747
Attention: Jennifer Hussey
 
With copy to:
 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: Jeffrey J. Temple, Esq.
 
Payments to be made to:
 
CAPITAL ONE, N.A.
ABA #: 021407912
Account #: 35523 20002515
Attention: Jennifer Hussey
Dept ID 39341
Ref: American Realty


 
90

--------------------------------------------------------------------------------

 


LENDER
 
CAPITAL ONE, N.A.,
as Agent
 
By:
/s/ Benjamin M. Stacks
Name:
Benjamin M. Stacks
Title:
Senior Vice President
 
Notices to be sent to:
 
Capital One, N.A.
275 Broadhollow Road
Melville, New York 11747
Attention: Jennifer Hussey
 
With copy to:
 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: Jeffrey J. Temple, Esq.
 
Payments to be made to:
 
CAPITAL ONE, N.A.
ABA #: 021407912
Account #: 35523 20002515
Attention: Jennifer Hussey
Dept ID 39341
Ref: American Realty


 
91

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
ARTICLE I
DEFINITIONS
1
     
1.01
Defined Terms
1
     
1.02
Other Definitional Provisions
25
     
1.03
Accounting Principles
26
     
ARTICLE II
THE LOANS
26
     
2.01
Amounts and Terms of Commitments
26
     
2.02
Notes
27
     
2.03
Procedure for Borrowing
27
     
2.04
Letter of Credit Borrowings
28
     
2.05
Voluntary Termination or Reduction of Commitments
35
     
2.06
Optional Prepayments
36
     
2.07
Mandatory Prepayments of Loans
36
     
2.08
Application of Proceeds
36
     
2.09
Maturity Date; Extension of Maturity Date
36
     
2.10
Interest
38
     
2.11
Fees
38
     
2.12
Computation of Fees and Interest
38
     
2.13
Payments by the Borrower
39
     
2.14
Payments by the Lenders to the Agent
40
     
2.15
Sharing of Payments, Etc.
40
     
2.16
Security; Additions  to and Release of Borrowing Base Properties
41
     
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
46
     
3.01
Taxes
46
     
3.02
Illegality
49
     
3.03
Increased Costs and Reduction of Return
49
     
3.04
Funding Losses
50
     
3.05
Inability to Determine Rates
50
     
3.06
Certificates of Lenders
50
     
3.07
Survival
51
     
ARTICLE IV
CONDITIONS PRECEDENT
51
     
4.01
Conditions of First Loan
51
     
4.02
Conditions to Each Loan
52
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
53
     
5.01
Existence and Power
53
     
5.02
Authorization; No Conflict
54
     
5.03
Governmental Authorization
54

 
 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
5.04
Binding Effect
54
     
5.05
Litigation
54
     
5.06
Title to Properties
54
     
5.07
[Reserved]
55
     
5.08
Financial Condition
55
     
5.09
Taxes
55
     
5.10
ERISA Compliance
55
     
5.11
Environmental Matters
57
     
5.12
Collateral Documents
57
     
5.13
Regulated Entities
58
     
5.14
Use of Proceeds; Margin Regulations
58
     
5.15
REIT and Tax Status; Stock Exchange Listing
58
     
5.16
Insurance
58
     
5.17
No Default
58
     
5.18
[Reserved]
58
     
5.19
Borrower Not a “Foreign Person.”  de
58
     
5.20
Defects
58
     
5.21
Property Documents
58
     
5.22
Condemnation
59
     
5.23
Violation of Laws; Permits
59
     
5.24
Utilities
59
     
5.25
Leases
59
     
5.26
Full Disclosure
59
     
ARTICLE VI
AFFIRMATIVE COVENANTS
60
     
6.01
Financial Information
60
     
6.02
Certificates; Other Information
60
     
6.03
Notices
61
     
6.04
Preservation of Existence, Etc
63
     
6.05
Maintenance of Property
63
     
6.06
Insurance
63
     
6.07
Payment of Obligations
63
     
6.08
Compliance with Laws
64
     
6.09
Environmental Laws
64
     
6.10
Use of Proceeds
64
     
6.11
Maintenance of REIT Status; Stock Exchange Listing
64
     
6.12
Inspection of Property and Books and Records
64

 
 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
6.13
Further Assurances
65
     
6.14
Communication with Accountants
65
     
6.15
Solvency
65
     
6.16
Covenants Relating to Borrowing Base Properties
65
     
6.17
Interest Rate Protection Agreements
66
     
6.18
Cash Management
66
     
6.19
Updated Appraisals
67
     
6.20
Subsidiary Guarantors
67
     
6.21
Right of First Refusal
67
     
6.22
Lending Arrangements
68
     
ARTICLE VII
NEGATIVE COVENANTS
68
     
7.01
Liens
68
     
7.02
Indebtedness
69
     
7.03
Contingent Obligations
70
     
7.04
Lease Obligations
70
     
7.05
Disposition of Properties
70
     
7.06
Consolidations and Mergers
70
     
7.07
Liquidations; Changes in Structure
70
     
7.08
Changes in Business; Investments
70
     
7.09
Restricted Payments
70
     
7.10
Transactions with Affiliates
71
     
7.11
Special Covenants Relating to the REIT
71
     
7.12
Use of Proceeds
71
     
7.13
Taxation of the Borrower
71
     
7.14
ERISA
71
     
7.15
Borrowing Base Mix
71
     
7.16
Financial Covenants
72
     
7.17
Accounting Changes
73
     
7.18
Management
73
     
7.19
Patriot Act Compliance
73
     
ARTICLE VIII
EVENTS OF DEFAULT
74
     
8.01
Event of Default
74
     
8.02
Remedies
77
     
8.03
Rights Not Exclusive
77
     
ARTICLE IX
THE AGENT
77
     
9.01
Appointment and Authorization
77

 
 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
9.02
Delegation of Duties
77
     
9.03
Liability of Agent
78
     
9.04
Reliance by Agent
78
     
9.05
Notice of Default
79
     
9.06
Credit Decision
79
     
9.07
Indemnification
79
     
9.08
Agent in Individual Capacity
80
     
9.09
Successor Agents
80
     
9.10
Collateral Matters
81
     
ARTICLE X
MISCELLANEOUS
81
     
10.01
Amendments and Waivers
81
     
10.02
Notices
82
     
10.03
No Waiver; Cumulative Remedies
83
     
10.04
Costs and Expenses
83
     
10.05
Indemnity
83
     
10.06
Marshalling; Payments Set Aside
84
     
10.07
Successors and Assigns
84
     
10.08
Assignments, Participations, etc.
84
     
10.09
Setoff
86
     
10.10
Notification of Addresses, Lending Offices, Etc
86
     
10.11
Counterparts
86
     
10.12
Severability
86
     
10.13
No Third Parties Benefited
86
     
10.14
Time
87
     
10.15
Governing Law
87
     
10.16
Waiver of Jury Trial
87
     
10.17
[Reserved]
87
     
10.18
Notice of Claims; Claims Bar
87
     
10.19
Entire Agreement
87
     
10.20
Interpretation
88
     
10.21
Exculpation of Lenders
88
     
10.22
Relationship
88

 
 
iv

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule
2.01
Commitments of the Lenders
Schedule
2.16
Borrowing Base Properties and Initial Subsidiary Guarantees
Schedule
5.05
Litigation
Schedule
5.10
ERISA Disclosures
Schedule
5.25
Leases



EXHIBITS
 
Exhibit
A
Borrowing Notice
Exhibit
B
Assignment of Leases and Rents
Exhibit
C
Assignment of Contracts
Exhibit
D
Environmental Indemnity Agreement
Exhibit
E
Mortgage/Deed of Trust
Exhibit
F
Note
Exhibit
G
Subsidiary Guaranty
Exhibit
H
Compliance Certificate
Exhibit
I
Assignment and Acceptance
Exhibit
J
Solvency Certificate


 
i

--------------------------------------------------------------------------------

 

Exhibit A
 
Borrowing Notice
 
(immediately follows)
 

--------------------------------------------------------------------------------


 

FORM OF NOTICE OF BORROWING
 
____________, 20___
 
Capital One, N.A.
275 Broadhollow Road
Melville, New York 11747
Attention: Jennifer Hussey
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of July ____, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among American Realty Capital Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Capital One, N.A., a national banking association, as
Agent.
 
. Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
 
 
1.
Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby requests
that the Lenders make Loans to the Borrower in an aggregate principal amount
equal to $___________________.

 
 
2.
The Borrower requests that such Loans be made available to the Borrower on
____________, 20___.

 
 
3.
The proceeds of this borrowing of Loans will be used for purposes that are
consistent with the terms of the Credit Agreement.



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the REIT, the
Borrower and any Subsidiary Guarantor in the Loan Documents to which any of them
is a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Loans contained in Article IV of
the Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Loans are made.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
 

 
BORROWER
     
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,
 
a Delaware limited partnership
       
By:
AMERICAN REALTY CAPITAL TRUST INC., a Maryland corporation,
 
 
its general partner
 
By:
_______________________________
 
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

 
Exhibit B
 
Assignment of Leases and Rents
 
(immediately follows)
 

--------------------------------------------------------------------------------


 

Recording Requested By And
When Recorded Mail To:


Morrison & Foerster, LLP
1290 Avenue of the Americas
New York, New York 10104
Attn:  Jeffrey J. Temple, Esq.
 

--------------------------------------------------------------------------------

(Space above this line for Recorder’s Use)
 
ASSIGNMENT OF LEASES AND RENTS
 
1.           Assignment.  FOR VALUE RECEIVED, [SUBSIDIARY GUARANTOR], a Delaware
limited liability company (“Owner”), with an address at c/o American Realty
Capital Trust Inc., 405 Park Avenue, 15th Floor, New York, New York 10022,
hereby assigns, sells, transfers and sets over to CAPITAL ONE, N.A., a national
banking association, with an address at 275 Broadhollow Road, Melville, New
York, New York 11747, Attn: Commercial Real Estate Banking, as agent for the
lenders (“Agent”), all right, title and interest of the landlord, whether now
existing or hereafter acquired, to and under the following:
 
(a)           All leases (including subleases), occupancy agreements, license
and concession agreements (collectively, together with the extensions, renewals,
modifications, replacements and guaranties referred to in paragraphs (b) and (c)
below, called the “Leases”) now or hereafter covering all or any part of the
real property (the “Property”) located in [__________], which is more fully
described in Exhibit A attached hereto and incorporated herein by this
reference;
 
(b)           All extensions, renewals, modifications or replacements of the
Leases;
 
(c)           Any and all guaranties of the obligations of the lessees,
occupants and licensees under the Leases (hereinafter such lessees, occupants
and licensees are referred to collectively as the “lessees” and individually as
a “lessee”), whether now existing or hereafter executed or granted, and all
extensions and renewals of said guaranties; and
 
(d)           Any rents (including, without limitation, any percentage or other
rents based upon the sales of a lessee), royalties, issues, profits, revenue,
income, license fees and other benefits at any time accruing by virtue of the
Leases and all proceeds thereof, including, without limitation, all revenues
from the parking of vehicles on the Property (hereinafter called the “Rents and
Profits”).

 
1

--------------------------------------------------------------------------------

 
 
Capitalized terms used but not defined herein shall have the meanings assigned
to them in that certain Credit Agreement dated as of July ___, 2010 by and
between American Realty Capital Operating Partnership, L.P., a Delaware limited
partnership, the lenders from time to time party thereto and Agent as agent (as
it may from time to time be amended or restated, the “Credit Agreement”).
 
2.           Purpose.  Owner’s purpose in making this Assignment is to
relinquish to Agent any and all rights of Owner to collect and enjoy the Rents
and Profits so as to facilitate the satisfaction, in such order of priority as
may be provided in the Credit Agreement, of the obligations (the “Secured
Obligations”) secured by that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Deed of Trust”), of
substantially even date herewith, made by Owner, as trustor, in favor of Agent,
as beneficiary, which Deed of Trust encumbers the Property and is to be recorded
substantially concurrently with the recordation hereof.
 
3.           License to Collect.  The parties intend that this Assignment shall
be a present, absolute and unconditional assignment and shall, immediately upon
execution, give Agent the right to collect the Rents and Profits and to apply
them in payment of all sums payable by Owner under each of the Secured
Obligations as provided above.  However, Agent hereby grants to Owner a license
to collect, use and enjoy, subject to the provisions set forth below and in the
Deed of Trust, the Rents and Profits as they respectively become due and to
enforce the Leases, so long as no Event of Default has occurred and is
continuing.  In addition, Owner shall have those rights and obligations with
respect to the Leases as are set forth in the Deed of Trust.  Nothing contained
herein, nor any collection of the Rents and Profits by Agent or by a receiver,
shall be construed to make Agent a “mortgagee-in-possession” of the Property so
long as Agent has not itself entered into actual possession of the Property.
 
4.           Direction to each Lessee.  Upon the occurrence and during the
continuation of any Event of Default, this Assignment shall constitute a
direction to and full authority to each lessee under any Lease and each
guarantor of any Lease to pay all Rents and Profits to Agent without proof of
the default relied upon.  Owner hereby irrevocably authorizes each lessee and
guarantor to rely upon and comply with any notice or demand by Agent for the
payment to Agent of any Rents and Profits due or to become due.
 
5.           Representations and Warranties.  Owner represents and warrants as
to each Lease now covering all or any part of the Property that, except as
previously disclosed to Agent in writing:
 
(a)           such Lease is in full force and effect;
 
(b)           no default exists on the part of Owner or, to the best knowledge
of Owner, on the part of the lessee thereunder;

 
2

--------------------------------------------------------------------------------

 
 
(c)           no Rents and Profits (except for any security deposits or other
amounts specifically described in the Leases as in effect on the date hereof)
have been collected more than one month in advance;
 
(d)           to the best knowledge of Owner, no lessee under any Lease has any
defense, setoff or counterclaim against Owner;
 
(e)           no Lease or any interest therein is currently assigned or pledged
to any Person other than Agent; and
 
(f)           all Rents and Profits due to date under any Lease have been
collected and, except as expressly set forth in the Leases, no material
concession has been granted to any lessee in the form of a waiver, release,
reduction, discount or other alteration of the Rents and Profits due or to
become due.
 
6.           Agreements as to the Leases.  Owner agrees with respect to each
Lease:
 
(a)           Security Deposits.  If the Lease provides for a security deposit
paid by the lessee to Owner, this Assignment transfers to Agent all of Owner’s
right, title and interest in and to the security deposit; provided that Owner
shall have the right to retain said security deposit so long as no Event of
Default has occurred and is continuing; and provided further that Agent shall
not have any obligation to the lessee with respect to such security deposit
except to the extent that Agent comes into actual possession and control of said
deposit.
 
(b)           Merger.  Each Lease shall remain in full force and effect despite
any merger of the interest of Owner and any lessee thereunder, to the extent
permitted under applicable law.
 
(c)           Collection before Due.  Owner shall not collect any Rents and
Profits more than one (1) month in advance of the date on which they become due
under the terms of any Lease, other than in the ordinary course of business.
 
(d)           Discounts.  Owner shall not discount any future accruing Rents and
Profits, other than in the ordinary course of business.
 
(e)           Further Assignments.  Owner shall not execute any further
assignment of any of the Rents and Profits or any interest therein or suffer or
permit any such assignment to occur by operation of law.
 
(f)            Subordination.  Owner shall not request, consent to, agree to or
accept a subordination of any Lease to any mortgage, deed of trust or other
encumbrance (except, with Agent’s consent, those in favor of Agent), or any
other lease or concession agreement, now or hereafter affecting the Property or
any part thereof, or permit conversion of any Lease to a sublease.

 
3

--------------------------------------------------------------------------------

 
 
(g)           Performance of Obligations.  Owner shall faithfully perform and
discharge all of its material obligations under the Leases.  Owner shall appear
in and defend, at no cost to Agent, any action or proceeding arising under or in
any manner connected with any Lease.  If requested by Agent, following any Event
of Default and during the continuation thereof, Owner shall enforce each Lease
and all remedies available to Owner against the lessee in the case of default
under the Lease by the lessee.
 
(h)           Future Leases.  Upon request by Agent, Owner shall provide to
Agent a true and correct copy of each executed Lease as provided in the Credit
Agreement.  Any such Lease shall be deemed included in this Assignment.
 
(i)            Estoppel Certificates.  Owner shall use good faith efforts to
deliver to Agent, promptly upon request, but in no event more frequently than
once a year, duly executed estoppel certificates from any one or more lessees as
required by Agent attesting to such facts regarding the Lease as Agent may
reasonably require, including, but not limited to, attestations that each Lease
covered thereby is in full force and effect with no defaults thereunder on the
part of any party, and that the lessee claims no defense or offset against the
full and timely performance of its obligations under the Lease.
 
(j)            Indemnity.  Nothing herein shall be construed to impose any
liability or obligation on Agent under or with respect to any Lease.  Owner
shall defend, indemnify and hold Agent harmless for, from and against any and
all liabilities, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively,
“Liabilities”), which Agent may incur under any Lease or by reason of this
Assignment, but excluding Liabilities resulting from gross negligence or willful
misconduct, or solely from negligence, by Agent, and of and from any and all
claims and demands whatsoever which may be asserted against Agent by reason of
any alleged obligations to be performed or discharged by Agent under any Lease
or this Assignment, but excluding Liabilities resulting from gross negligence or
willful misconduct, or solely from negligence, by Agent.  Should Agent incur any
liability, loss, damage, cost or expense covered hereby under any Lease or by
reason of this Assignment, but excluding Liabilities resulting from gross
negligence or willful misconduct, or solely from negligence, by Agent, Owner
shall reimburse Agent for the amount thereof pursuant to Section 7 below.  The
indemnifications given by Owner hereunder include, without limitation,
indemnifications for Liabilities resulting from the negligence of Agent.
 
7.           Payment by Owner.  Owner further agrees to reimburse Agent for any
reasonable cost or expense incurred by Agent to protect the interests of Agent
hereunder, within five (5) days after written demand for payment is given to
Owner by Agent.  Owner also agrees to reimburse Agent for all of Agent’s other
reasonable costs incurred hereunder for which Owner is obligated to reimburse or
indemnify Agent within thirty (30) days after written demand for such
reimbursement is given to Owner by Agent.  Any such sum shall bear interest at
the interest rate set forth in Section 2.10(c) of the Credit Agreement until
paid if it is not paid when due.
 
8.           Rights of Agent.  Owner hereby grants the following rights:
 
(a)           Creditors of Lessees.  Agent shall be deemed to be creditor of
each lessee in respect of any assignment for the benefit of creditors and any
bankruptcy, arrangement, reorganization, insolvency, dissolution, receivership
or other debtor-relief proceedings affecting such lessee (without obligation on
the part of Agent, however, to file timely claims in such proceedings or
otherwise pursue creditor’s rights therein).

 
4

--------------------------------------------------------------------------------

 
 
(b)           Protection of Security.  Agent shall have the right (but not the
obligation), upon any Event of Default, so long as such Event of Default is
continuing, to take any action as Agent may deem necessary or appropriate to
protect Agent’s security, including, but not limited to, appearing in any action
or proceeding and performing any obligations of the lessor under any Lease, and
Owner agrees to pay all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Agent in connection
therewith, pursuant to Section 7 above.
 
(c)           Remedies.  Upon any Event of Default, so long as such Event of
Default is continuing, Agent shall have the right to apply the Rents and Profits
to charges for taxes, insurance, improvements, maintenance and other items
relating to the operation of the Property.  Agent shall also have upon the
occurrence of any such Event of Default all other rights and remedies provided
to Agent under any of the Loan Documents, all rights and remedies of a secured
creditor under the Uniform Commercial Code, and all other rights and remedies
otherwise available at law or in equity or by statute.  However, neither the
assignment set forth above nor any other provision of the Deed of Trust shall
impose upon Agent any duty to produce any revenues, fees, rents, issues,
profits, license fees or benefits or cause Agent to (i) be responsible for
performing any of the obligations of the Owner under any Lease, or (ii) be
responsible or liable for any waste or for any dangerous or defective conditions
of the Property, for negligence in the management, upkeep, repair or control of
the Property or any other act or omission by any other person excluding,
however, any such liability incurred after Agent obtains possession of the
Property to the extent arising solely from Agent’s gross negligence or willful
misconduct.
 
9.           Supplement to Deed of Trust.  This Assignment is intended to be
supplementary to and not in substitution for or in derogation of any assignment
of leases, rents and other property contained in the Deed of Trust or in any
other document.  Failure of Agent to avail itself of any terms, covenants or
conditions of this Assignment for any period of time or for any reason shall not
constitute a waiver thereof.
 
10.         Continuation of Terms.  Notwithstanding any future modification of
the terms of any of the Loan Documents, this Assignment and the rights and
benefits hereby assigned and granted shall continue in favor of Agent in
accordance with the terms of this Assignment.
 
11.         Successors and Assigns.  This Assignment shall be binding upon and
inure to the benefit of the permitted successors and assigns of the parties
hereto under the Credit Agreement and the other Loan Documents (including,
without limitation, in the case of Agent, any third parties now or hereafter
acquiring any interest in any of the Loan Documents, whether by virtue of
assignment, participation or otherwise).  The words “Owner,” “Agent,” “lessee”
and “guarantor,” wherever used herein, shall include the persons and entities
named or referred to herein or in any Lease, and designated as such and their
respective heirs, legal representatives, successors and assigns, provided that
any action taken by the Agent or any successor designated as such by an
instrument recorded in the Official Records of the county in which the Property
is located referring to this Assignment shall be sufficient for all purposes
notwithstanding that Agent may have theretofore assigned or participated any
interest in any of the Loan Documents to a third party.  All words and phrases
shall be taken to include the singular or plural number, and the masculine,
feminine or neuter gender, as may fit the case.

 
5

--------------------------------------------------------------------------------

 
 
12.         Modifications.  Any change, amendment, modification, abridgement,
cancellation, or discharge of this Assignment or any term or provision hereof
shall be invalid without the written consent of Agent.
 
13.         Release.  Upon recordation of a recorded satisfaction or release of
the Deed of Trust, this Assignment shall be void and of no further effect, and
thereupon Agent shall execute and deliver to Owner any instruments which may be
reasonably necessary or appropriate to terminate this Assignment.
 
14.         Notices.  All notices hereunder shall be given in accordance with
the Subsidiary Guaranty.
 
15.         Severability.  If any provision hereof is determined to be illegal
or unenforceable for any reason, the remaining provisions hereof shall not be
affected thereby.
 
16.         Governing Law.  This Assignment and the rights and remedies of Agent
as provided herein shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to principles of
conflicts of law.
 
17.         Intentionally Omitted.

 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Owner has executed this Assignment as of the
_____ day of July, 2010.
 

 
OWNER:
     
[SUBSIDIARY GUARANTOR]
       
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member
         
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner
             
By: ____________________________
     
Name: __________________________
     
Title: ___________________________


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description
 
All of that certain real property together with all easements, rights and
appurtenances thereto, and all improvements now or hereafter located thereon,
situated in the City of __________, County of ___________ State of __________
and described as follows:

 
 

--------------------------------------------------------------------------------

 


STATE OF _____________
)
 
)
COUNTY OF ___________
)

 
BEFORE ME, the undersigned authority, on this day personally appeared
______________________________________, the ______________________ of AMERICAN
REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,
member of [each property owner], a Delaware limited liability company, known to
me to be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he/she executed the same for the purposes and
consideration therein expressed, in the capacity therein stated, and as the act
and deed of said corporation, member of said limited liability company, and as
the act and deed of said limited liability company.
 
Given under my hand and seal this ____ day of ________, 2010.



     
Notary Public In and For
 
The State of _________

 
Printed Name:
     
My Commission Expires:
 


 
 

--------------------------------------------------------------------------------

 

 
Exhibit C
 
Assignment of Contracts
 
(immediately follows)
 

--------------------------------------------------------------------------------


 
 
ASSIGNMENT OF WARRANTIES, PERSONAL PROPERTY LEASES
AND MANAGEMENT AND SERVICE CONTRACTS


1.           FOR VALUE RECEIVED, [EACH SUBSIDIARY GUARANTOR], a Delaware limited
liability company (“Owner”), with an address at c/o American Realty Capital
Trust Inc., 405 Park Avenue, 15th Floor, New York, New York 10022, hereby
assigns, sells, transfers and sets over to Capital One, N.A., a national banking
association (“Agent”) (any capitalized term not defined herein shall have the
meaning set forth in that certain Credit Agreement dated as of July ___, 2010 by
and between American Realty Capital Operating Partnership, L.P., a Delaware
limited partnership, as Borrower, the lenders from time to time party thereto
(the “Lenders”) and the Agent as agent for the Lenders (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the “Credit
Agreement”)) and grants to Agent (for the benefit of the Lenders) a security
interest, whether now existing or hereinafter acquired, in, all of Owner’s
right, title and interest in, to and under the following:


(a)           To the extent they are assignable or transferable, all warranties
and guarantees (the “Warranties and Guarantees”), whether now existing or
hereafter arising, relating to all improvements (the “Improvements”) now or
hereafter located on that certain real property located in __________, which is
more particularly described in Exhibit A attached hereto (the “Property”);


(b)           All leases, to the extent assignable, whether now existing or
hereafter arising (collectively, the “Personal Property Leases”), of all
tangible personal property owned by Owner and installed in, affixed to, placed
upon, or used or useful in connection with the Property or the operation of the
Improvements thereon and all replacements thereof, additions thereto and
substitutions therefor (collectively, the “Personal Property”);


(c)           Each and every right of Owner to the payment of money, whether
such right to payment now exists or hereafter arises, which arises out of or
relates to the Warranties and Guarantees, the Improvements, the Property, the
Personal Property Leases or the Personal Property, whether such right to payment
is or is not already earned by performance, and howsoever such right to payment
may be evidenced, together with all other rights and interests which Owner may
at any time have by law or agreement against any account debtor or other obligor
obligated to make any such payment or against any of the property of such
account debtor or other obligor, including without limitation all accounts and
general intangibles arising from or relating to the Collateral (as herein
defined);


(d)           All books and records pertaining to any and all of the Property
described above, including computer readable memory and any computer hardware or
software necessary to access and process such memory; and


(e)           All proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.

 
1

--------------------------------------------------------------------------------

 


The Warranties and Guarantees, Personal Property and Leases and all other items
referred to in paragraphs (a) through (e) above are referred to herein as the
“Collateral.”


2.           This Assignment secures, in such order of priority as may be
provided in the Credit Agreement, each of the “Secured Obligations” (as such
term is defined in the Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (the “Deed of Trust”) dated as of the date hereof,
executed by Owner, as trustor for the benefit of Agent, as beneficiary relating
to the Property.


3.           Owner acknowledges and agrees that Agent has not hereby assumed any
of Owner’s obligations or duties with respect to any of the Collateral.


4.           Until there shall have been an Event of Default, Owner shall be
authorized to exercise all rights and privileges relating to the Collateral.


5.           Upon request by Agent from time to time, Owner shall execute and
deliver to Agent any financing and continuation statements with respect to the
Collateral in order to perfect or continue the perfection of the security
interests therein of Agent.


6.           Owner hereby represents and warrants to Agent that:  (a) no
assignment or hypothecation of its rights under or with respect to any of the
Collateral is currently effective, and (b) Owner has provided Agent with true
and accurate copies of all Material (as hereinafter defined), Personal Property
Leases and Contracts existing as of the date hereof, including all amendments to
date.  As used herein, “Material” shall mean any and all Personal Property
Leases and Contracts which:  (x) are not terminable by the Owner without cause
upon not more than thirty (30) days’ notice, or (y) require payments to any
party other than Owner in an aggregate amount greater than $20,000, or (z) in
any manner create rights which affect title to the Property, including, without
limitation, any grant to a party other than Owner of an option or right of first
refusal to purchase the Property.


7.           To protect the security of this Assignment, Owner agrees:


(a)           Except as permitted in the Credit Agreement with respect to the
Property, not to assign, sell or transfer, or pledge, mortgage or otherwise
encumber in any manner, Owner’s interest in and rights under and to any of the
Collateral so long as this Assignment remains in effect, without the prior
written consent of Agent.


(b)           Faithfully to abide by, perform and discharge in all material
respects each and every obligation of Owner with respect to the Collateral.


(c)           At Owner’s sole cost and expense, to appear in and defend any
action or proceeding arising under or connected with any of the Collateral or
Owner’s obligations and duties hereunder and to pay all reasonable costs and
expenses of Agent including reasonable attorneys’ fees and costs in any action
or proceeding in which Agent may be required to appear.  Upon the occurrence or
during the continuation of an Event of Default hereunder, Agent may, at its
option, appear in and prosecute in its own name, any action or proceeding to
enforce any such cause of action and may make any compromise or settlement
thereof.

 
2

--------------------------------------------------------------------------------

 
 
(d)           Owner (i) shall, at the request of Agent, promptly provide Agent
with a copy of all Warranties and Guaranties and all Personal Property Leases
and Contracts entered into subsequent to the date hereof and (ii) shall, upon
request by Agent, promptly provide Agent with notice of the termination,
expiration or revocation of same.


(e)           The acceptance of this Assignment shall not constitute a
satisfaction of any of the Secured Obligations or a waiver of any rights of
Agent.  Nothing in this Assignment shall be deemed to obligate Agent to
undertake or perform any of the terms or conditions applicable to any Collateral
or to enforce compliance therewith.  No waiver of any breach or default of Owner
and no waiver of any right of Agent hereunder shall be deemed to constitute a
waiver of any other or subsequent breach or default, or to prevent subsequent
exercise of any such right or any other similar right.


8.            Owner shall reimburse Agent for any reasonable cost or expense
incurred by Agent hereunder to protect the Collateral within (5) days after
written demand for payment is given to Owner by Agent and Owner shall reimburse
Agent for all of Agent’s other costs incurred hereunder within thirty (30) days
after written demand for such reimbursement is given to Owner by Agent.


9.            Agent shall have the right to enforce Owner’s rights with respect
to any or all of the Collateral.  Agent may, without affecting any of the rights
or remedies of Agent against Owner under any other Loan Documents, exercise on
behalf of Agent the rights of Agent under this Assignment as Owner’s
attorney-in-fact or in any other manner permitted by law, and in addition, Agent
shall have and possess any and all rights and remedies of a secured party under
the Uniform Commercial Code or as otherwise provided by law and may also elect
to cause the Collateral to be sold pursuant to the power of sale provided in the
Deed of Trust in accordance with the terms and provisions thereof.


10.           Owner hereby agrees to indemnify Agent against, and to hold Agent
harmless for, from and against any and all claims, demands, liabilities, losses,
lawsuits, judgments and costs and expenses (“Liabilities”) (including, without
limitation, reasonable attorneys’ fees and costs), which Agent may incur after
an Event of Default in exercising any of its rights under this Assignment,
including without limitation Liabilities resulting from the negligence of Agent,
but excluding Liabilities resulting from Agent’s gross negligence or willful
misconduct.


11.           Upon the reconveyance of the Deed of Trust encumbering the
Property, this Assignment shall become null and void, and thereupon Agent shall
execute and deliver to Owner any instruments which may be reasonably necessary
or appropriate to terminate this Assignment.

 
3

--------------------------------------------------------------------------------

 


12.           The terms, covenants, agreements and conditions contained herein
shall extend to, include and inure to the benefit of and be binding upon the
permitted successors and assigns of the parties, and may not be terminated,
changed or amended orally.


13.           This Assignment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to principles of
conflicts of law.


IN WITNESS WHEREOF, Owner has caused this Assignment to be executed as of the
day indicated below.


Dated:  July ___, 2010.


OWNER:
 
[SUBSIDIARY GUARANTOR]
 
By:
American Realty Capital Operating Partnership,
L.P, a Delaware limited partnership, its Member
     
By:
American Realty Capital Trust Inc., a
Maryland corporation, its General Partner
       
By:
    
   
Name:
      
   
Title:
          

 
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


Description of the Property
 
All of that certain real property, together with all easement, rights and
appurtenances thereto, and all improvements now or hereafter located thereon,
situated in the City of __________, County of __________, State of ___________,
and described as follows:
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 

 
Exhibit D
 
Environmental Indemnity Agreement
 
(immediately follows)
 

--------------------------------------------------------------------------------


 

ENVIRONMENTAL INDEMNITY AGREEMENT
 
This Environmental Indemnity Agreement (this “Agreement”) is made as of July
___, 2010, by AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Company”), and [EACH SUBSIDIARY GUARANTOR], a [Delaware
limited liability company] (collectively, “Indemnitor”) in favor of (i) CAPITAL
ONE, N.A., a national banking association, as Agent for the Lenders (in such
capacity, “Indemnitee”) under that certain Credit Agreement, dated as of July
___, 2010 (as amended, modified, supplemented, extended, renewed or replaced
from time to time, the “Credit Agreement”), among Company, as Borrower, the
lenders from time to time party thereto (the “Lenders”) and Indemnitee, as Agent
for the Lenders (“Agent”), and (ii) the other Indemnified Parties (as
hereinafter defined).  Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
 
Factual Background
 
A.          Indemnitor is executing this Agreement to induce the Lenders to make
advances, from time to time, of up to $30,000,000 in the aggregate under a
revolving credit facility (the “Facility”) pursuant to the Credit Agreement.
 
B.           The Facility is evidenced by a promissory note issued to Agent (the
“Note”), and is secured by, among other things, deeds of trust or mortgages (the
“Deeds of Trust”) encumbering each of the Borrowing Base Properties identified
on Exhibit A attached hereto (collectively, the “Property”).
 
C.           In connection with obtaining the Deeds of Trust as security for the
Facility, the Lenders may potentially become subject to certain costs, risks and
liabilities with respect to the Property.  Among other things, the Lenders may
become subject to liabilities or alleged liabilities relating to environmental
conditions as an “owner” or “operator” under applicable environmental
law.  These costs and liabilities may arise before or after repayment of the
Facility, and before or after foreclosure under the Deeds of Trust.  Because
these costs and liabilities, if they occur, will be the result of the Lenders’
agreement to make the Facility, and in consideration of that agreement,
Indemnitee, as Agent, and Indemnitor have agreed as set forth below.
 
I.           Definitions
 
In addition to any terms defined elsewhere in this Agreement, as used in this
Agreement:

 
1

--------------------------------------------------------------------------------

 
 
1.1         “Hazardous Materials” means (i) all those substances which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances identified under any Environmental Law as a
pollutant, contaminant, hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, or petroleum or
petroleum-derived substance or waste, (ii) any other materials or pollutants
that (a) pose a hazard to any Property or to Persons on or about such Property
or (b) or to Persons cause such Property to be in violation of any Environmental
Laws, (iii) asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million, and (iv) any other chemical, material, substance, or
waste, exposure to which is prohibited, limited, or regulated by any
Governmental Authority or may or could pose a hazard to the health and safety of
the owners, occupants, or any Persons surrounding the relevant Property..
 
1.2         “Indemnified Costs” means all liabilities, claims, actions, causes
of action, judgments, orders, damages (including foreseeable and unforeseeable
consequential damages), costs, expenses, fines, penalties and losses (including
sums paid in settlement of claims and all consultant, expert and legal fees and
expenses of Indemnitee’s counsel), including those incurred in connection with
any investigation of site conditions or any clean-up, remedial, removal or
restoration work (whether of the Property or any other property), or any
resulting damages, harm or injuries to the person or property of any third
parties or to any natural resources, and including those Indemnified Costs which
result from the joint or concurrent negligence, or comparative negligence of
such Indemnified Party or any other Indemnified Party or are attributable to the
strict liability or no fault liability of such Indemnified Party or any other
Indemnified Party (but excluding any such Indemnified Costs which result from
the gross negligence or willful misconduct, or solely from the negligence, of
such Indemnified Party or any other Indemnified Party).
 
1.3         “Indemnified Parties” means and includes Indemnitee and each of the
Lenders, their respective parents, subsidiaries and affiliated companies,
assignees of any of the Lenders’ interest in the Facility or the Loan Documents,
any successor under the Credit Agreement, owners of participation or other
interests in the Facility or the Loan Documents, the Trustee or any substitute
Trustee under the Deeds of Trust, any purchasers of the Property at any
foreclosure sale or from Indemnitee or any of its affiliates, and the officers,
directors, employees, attorneys and agents of each of them.
 
II.           Indemnity Agreement
 
2.1         Indemnity Regarding Hazardous Materials.  Indemnitor indemnifies,
defends and holds the Indemnified Parties harmless for, from and against any and
all Indemnified Costs directly or indirectly arising out of or resulting from
any Hazardous Material being present or released in, on or around any part of
the Property, or in the soil, groundwater or soil vapor on or under the
Property, including:
 
(a)           any claim for such Indemnified Costs asserted by any federal,
state or local governmental agency, including the United States Environmental
Protection Agency and the Department of Health of any state in which the
Property is located, and including any claim that any Indemnified Party is
liable for any such Indemnified Costs as an “owner” or “operator” of the
Property under any law relating to Hazardous Materials; and

 
2

--------------------------------------------------------------------------------

 
 
(b)           any such Indemnified Costs claimed against any Indemnified Party
by any person other than a governmental agency, including any person who may
purchase or lease all or any portion of the Property from Indemnitor, from any
Indemnified Party, or from any other purchaser or lessee; any person who may at
any time have any interest in all or any portion of the Property; any person who
may at any time be responsible for any clean-up costs or other Indemnified Costs
relating to the Property; and any person claiming to have been injured in any
way as a result of exposure to any Hazardous Material; and
 
(c)           any such Indemnified Costs which any Indemnified Party reasonably
believes at any time must be incurred to comply with any law, judgment, order,
regulation or regulatory directive relating to Hazardous Materials, or which any
Indemnified Party reasonably believes at any time must be incurred to protect
the public health or safety; and
 
(d)           any such Indemnified Costs resulting from currently existing
conditions in, on or around the Property, whether known or unknown by Indemnitor
or the Indemnified Parties at the time this Agreement is executed, and any such
Indemnified Costs resulting from the activities of Indemnitor, Indemnitor’s
lessees, or any other person in, on or around the Property.
 
2.2         Indemnity Regarding Construction and Other Risks.  Indemnitor
indemnifies, defends and holds the Indemnified Parties harmless for, from and
against any and all Indemnified Costs directly or indirectly arising out of or
resulting from construction of any improvements on the Property, including any
defective workmanship or materials; or any failure to satisfy any requirements
of any laws, regulations, ordinances, governmental policies or standards,
reports, subdivision maps or development agreements that apply or pertain to the
Property; or breach of any representation or warranty made or given by
Indemnitor to any of the Indemnified Parties or to any prospective or actual
buyer of all or any portion of the Property; or any claim or cause of action of
any kind by any party that any Indemnified Party is liable for any act or
omission of Indemnitor or any other person or entity in connection with the
ownership, sale, operation or development of the Property.
 
2.3         Defense of Indemnified Parties.  Upon demand by any Indemnified
Party, Indemnitor shall defend any investigation, action or proceeding involving
any Indemnified Costs which is brought or commenced against any Indemnified
Party, whether alone or together with Indemnitor or any other person, all at
Indemnitor’s own cost and by counsel to be approved by the Indemnified Party in
the exercise of its reasonable judgment.  In the alternative, any Indemnified
Party may elect to conduct its own defense at the expense of Indemnitor.
 
2.4         Representation and Warranty Regarding Hazardous Materials.  Except
as otherwise expressly set forth in the Environmental Reports, Indemnitor hereby
represents and warrants to, and covenants with, the Indemnified Parties, without
regard to whether any Indemnified Party has or hereafter obtains any knowledge
or report of the environmental condition of the Property, as follows:

 
3

--------------------------------------------------------------------------------

 

(a)           During the period of Indemnitor’s ownership of the Property, the
Property has not been used for industrial or manufacturing purposes, for
landfill, dumping or other waste disposal activities or operations, for
generation, storage, use, sale, treatment, processing, recycling or disposal of
any Hazardous Material, except in compliance with applicable Environmental Laws,
for underground or aboveground storage tanks, or for any other use that could
give rise to the release of any Hazardous Material on the Property; to
Indemnitor’s knowledge, no such use of the Property occurred at any time prior
to the period of Indemnitor’s ownership of the Property;


(b)           To Indemnitor’s knowledge, there is no Hazardous Material (except
for any Hazardous Material the presence of which does not violate applicable
Environmental Laws), storage tank (or similar vessel) whether underground or
otherwise, sump or well currently on the Property;


(c)           Indemnitor has received no written notice and has no knowledge of
any Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on the Property or concerning whether any condition, use or activity on
the Property is in violation of any Environmental Law or, based solely on
written notice of same, whether any such condition or event has occurred with
respect to any adjacent property to the Property;


(d)           To Indemnitor’s knowledge, the present conditions, uses and
activities of and on the Property do not violate any Environmental Law and the
use of the Property which the Indemnitor (and each lessee and sublessee, if any)
makes and intends to make of the Property complies and will comply with all
applicable Environmental Laws;


(e)           The Property does not appear on and to Indemnitor’s knowledge has
never been on any federal or state “superfund” or “superlien” list or any other
list or database of properties maintained by any local, state or federal agency
or department showing properties which are known to contain or which are
suspected of containing a Hazardous Material;


(f)           To Indemnitor’s knowledge, no action has been taken to designate
the Property as a hazardous waste property or border zone property or otherwise
to restrict the land use of the Property (including through a moratorium on new
land uses), nor does Indemnitor know of any basis for such designation or other
restriction;


(g)           Indemnitor has never applied for and been denied environmental
impairment liability insurance coverage relating to the Property; and


(h)           Indemnitor, and to Indemnitor’s knowledge no lessee or sublessee,
has obtained or is required to obtain any permit or authorization to construct,
occupy, operate, use or conduct any activity on the Property by reason of any
Environmental Law.
 
2.5         Compliance Regarding Hazardous Materials.  Indemnitor has complied,
and shall comply and cause all lessees and any other persons who may come upon
the Property to comply, with all laws, regulations and ordinances governing or
applicable to Hazardous Materials, including those requiring disclosures to
prospective and actual buyers of all or any portion of the Property.  Indemnitor
also has complied and shall comply with the recommendations of any qualified
environmental engineer or other expert which apply or pertain to the Property.

 
4

--------------------------------------------------------------------------------

 
 
2.6         Notices Regarding Hazardous Materials.  Indemnitor shall promptly
deliver to Indemnitee copies of each report pertaining to the Property or to
Indemnitor prepared by or on behalf of Indemnitor pursuant to any Environmental
Law.  Indemnitor shall promptly notify Indemnitee if it knows, suspects or
believes there may be, in violation of any applicable Environmental Law, any
Hazardous Material in or around the Property, or in the soil, groundwater or
soil vapor on or under the Property, or that Indemnitor or the Property may be
subject to any threatened or pending investigation by any governmental agency
under any law, regulation or ordinance pertaining to any Hazardous Material, and
shall fully describe in writing the nature and extent of the Hazardous Material
and/or Environmental Claim and all relevant circumstances.
 
2.7         Remedial Actions.


(a)           If any Hazardous Material the presence of which violates any
applicable Environmental Law is discovered on the Property at any time and
regardless of the cause, Indemnitor shall promptly at Indemnitor’s sole risk and
expense and solely under the name of Indemnitor:  (i) remove, treat, and dispose
of the Hazardous Material in compliance with all applicable Environmental Laws,
or if such removal is prohibited by any Environmental Law, take whatever action
as is required by any Environmental Law; and (ii) take such other action as is
necessary to have the full use and benefit of the Property as contemplated by
the Loan Documents.  Indemnitor at its sole expense shall provide Indemnitee
with satisfactory evidence of the actions taken as required in this clause
(a).  Indemnitor shall provide to Indemnitee for the ratable benefit of itself
and the Lenders within thirty (30) Business Days of Indemnitee’s reasonable
request a bond, letter of credit or other financial assurance evidencing to
Indemnitee’s satisfaction, in Indemnitee’s reasonable discretion, that all
necessary funds are readily available to pay the costs and expenses of the
actions required by this clause (a) and to discharge any assessments or liens
established against the Property as a result of the presence of the Hazardous
Material on the Property.


(b)           All remedial actions shall be conducted (i) in a diligent and
timely fashion by licensed contractors acting to the extent appropriate under
the supervision of a consultant or consulting environmental engineer, and (ii)
in accordance with all Environmental Laws and all other applicable governmental
requirements.  The selection of the contractors and consultant or consulting
environmental engineer for the remedial actions, the contracts entered into with
such parties, any disclosures to or agreements with any public or private
agencies or parties relating to the remedial actions and any written plan for
the remedial actions (and any changes thereto) shall each, at the option of
Indemnitee, be subject to the prior written approval of Indemnitee, which
approval shall not be unreasonably withheld or delayed.  Within fifteen (15)
Business Days after completion of such remedial actions, Indemnitor shall obtain
and deliver to Indemnitee a report pertaining to the affected Property made
after such completion which shall confirm to Indemnitee’s satisfaction that all
required remedial action as stated above has been taken and successfully
completed and that there is no evidence or suspicion of any contamination or
risk of contamination on the Property or any adjacent property or of violation
of any Environmental Law with respect to any such Hazardous Material.

 
5

--------------------------------------------------------------------------------

 


(c)           After the occurrence and during the continuance of an Event of
Default, Indemnitee on behalf of itself and/or the Lenders may, but shall never
be obligated to, remove or cause the removal of any Hazardous Material from the
Property (or if removal is prohibited by any Environmental Law, take or cause
the taking of such other action as is required by any Environmental Law) if
Indemnitor fails to promptly commence such remedial actions following discovery
and thereafter diligently prosecute the same to the satisfaction of Indemnitee
(without limitation of any rights of Indemnitee and the Lenders to declare an
Event of Default under any of the Loan Documents and to exercise all rights and
remedies available by reason thereof).
 
2.8         Site Visits, Observations and Testing.  The Indemnified Parties and
their agents and representatives shall have the right at any reasonable time to
enter, upon prior written notice and, if any such entry would subject Indemnitor
to any laws requiring prior notice to lessees or other occupants of said
Property, in a manner that would reasonably enable Indemnitor to provide such
notice in conformance with any such law, and visit the Property for the purposes
of observing the Property, and if the Indemnified Parties reasonably believe
that the Property may violate applicable Environmental Laws, for the purposes of
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property.  The Indemnified Parties have no duty, however, to visit
or observe the Property or to conduct tests, and no site visit, observation or
testing by any Indemnified Party shall impose any liability on any Indemnified
Party.  In no event shall any site visit, observation or testing by any
Indemnified Party be a representation that Hazardous Materials are or are not
present in, on or under the Property, or that there has been or shall be
compliance with any law, regulation or ordinance pertaining to Hazardous
Materials or any other applicable governmental law.  Neither Indemnitor nor any
other party is entitled to rely on any site visit, observation or testing by any
Indemnified Party.  The Indemnified Parties owe no duty of care to protect
Indemnitor or any other party against, or to inform Indemnitor or any other
party of, any Hazardous Materials or any other adverse condition affecting the
Property.  Any Indemnified Party shall give Indemnitor reasonable notice before
entering the Property.  The Indemnified Party shall make reasonable efforts to
avoid interfering with any third party’s use of the Property in exercising any
rights provided in this Section.
 
2.9         Costs and Expenses.  Indemnitor agrees to pay all costs and
expenses, including reasonable attorneys’ fees, which may be incurred by any
Indemnified Party in any effort to enforce any term of this Agreement, including
all such costs and expenses which may be incurred by any Indemnified Party in
any legal action, reference or arbitration proceeding.  From the time(s)
incurred until paid in full to the Indemnified Party, those sums shall bear
interest at the rate of interest for Base Rate Loans.
 
III.         General Provisions
 
3.1         Reservation of Other Rights and Remedies.  Nothing in this Agreement
shall be construed to limit any claim or right which any Indemnified Party may
otherwise have at any time against Indemnitor or any other person arising from
any source other than this Agreement, including any claim for fraud,
misrepresentation, waste or breach of contract other than this Agreement, and
any rights of contribution or indemnity under federal or state Environmental Law
or other applicable law, regulation or ordinance.

 
6

--------------------------------------------------------------------------------

 
 
3.2         Delay; Cumulative Remedies.  If any Indemnified Party delays in
exercising or fails to exercise any right or remedy against Indemnitor, that
alone shall not be construed as a waiver of such right or remedy.  All remedies
of any Indemnified Party against Indemnitor are cumulative.
 
3.3         Rules of Construction.  In this Agreement, the word “person”
includes any individual, company, trust or other legal entity of any kind.  If
this Agreement is executed by more than one person, the word “Indemnitor”
includes all such persons.  The word “include(s)” means “include(s), without
limitation,” and the word “including” means “including, but not limited
to.”  When the context and construction so require, all words used in the
singular shall be deemed to have been used in the plural and vice versa.  All
headings appearing in this Agreement are for convenience only and shall be
disregarded in construing this Agreement.
 
3.4         [Intentionally Omitted.]
 
3.5         Severability.  Every provision of this Agreement is intended to be
severable.  In the event any term, provision, section or subsection of this
Agreement is declared to be illegal or invalid, for any reason whatsoever, by a
court of competent jurisdiction, such illegality or invalidity shall not affect
the other terms, provisions, sections or subsections of this Agreement, which
shall remain binding and enforceable.
 
3.6         [Reserved].
 
3.7         Integration; Modifications.  The Loan Documents, including this
Agreement, (a) integrate all the terms and conditions mentioned in or incidental
to this Agreement, (b) supersede all oral negotiations and prior writings with
respect to their subject matter, and (c) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in the Loan Documents and as the complete and exclusive statement of the
agreed terms.  No representation, understanding, promise or condition shall be
enforceable against any party unless it is contained in the Loan
Documents.  This Agreement may not be modified except in a writing signed by
both Indemnitee and Indemnitor.
 
3.8         Heirs, Successors and Assigns; Participations.  The provisions of
this Agreement shall bind and benefit the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor and the Indemnified
Parties; provided, however, that Indemnitor may not assign this Agreement, or
assign or delegate any of its rights or obligations under this Agreement,
without the prior written consent of Indemnitee.  Each Lender in its sole
discretion may sell or assign participations or other interests in the Facility
and this Agreement, in whole or in part, all without notice to or the consent of
Indemnitor and without affecting Indemnitor’s obligations under this
Agreement.  Also without notice to or the consent of Indemnitor, each Lender may
disclose any and all information in its possession concerning Indemnitor or this
Agreement to any actual or prospective purchaser of any securities issued or to
be issued by such Lender, and to any actual or prospective purchaser or assignee
of any participation or other interest in the Facility and this Agreement.

 
7

--------------------------------------------------------------------------------

 
 
3.9         Notices.  All notices given under this Agreement shall be in writing
and shall be given by personal delivery, overnight receipted courier (such as
Federal Express), or by registered or certified United States mail, postage
prepaid, sent to each party at its address set forth in the Credit Agreement and
the Subsidiary Guaranty.  Notices shall be effective upon receipt or when proper
delivery is refused.  Addresses for notice may be changed by either party by
notice to each other party in accordance with this Section 3.9.
 
3.10       Miscellaneous.  The liability of all persons who are in any manner
obligated under this Agreement shall be joint and several.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.


[REMAINDER OF PAGE LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGE.]

 
8

--------------------------------------------------------------------------------

 
 
INDEMNITOR:
 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
       
By:
AMERICAN REALTY CAPITAL TRUST INC.,
a Maryland corporation, its general partner
         
By:
  
   
Its:
  
         
By:
  
   
Its:
  



[EACH SUBSIDIARY GUARANTOR]
       
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member
         
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner
           
By:
  
   
Name:
  
   
Title:
  

 
 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Description of the Property
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit E
 
Mortgage/Deed of Trust
 
(immediately follows)
 

--------------------------------------------------------------------------------


 
Recording Requested By And
When Recorded Mail To:


Morrison & Foerster, LLP
1290 Avenue of the Americas
New York, New York 10104
Attn:  Jeffrey J. Temple, Esq.
 



--------------------------------------------------------------------------------

(Space above this line for Recorder’s Use)
 
(Attention County Clerk:  This instrument covers goods that are or will be
fixtures on the real property described herein.  It is to be recorded as a real
estate mortgage and indexed as both a real estate mortgage and a fixture
financing statement.)
 
DEED OF TRUST, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
 
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of the ___ day of July, 2010,
by [SUBSIDIARY GUARANTOR], a Delaware limited liability company (herein,
“Trustor”), the owner of the real property described hereinbelow, whose address
is c/o American Realty Capital Trust Inc., 405 Park Avenue, 15th Floor, New
York, New York 10022, to [individual as trustee], whose address is [__________]
(herein, “Trustee”), for the benefit of CAPITAL ONE, N.A., a national banking
association, whose address is 275 Broadhollow Road, Melville, New York, New York
11747, Attn: Commercial Real Estate Banking, as beneficiary (herein,
“Beneficiary”).
 
WHEREAS, pursuant to the terms of that certain Credit Agreement, dated as of the
date hereof, by and among American Realty Capital Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”) and the Beneficiary as Agent (as amended,
modified, supplemented, extended, renewed or replaced from time to time, the
“Credit Agreement”), the Lenders have agreed to make available to Borrower a
revolving line of credit in the maximum principal amount of $30,000,000
(collectively, the “Facility”).  The indebtedness of Borrower under the Facility
shall bear interest at the variable rate or rates set forth in the Credit
Agreement and shall be evidenced by the Note.  Capitalized terms used but not
defined herein shall have the meanings set forth in the Credit Agreement.

 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, Trustor is a Subsidiary of Borrower and is a guarantor under that
certain Subsidiary Guaranty dated as of the date hereof (the “Subsidiary
Guaranty”), which Subsidiary Guaranty guarantees the obligations of the Borrower
under the Credit Agreement.
 
WHEREAS, Trustor is the owner of real property that is intended by the Borrower
to qualify as a Borrowing Base Property, and Trustor is required by the Credit
Agreement to execute and deliver this Deed of Trust as security for the Secured
Obligations (as defined herein), which Trustor is willing to do in consideration
of the agreement of the Lenders to make the Facility available to Borrower
pursuant to the terms of the Credit Agreement.
 
WHEREAS, Trustor will receive substantial direct and indirect benefits from the
making of the Loan for the account of the Borrower pursuant to the Credit
Agreement (which benefits are hereby acknowledged by Trustor).
 
WITNESSETH:
 
In consideration of the foregoing, Trustor hereby irrevocably grants, mortgages,
conveys, bargains, sells, transfers and assigns to Trustee, its successors and
assigns, in trust, for the use and benefit of the Beneficiary with power of sale
and right of entry and possession as provided below, all of the following
described property, and any future estate, right, title and interest of Trustor
with respect thereto (herein, all of the property described in clauses (A)
through (N) below is referred to as the “Mortgaged Property”):
 
(A)           The real property (herein, the “Land”) located in __________,
which is more fully described in Exhibit A attached hereto and incorporated
herein by this reference, and all minerals, oil, gas and other hydrocarbon
substances on the property, as well as all development rights, air rights,
water, water rights, and water stock relating to the Land.
 
(B)           All present and future structures, buildings and improvements of
any kind on the Land; all fixtures, machinery, equipment, building materials,
appliances and goods of every nature whatsoever now or hereafter located in, or
on, or attached or affixed to, or used or intended to be used in connection
with, the Land, including, but not limited to, all heating, lighting, laundry,
incinerating, gas, electric and power equipment, engines, pipes, pumps, tanks,
motors, conduits, switchboards, plumbing, lifting, cleaning, fire prevention,
fire extinguishing, refrigerating, ventilating, and communications apparatus,
air cooling and air conditioning apparatus, elevators and escalators and related
machinery and equipment, shades, awnings, blinds, curtains, drapes, attached
floor coverings, including rugs and carpeting, television, radio and music cable
antennae and systems, screens, storm doors and windows, stoves, refrigerators,
dishwashers and other installed appliances, attached cabinets, partitions, ducts
and compressors, and trees, plants and other items of landscaping; all supplies,
equipment, furniture, furnishings and apparatus used in the operation of the
project on the Land, including, but not limited to, if any, communication
systems, and visual and electronic surveillance systems; all swimming pool
heaters and equipment, recreational equipment and maintenance supplies used in
connection with the Land; all of the foregoing of which, including replacements
and additions thereto, shall, to the fullest extent permitted by law and for the
purposes of this Deed of Trust, be deemed to be part and parcel of, and
appropriated to the use of, the Land and, whether affixed or annexed thereto or
not, and to the extent permitted by law, be deemed conclusively to be real
property and conveyed by this Deed of Trust, and Trustor agrees to execute and
deliver, from time to time, such further instruments and documents as may be
required by Beneficiary to confirm the lien of this Deed of Trust on any of the
foregoing (herein, the “Improvements”).

 
2

--------------------------------------------------------------------------------

 
 
(C)           All appurtenances of the Land and all rights of Trustor in and to
any streets, roads or public places, easements or rights of way, relating to or
affording ingress and egress to the Land.
 
(D)           All public and private utility connections to the Land or the
Improvements, and all wastewater capacity reservations and similar rights and
reservations of any kind or character covering the Land or the Improvements
issued or which may be issued by any governmental agencies having jurisdiction
thereof, and all other rights relating to sewage treatment capacity, water
capacity and utilities serving the Land or the Improvements.
 
(E)           All existing and future leases, subleases, subtenancies, licenses,
occupancy agreements and concessions (herein, the “Leases”) relating to the use
and enjoyment of all or any part of the Land and the Improvements, and any and
all guaranties and other agreements relating to or made in connection with any
of such Leases, which, together with the Rents and Profits (as defined below),
are absolutely, presently and unconditionally assigned to Beneficiary pursuant
to Section 1.06 below.
 
(F)           All proceeds, including all claims to and demands for them, of the
voluntary or involuntary conversion of any of the Land, the Improvements or the
other property described above into cash or liquidated claims, including
proceeds of all present and future fire, hazard or casualty insurance policies
and all condemnation awards or payments now or later to be made by any public
body or decree by any court of competent jurisdiction for any taking or in
connection with any condemnation or eminent domain proceeding, and all causes of
action and their proceeds for any damage or injury to the Land, the Improvements
or the other property described above or any part of them, or breach of warranty
in connection with the construction of the Improvements, including causes of
action arising in tort, contract, fraud or concealment of a material fact (all
of the foregoing, collectively, “Proceeds”).
 
Trustor also hereby grants to Beneficiary a security interest in all of the
following described property, whether now or hereafter existing, and in which
Trustor now has or hereafter obtains any right, title, estate or interest:
 
(G)           All existing and future goods located on the Land which are now or
in the future owned by Trustor and used in the operation or occupancy of the
Land or in any construction on the Land, but which are not effectively made real
property under Clause (B) above, including, but not limited to, all appliances,
furniture and furnishings, building service equipment, and building materials,
supplies and equipment.
 
(H)           All deposit accounts of Trustor which are maintained with
Beneficiary.  Beneficiary shall hold such security interest and lien pursuant to
the Uniform Commercial Code of the state where such account is located and shall
be entitled to all rights, powers and remedies of a secured party thereunder and
otherwise available at law or in equity with respect thereto.

 
3

--------------------------------------------------------------------------------

 
 
(I)            All general intangibles relating to the development or use or
operation of the Land, including, but not limited to, all governmental licenses,
permits, variances, approvals and authorizations relating to construction on the
Land or relating to the approval or use or operation of the project on the Land,
all contracts, contract rights, agreements, commissions, undertakings and
arrangements relating to the use or operation of the project on the Land
(including, without limitation, all property development, management,
maintenance, repair or other service contracts relating to the Land and the
Improvements and the purchase and sale agreement pursuant to which Trustor
acquired the Land and the Improvements), all names under or by which the Land or
any of the Improvements may at any time be operated or known and all rights to
carry on business under any such names or any variant thereof, and all
trademarks and goodwill in any way relating to the Land.
 
(J)            All plans and specifications prepared for construction of the
Land and the Improvements or operations to be conducted on the Land and all
studies, data and drawings related thereto; and also all contracts and
agreements of Trustor relating to the aforesaid plans and specifications or to
the aforesaid studies, data and drawings, or to the Land and the Improvements.
 
(K)           All water stock relating to the Land, all shares of stock or other
evidence of ownership of any part of the Land that is owned by Trustor in common
with others, and all documents of membership in any owners’ or members’
association or similar group having responsibility for managing or operating any
part of the Land.
 
(L)           All reserves, deferred payments, deposits, refunds, cost savings,
accounts, accounts receivable and payments of any kind relating to the
construction or operations on the Land, and all present and future accounts and
other rights of Trustor to the payment of money, no matter how evidenced, which
arise from the use or operation of the Land and all writings evidencing such
accounts and other rights.
 
(M)           All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or
software necessary to access and process such memory.
 
(N)           All proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.
 
TO HAVE AND TO HOLD the Mortgaged Property, unto Trustee, forever, to secure the
payment of the indebtedness and performance of the obligations described below,
and Trustor does hereby bind Trustor and Trustor’s heirs, personal
representatives, successors and assigns, to warrant and forever defend the
Mortgaged Property unto Trustee, forever, against the claim or claims of all
persons whomsoever claiming or to claim the same, or any part thereof.
 
FOR THE PURPOSE OF SECURING, in such order of priority as may be set forth in
the Credit Agreement, the following (collectively, the “Secured Obligations”):

 
4

--------------------------------------------------------------------------------

 
 
(a)           The Subsidiary Guaranty under which Trustor guarantees to Agent
and the Secured Parties, on the terms and conditions, and subject to the
limitations, set forth therein, all advances to, and debts, liabilities and
obligations of, Borrower arising under the Credit Agreement, the Note and the
other Loan Documents or otherwise with respect to the Facility;
 
(b)           The payment and performance of Trustor’s indebtedness and
obligations under this Deed of Trust;
 
(d)           The payment of all sums which may be advanced by or otherwise be
due to Trustee or Beneficiary under any provision of this Deed of Trust or to
protect the security of this Deed of Trust, with interest thereon at the rate
provided herein;
 
(e)           The payment and performance of Trustor’s indebtedness and
obligations under the Loan Documents to which it is a party; and
 
(f)           The payment of the principal of and interest on all future
advances made by Beneficiary to or for the account of Borrower pursuant to the
Facility (herein, the “Future Advances”).
 
The Credit Agreement evidences a revolving credit facility and there may be
repayment and disbursements of principal from time to time.  It is expressly
agreed that the outstanding principal balance under the Facility may, from time
to time, be reduced to a zero balance without such repayment operating to
extinguish the lien, security title and security interest created by this Deed
of Trust.  This Deed of Trust shall remain in full force and effect as to any
subsequent Future Advances after such zero balance without loss of priority
until the Secured Obligations are paid in full and satisfied and all agreements
between Borrower and Beneficiary for further advances have been terminated and
this Deed of Trust is reconveyed.  Trustor waives the operation of any
applicable statute, law, or regulation having a contrary effect.

 
5

--------------------------------------------------------------------------------

 

ARTICLE I
 
COVENANTS OF TRUSTOR
 
To Protect The Security Of This Deed Of Trust, Trustor Covenants And Agrees As
Follows:
 
1.01           Performance of Secured Obligations.  Trustor shall promptly pay
and perform the Secured Obligations in accordance with their terms.  Except as
otherwise expressly provided in any of the Loan Documents, all sums so payable
by Trustor shall be paid without demand, counterclaim, offset, deduction or
defense.  Trustor waives all rights now or hereinafter conferred by statute or
otherwise to any such demand, counterclaim, offset, deduction or defense.
 
1.02           Insurance.  [SUBJECT TO REVIEW BY LENDER AND BORROWER’S INSURANCE
CARRIER]  [Trustor shall keep the Mortgaged Property insured with an all-risk
policy insuring against loss or damage by fire with extended coverage and
against any other risks or hazards which, in the opinion of Beneficiary should
be insured against, in an amount not less than the full insurable value thereof
on a replacement cost basis, with an inflation guard endorsement, with a company
or companies and in such form and with such endorsements as may be approved or
required by Beneficiary, including, if applicable, boiler explosion coverage and
sprinkler leakage coverage.  Upon written request from Beneficiary, Trustor
shall provide earthquake insurance with such companies as Beneficiary may
reasonably approve, in such an amount and form as Beneficiary may require.  All
losses under said insurance shall be payable to Beneficiary and shall be applied
in the manner provided in Section 1.03 hereof.  Trustor shall also carry
commercial general liability insurance and twelve (12) months’ business
interruption insurance in such form and amounts and with such companies as are
satisfactory to Beneficiary.  Trustor shall also carry insurance against flood
if required by the Federal Flood Disaster Protection Act of 1973 and regulations
issued thereunder.  All hazard, flood and other all-risk and business
interruption insurance policies shall be endorsed with a standard
noncontributory mortgagee clause in favor of and in form acceptable to
Beneficiary, and may be cancelled or modified only upon not less than ten (10)
Business Days’ prior written notice to Beneficiary, and all commercial general
liability insurance policies may be cancelled or modified only upon not less
than thirty (30) Business Days’ prior written notice to Beneficiary.  If the
zoning, building or other land use laws or ordinances governing the Mortgaged
Property do not permit the rebuilding or restoration of all of the Mortgaged
Property in the event of damage or destruction, then the above-mentioned
insurance policy shall also contain, in addition to the requirements in the
preceding sentences, a Contingent Liability from Operation of Building Laws
Endorsement or such other endorsements which insure against loss occasioned by
the enforcement of any state or municipal law or ordinance regulating the
construction or repair of the Mortgaged Property and in force at the time such
loss occurs, which necessitates the demolition of any portion of the Mortgaged
Property not damaged by the peril(s) insured against, together with a Demolition
Cost Endorsement or such other endorsement which covers the actual cost of
demolishing such undamaged portion of the Mortgaged Property and clearing the
site thereof.  All of the above-mentioned insurance policies or certificates of
such insurance satisfactory to Beneficiary, in its reasonable discretion,
together with receipts for the payment of premiums thereon, shall be delivered
to and held by Beneficiary, which delivery shall constitute assignment to
Beneficiary of all return premiums to be held as additional security
hereunder.  All renewal and replacement policies shall be delivered to
Beneficiary at least ten (10) Business Days before the expiration of the
expiring policies.  Beneficiary shall not by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any
insurance, incur any liability for or with respect to the amount of insurance
carried, the form or legal sufficiency of insurance contracts, solvency of
insurance companies, or payment or defense of lawsuits, and Trustor hereby
expressly assumes full responsibility therefor and all liability, if any, with
respect thereto.  All insurance required by this Section 1.02 shall name the
Beneficiary as additional insured (in the case of liability insurance) or loss
payee (in the case of hazard insurance)]

 
6

--------------------------------------------------------------------------------

 
 
1.03        Condemnation and Insurance Proceeds.
 
(a)           All Proceeds are hereby assigned to and shall be paid to
Beneficiary for application in the manner described in paragraph (b)
hereinbelow.  Beneficiary may at its option appear in and prosecute in its own
name any action or proceeding to enforce any cause of action which may give rise
to Proceeds and may make any compromise or settlement thereof.  Trustor,
immediately upon obtaining knowledge of the institution of any proceedings
relating to condemnation or other taking of the Mortgaged Property or any
portion thereof, or knowledge of any casualty damage to the Mortgaged Property,
will immediately notify Beneficiary in writing.  Beneficiary may participate in
any such proceedings and may join Trustor in adjusting any loss covered by
insurance.
 
(b)           All Proceeds, which Trustor may receive or to which Trustor may
become entitled with respect to the Mortgaged Property or any part thereof shall
be paid over to Beneficiary and shall be applied first toward reimbursement of
all costs and expenses of Beneficiary in connection with recovery of the same,
and then shall be applied, in the sole and absolute discretion of Beneficiary
and without regard to the adequacy of the security hereunder, to the payment or
prepayment (without premium) of any indebtedness secured hereby in such order as
may be provided in the Credit Agreement or as Beneficiary may determine, or to
the reimbursement of Trustor for expenses incurred by it in the restoration of
the Mortgaged Property.  Any application of such amounts or any portion thereof
to any indebtedness secured hereby shall not be construed to cure or waive any
default or notice of default hereunder or invalidate any act done pursuant to
any such default or notice.  In the event Beneficiary elects to make any
Proceeds available to Trustor to restore the Mortgaged Property, Trustor shall
proceed forthwith with the completion of construction of the Improvements,
including the necessary work of restoration in accordance with plans,
specifications and drawings submitted to and approved by Beneficiary, and any
monies which Beneficiary so elects to make available for restoration shall be
disbursed in accordance with standard construction lending practice or in any
other manner approved by Beneficiary.  Notwithstanding the foregoing, provided
no Event of Default has occurred and is continuing, in the event of any casualty
in which the cost of restoration is reasonably expected to be less than
$200,000, Beneficiary shall make the Proceeds available to Trustor for the
purposes of restoring the Mortgaged Property.

 
7

--------------------------------------------------------------------------------

 
 
1.04        Taxes, Liens and Other Items.  Trustor shall pay, prior to
delinquency, all taxes, bonds, assessments, fees, liens, charges, fines,
impositions and any and all other items which are attributable to or affect the
Mortgaged Property and which may attain a priority over this Deed of Trust
unless Trustor shall be required to make payment to Beneficiary on account of
such items pursuant to Section 1.05 hereof.  If requested by Beneficiary, prior
to the delinquency of any such taxes or other items, Trustor shall furnish
Beneficiary with receipts indicating such taxes and other items have been
paid.  Trustor shall promptly discharge any lien which has attained or may
attain priority over this Deed of Trust.
 
1.05        Funds for Taxes and Insurance.  In the event of any Event of Default
(as hereinafter defined), then Beneficiary may, at its option to be exercised
upon thirty (30) Business Days’ written notice to Trustor, require the deposit
with Beneficiary or its designee by Trustor, on the first day of each month, of
an amount sufficient to discharge such obligations of Trustor.  The
determination of the amount payable and of the fractional part thereof to be
deposited with Beneficiary each month shall be made by Beneficiary in its
reasonable discretion.  Said amounts shall be held by Beneficiary or its
designee not in trust and not as agent of Trustor and shall not bear interest,
and shall be applied to the payment of the obligations in respect to which the
amounts were deposited in such order or priority as Beneficiary shall
determine.  If at any time within thirty (30) Business Days prior to the due
date of any of the aforementioned obligations the amounts then on deposit
therefor shall be insufficient for the payment of such obligation in full,
Trustor shall within ten (10) Business Days after demand deposit the amount of
the deficiency with Beneficiary.  If the amounts deposited are in excess of the
actual obligations for which they were deposited, Beneficiary may refund any
such excess, or, at its option, may hold the same in a reserve account, not in
trust and not bearing interest, and reduce proportionately the required monthly
deposits for the ensuing year.
 
All amounts so deposited shall be held by Beneficiary or its designee as
additional security for the sums secured by this Deed of Trust and upon the
occurrence of an Event of Default hereunder Beneficiary may, in its sole and
absolute discretion and without regard to the adequacy of the security
hereunder, apply such amounts or any portion thereof to any part of the
indebtedness secured hereby.  Any such application of said amounts or any
portion thereof to any indebtedness secured hereby shall not be construed to
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to any such default or notice.
 
If Beneficiary requires deposits to be made pursuant to this Section, Trustor
shall deliver to Beneficiary all tax bills, bond and assessment statements,
statements of insurance premiums, and statements for any other obligations
referred to above as soon as the same are received by Trustor.
 
Beneficiary shall have the right to transfer all of its interest in all amounts
deposited under this Section to the purchaser or assignee of its interest
herein, and Beneficiary shall thereupon be released and have no further
liability hereunder for the application of such deposits, and Trustor shall look
solely to such purchaser or assignee for such application and for all
responsibility relating to such deposits.

 
8

--------------------------------------------------------------------------------

 
 
1.06        Rents and Profits.
 
(a)           All of Trustor’s interest in and rights under any Leases or other
occupancy agreements pertaining to the Mortgaged Property now existing or
hereafter entered into and all of the rents, royalties, issues, profits,
revenue, income and other benefits of the Mortgaged Property arising from the
use or enjoyment of all or any portion thereof or from any Lease or agreement
pertaining thereto now existing or hereafter entered into (herein, the “Rents
and Profits”), whether now due, past due, or to become due, and including all
prepaid rents and security deposits, are hereby absolutely, presently and
unconditionally assigned and conveyed to Beneficiary, to be applied by
Beneficiary in payment of the Secured Obligations.  Prior to the occurrence of
any Event of Default, Trustor shall have a license to collect and receive all
Rents and Profits, which license shall be terminable at the sole option of
Beneficiary, without regard to the adequacy of its security hereunder and
without notice to or demand upon Trustor, upon the occurrence of any Event of
Default.  It is understood and agreed that neither the foregoing assignment of
Rents and Profits nor the exercise by Beneficiary of any of its rights or
remedies under Article III hereof shall be deemed to make Beneficiary a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Mortgaged Property or the use, occupancy, enjoyment or operation
of all or any portion thereof, unless and until Beneficiary, in person or by
agent, assumes actual possession thereof.  Appointment of a receiver for the
Mortgaged Property by any court at the request of Beneficiary or by agreement
with Trustor, or the entering into possession of any part of the Mortgaged
Property by such receiver, shall not be deemed to make Beneficiary a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Mortgaged Property or the use, occupancy, enjoyment or operation
of all or any portion thereof.  Upon the occurrence of any Event of Default,
this shall constitute a direction to and full authority to each lessee under any
Lease and each guarantor of any Lease to pay all Rents and Profits to
Beneficiary without proof of the default relied upon.  Trustor hereby
irrevocably authorizes each lessee and guarantor to rely upon and comply with
any notice or demand by Beneficiary for the payment to Beneficiary of any Rents
and Profits due or to become due.
 
(b)           Except in accordance with the terms of the Credit Agreement,
Trustor shall not execute any Lease or other occupancy agreement of any part of
the Mortgaged Property, or amend, modify or terminate any Lease or other
occupancy agreement of any part of the Mortgage Property.  Trustor shall not
execute any further assignment of any of the Rents and Profits or any interest
therein or suffer or permit any such assignment to occur by operation of
law.  Trustor shall at any time or from time to time, upon request of
Beneficiary, transfer and assign to Beneficiary in such form as may be
satisfactory to Beneficiary, Trustor’s interest in any Lease, subject to and
upon the condition, however, that prior to the occurrence of any Event of
Default hereunder Trustor shall have a license to collect and receive all Rents
and Profits under such Lease upon accrual, but no more than one (1) month prior
thereto, as set forth in paragraph (a) above.  Whenever requested by
Beneficiary, Trustor shall furnish to Beneficiary a certificate of Trustor
setting forth the names of all lessees under any Leases the terms of their
respective Leases, the space occupied, the rents payable thereunder, and the
dates through which any and all rents have been paid.
 
(c)           Without the prior written consent of Beneficiary, Trustor shall
not (i) accept prepayments of rent exceeding one month under any Leases of any
part of the Mortgaged Property other than in the ordinary course of business;
(ii) consent to the assignment or subletting of the whole or any portion of any
lessee’s interest under any Lease other than in the ordinary course of business;
(iii) create or permit any lien or encumbrance which, upon foreclosure, would be
superior to any such Leases; or (iv) in any other manner impair Beneficiary’s
rights and interest with respect to the Rents and Profits.

 
9

--------------------------------------------------------------------------------

 
 
(d)           Beneficiary shall have the right to assign Trustor’s right, title
and interest in any Leases to any subsequent holder of this Deed of Trust or any
participating interest therein or to any person acquiring title to all or any
part of the Mortgaged Property through foreclosure or otherwise.  Any subsequent
assignee shall have all the rights and powers herein provided to
Beneficiary.  Upon the occurrence of any Event of Default, Beneficiary shall
have the right to execute new Leases of any part of the Mortgaged Property,
including Leases that extend beyond the term of this Deed of Trust.  Beneficiary
shall have the authority, as Trustor’s attorney-in-fact, such authority being
coupled with an interest and irrevocable, to sign the name of Trustor and to
bind Trustor on all papers and documents relating to the operation, leasing and
maintenance of the Mortgaged Property.
 
(e)           If any part of any automobile parking areas included within the
Mortgaged Property is taken by condemnation or before such areas are otherwise
materially and permanently reduced, Trustor shall provide parking facilities in
kind, size and location to comply with all Leases, and before making any
contract for such substitute parking facilities, Trustor shall furnish to
Beneficiary satisfactory assurance of completion thereof, free of liens and in
conformity with all governmental zoning, land use and environmental regulations.
 
1.07        Security Agreement.  This Deed of Trust is intended to be a security
agreement pursuant to the Uniform Commercial Code for (i) any and all items of
personal property specified above as part of the Mortgaged Property which, under
applicable law, may be subject to a security interest pursuant to the Uniform
Commercial Code and which are not herein effectively made part of the real
property, and (ii)  any and all items of property specified above as part of the
Mortgaged Property which, under applicable law, constitute fixtures and may be
subject to a security interest under Section 9-313 of the Uniform Commercial
Code; and Trustor hereby grants Beneficiary a security interest in said
property, and in all additions thereto, substitutions therefor and proceeds
thereof, for the purpose of securing the Secured Obligations.  Trustor agrees to
execute and deliver financing and continuation statements covering said property
from time to time and in such form as Beneficiary may require to perfect and
continue the perfection of the Beneficiary’s lien or security interest with
respect to said property.  Trustor shall pay all costs of filing such statements
and renewals and releases thereof and shall pay all reasonable costs and
expenses of any record searches for financing statements Beneficiary may
reasonably require.  Upon the occurrence of any Event of Default hereunder,
Beneficiary shall have the rights and remedies of a secured party under the
Uniform Commercial Code, as well as all other rights and remedies available at
law or in equity, and, at Beneficiary’s option, Beneficiary may also invoke the
remedies provided in Article III of this Deed of Trust as to such property.

 
10

--------------------------------------------------------------------------------

 
 
1.08        Further Encumbrances or Sales.
 
(a)           If Trustor shall take any of the following actions without the
prior written consent of Beneficiary being first had and obtained, such action
shall constitute an Event of Default hereunder and under the Credit
Agreement:  if Trustor shall execute or deliver any pledge, security agreement,
deed to secure debt mortgage, deed of trust or other instrument of
hypothecation, covering all or any portion of the Mortgaged Property or any
interest therein, or if Trustor shall sell, contract to sell, lease with option
to purchase, convey, transfer or otherwise dispose of all or any portion of the
Mortgaged Property or any interest therein (including, without limitation, any
condominium estate or unit therein), whether voluntarily or involuntarily, by
operation of law or otherwise (including, without limitation, any foreclosure
sale or deed in lieu of foreclosure under any mortgage or deed of trust the lien
of which is junior to the lien of this Deed of Trust, whether or not Beneficiary
has approved such mortgage or deed of trust).
 
(b)           Notwithstanding (a) above, Trustor may from time to time replace
items of personal property and fixtures constituting a part of the Mortgaged
Property, provided that:  (i) the replacements for such items of personal
property or fixtures are of equivalent value and quality; (ii) other than
equipment leased in the ordinary course of Trustor’s business, Trustor has good
and clear title to such replacement property free and clear of any and all
liens, encumbrances, security interests, ownership interests, claims of title
(contingent or otherwise), or charges of any kind, or the rights of any
conditional sellers, vendors or any other third parties in or to such
replacement property have been expressly subordinated at no cost to Beneficiary
to the lien of this Deed of Trust in a manner reasonably satisfactory to
Beneficiary; and (iii) at the option of Beneficiary, Trustor provides at no cost
to Beneficiary a satisfactory opinion of counsel to the effect that this Deed of
Trust constitutes a valid and subsisting first lien on and security interest in
such replacement property and is not subject to being subordinated or the
priority thereof affected under any applicable law.
 
1.09        Preservation and Maintenance of Mortgaged Property.  Trustor shall
keep the Mortgaged Property and every part thereof in good condition and repair,
and shall not, except for ordinary wear and tear, permit or commit any waste,
impairment, or deterioration of the Mortgaged  Property, or commit, suffer or
permit any act upon or use of the Mortgaged Property in violation of law or
applicable order of any governmental authority, whether now existing or
hereafter enacted and whether foreseen or unforeseen, or in violation of any
covenants, conditions or restrictions affecting the Mortgaged Property, or bring
or keep any article upon any of the Mortgaged Property or cause or permit any
condition to exist thereon which would be prohibited by or could invalidate any
insurance coverage maintained, or required hereunder to be maintained, by
Trustor on or with respect to any part of the Mortgaged Property, and Trustor
further shall do all other acts which from the character or use of the Mortgaged
Property may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general.  Trustor shall underpin
and support, when necessary, any building, structure or other improvement
situated on the Mortgaged Property and shall not remove or demolish any building
on the Mortgaged Property.  Trustor shall complete or restore and repair
promptly and in a good workmanlike manner any building, structure or improvement
which may be constructed, damaged or destroyed thereon and pay when due all
claims for labor performed and materials furnished therefor, whether or not
insurance or other proceeds are available to cover in whole or in part the costs
of any such completion, restoration or repair; provided, however, that Trustor
shall not demolish or remove any building, structure or improvement on the
Mortgaged Property, nor consent to or permit any of the foregoing to be done,
without in each case obtaining the prior written consent of Beneficiary
thereto.  Trustor shall notify Beneficiary immediately in writing of any damage
to the Mortgaged Property in excess of $50,000.00.

 
11

--------------------------------------------------------------------------------

 
 
Trustor shall not drill or extract or enter into any Lease for the drilling for
or extraction of oil, gas or other hydrocarbon substances or any mineral of any
kind or character on or from the Mortgaged Property or any part thereof without
first obtaining Beneficiary’s written consent.
 
1.10        Offset Certificates.  Trustor, within ten (10) Business Days after
request, shall furnish a written statement duly acknowledged of all amounts due
on any indebtedness secured hereby, and stating whether any offsets or defenses
exist against the Secured Obligations and covering such other matters with
respect to any such indebtedness as Beneficiary may reasonably require.
 
1.11        Trustee’s Costs and Expenses; Governmental Charges.  Trustor shall
pay all costs, fees and expenses in connection with any trustee’s sale guaranty
or other title insurance coverage ordered in connection with any sale or
foreclosure proceedings hereunder, and shall pay all taxes (except federal and
state income taxes) or other governmental charges or impositions imposed by any
governmental authority on Trustee or Beneficiary by reason of its interest in
the Credit Agreement or this Deed of Trust.
 
1.12        Protection of Security; Costs and Expenses.
 
Trustor agrees that, at any time and from time to time, it will execute and
deliver all such further documents and do all such other acts and things as
Beneficiary may reasonably request in writing in order to protect the security
and priority of the lien created hereby.  Trustor shall appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary or Trustee, and shall pay all reasonable costs and
expenses, including without limitation cost of evidence of title and reasonable
attorneys’ fees (including, without limitation, the allocated cost of internal
counsel), in any such action or proceeding in which Beneficiary or Trustee may
appear, and in any suit brought by Beneficiary to foreclose this Deed of Trust
or to enforce or establish any other rights or remedies of Beneficiary
hereunder.  If Trustor fails to perform any of the covenants or agreements
contained in this Deed of Trust, or if any action or proceeding is commenced
which affects Beneficiary’s interest in the Mortgaged Property or any part
thereof, including, but not limited to, eminent domain, code enforcement, or
proceedings or any nature whatsoever under any federal or state law, whether now
existing or hereafter enacted or amended, relating to bankruptcy, insolvency,
arrangement, reorganization or other form of debtor relief, then Beneficiary or
Trustee may, but without obligation to do so and without notice to or demand
upon Trustor and without releasing Trustor from any obligation hereunder, make
such appearances, disburse such sums and take such action as Beneficiary or
Trustee deems necessary or appropriate to protect Beneficiary’s interest,
including, but not limited to, disbursement of reasonable attorneys’ fees, entry
upon the Mortgaged Property to make repairs or take other action to protect the
security hereof, and payment, purchase, contest or compromise of any
encumbrance, charge or lien which in the judgment of either Beneficiary or
Trustee appears to be prior or superior hereto.  Trustor further agrees to pay
all reasonable expenses of Beneficiary (including fees and disbursements of
counsel) incident to the protection of the rights of Beneficiary hereunder, or
to enforcement or collection of payment of any Secured Obligation, whether by
judicial or nonjudicial proceedings, or in connection with any bankruptcy,
insolvency, arrangement, reorganization or other debtor relief proceeding of
Trustor, or otherwise.  Any amounts disbursed by Beneficiary or Trustee pursuant
to this Section shall be a Secured Obligation secured by this Deed of Trust and
each of the Loan Documents to which Trustor is a party as of the date of
disbursement and shall bear interest at the post-maturity interest rate provided
for in Section 2.10(c) of the Credit Agreement.  All such amounts shall be
payable by Trustor immediately without demand.  Nothing contained in this
Section shall be construed to require Beneficiary or Trustee to incur any
expense, make any appearance, or take any other action.  Attorneys’ fees of
Beneficiary reimbursable hereunder shall include all fees and disbursements of
any law firm or other external counsel.

 
12

--------------------------------------------------------------------------------

 
 
1.13        Fixture Filing.  This Deed of Trust constitutes a financing
statement filed as a fixture filing in the Official Records of the County
Recorder of the county in which the Mortgaged Property is located with respect
to any and all fixtures included within the term “Mortgaged Property” as used
herein and with respect to any goods or other personal property that may now be
or hereafter become such fixtures.
 
ARTICLE II
 
EVENTS OF DEFAULT
 
The occurrence of any Event of Default, as such term is defined in the Credit
Agreement, shall constitute an event of default (“Event of Default”) hereunder.
 
ARTICLE III
 
REMEDIES
 
Upon the occurrence and during the continuance of any Event of Default, Trustee
and Beneficiary shall have the following rights and remedies:
 
3.01        Acceleration.  Beneficiary may declare the entire indebtedness
secured hereby (if not then due and payable), and accrued and unpaid interest
thereon, to be due and payable immediately, without notice of intention to
accelerate, notice of acceleration or notice of any kind or nature whatsoever,
demand or presentment, all of which are hereby expressly waived by Trustor.

 
13

--------------------------------------------------------------------------------

 
 
3.02        Entry.  Irrespective of whether Beneficiary exercises the option
provided in Section 3.01 above, Beneficiary in person or by agent or by
court-appointed receiver may enter upon, take possession of, manage and operate
the Mortgaged Property or any part thereof and do all things necessary or
appropriate in Beneficiary’s sole discretion in connection therewith, including
without limitation making and enforcing, and if the same be subject to
modification or cancellation, modifying or cancelling Leases upon such terms or
conditions as Beneficiary deems proper, obtaining and evicting tenants, and
fixing or modifying rents, contracting for and making repairs and alterations,
and doing any and all other acts which Beneficiary deems proper to protect the
security hereof; and either with or without so taking possession, in its own
name or in the name of Trustor, sue for or otherwise collect and receive the
Rents and Profits, including those past due and unpaid, and apply the same less
costs and expenses of operation and collection, including reasonable attorneys’
fees, upon any indebtedness secured hereby, and in such order as Beneficiary may
determine.  Upon request of Beneficiary, Trustor shall assemble and make
available to Beneficiary at the site of the real property covered hereby any of
the Mortgaged Property which has been removed therefrom.  The entering upon and
taking possession of the Mortgaged Property, or any part thereof, and the
collection of any Rents and Profits and the application thereof as aforesaid
shall not cure or waive any default theretofore or thereafter occurring or
affect any notice or default hereunder or invalidate any act done pursuant to
any such default or notice, and, notwithstanding continuance in possession of
the Mortgaged Property or any part thereof by Beneficiary, Trustor or a
receiver, and the collection, receipt and application of the Rents and Profits,
Beneficiary shall be entitled to exercise every right provided for in this Deed
of Trust or by law or in equity upon or after the occurrence of a default,
including without limitation the right to exercise the power of sale.  Any of
the actions referred to in this Section may be taken by Beneficiary irrespective
of whether any notice of default or election to sell has been given hereunder
and without regard to the adequacy of the security for the Secured Obligations.
 
3.03        Judicial Action.  Beneficiary may bring an action in any court of
competent jurisdiction to foreclose this instrument or to enforce any of the
covenants and agreements hereof and shall have the right to join Trustor as a
party in any such action.

 
14

--------------------------------------------------------------------------------

 
 
3.04        Power of Sale.  The Trustee, at the request of Beneficiary, shall
sell at public vendue the Mortgaged Property or any part thereof or any interest
therein, to the highest bidder, for cash, all in accordance with and as required
by applicable law.  Any notices, postings and filings required by applicable
law, may be performed or given by Trustee or Beneficiary or by any agent acting
in their or its behalf, unless otherwise required by applicable law.  Trustor
designates as Trustor’s address for the purposes of such notice, the address set
out on page 1 of this Deed of Trust, and each other debtor, if any, obligated to
pay the debts secured hereby agrees that such address shall likewise constitute
such other debtor’s address for such notice, unless a different address is
designated by such other debtor; no change of such address or designation of a
different address shall be binding on Beneficiary until ten (10) Business Days
after Beneficiary has received notice of such change sent to Beneficiary by
certified mail, postage prepaid, return receipt requested, addressed to
Beneficiary at the address for Beneficiary set out herein (or to such other
address as Beneficiary may have designated by notice given as above provided to
Trustor and such other debtors).  Any change of address of Beneficiary shall be
effective ten (10) Business Days after written notice thereof addressed to
Trustor and sent by certified mail, postage prepaid, return receipt requested,
has been deposited in the care and custody of the United States Postal
Service.  In connection with any sale or sales hereunder, Beneficiary may elect
to treat any of the Mortgaged Property which consists of a right in action or
which is property that can be severed from the real property covered hereby or
any Improvements thereon without causing structural damage thereto as if the
same were personal property, and dispose of the same in accordance with
applicable law, separate and apart from the sale of real property.  Where the
Mortgaged Property consists of real and personal property or fixtures, whether
or not such personal property is located on or within the real property,
Beneficiary may elect in its discretion to exercise its rights and remedies
against any or all of the real property, personal property, and fixtures in such
order and manner as is now or hereafter permitted by applicable law.  Should
Beneficiary elect to sell any portion of the Mortgaged Property which is real
property or which is personal property or fixtures that Beneficiary has elected
to sell together with real property in accordance with the laws governing a sale
of real property, Beneficiary or Trustee shall give such notice of default and
election to sell as may then be required by law.  Thereafter, upon the
expiration of such time and the giving of such notice of sale as may then be
required by law, and without the necessity of any demand on Trustor, Trustee, at
the time and place specified in the notice of sale, shall sell said real
property or any part thereof at public auction to the highest bidder for cash in
lawful money of the United States or in such other manner as Beneficiary shall
direct which is not prohibited by applicable law.  Trustee may, and upon request
of Beneficiary shall, from time to time, postpone any sale hereunder by public
announcement thereof at the time and place noticed therefor.  If the Mortgaged
Property consists of several lots, parcels or items of property, Beneficiary
may: (i) designate the order in which such lots, parcels or items shall be
offered for sale or sold, or (ii) elect to sell such lots, parcels or items
through a single sale, or through two or more successive sales, or in any other
manner Beneficiary deems in its best interest.  Any person, including Trustor,
Trustee or Beneficiary, may purchase at any sale hereunder, and Beneficiary
shall have the right to purchase at any sale hereunder by crediting upon the bid
price the amount of all or any part of the Secured Obligations.  Should
Beneficiary desire that more than one sale or other disposition of the Mortgaged
Property be conducted, Beneficiary may, at its option, cause the same to be
conducted simultaneously, or successively, on the same day, or at such different
days or times and in such order as Beneficiary may deem to be in the
Beneficiary’s best interests, and no such sale shall terminate or otherwise
affect the lien of this Deed of Trust on any part of the Mortgaged Property not
sold until all Secured Obligations have been fully paid.  In the event
Beneficiary elects to dispose of the Mortgaged Property through more than one
sale, Trustor agrees to pay the costs and expenses of each such sale and of any
judicial proceedings wherein the same may be made, including reasonable
compensation to Trustee and Beneficiary, their agents and counsel, and to pay
all expenses, liabilities and advances made or incurred by Trustee in connection
with such sale or sales, together with interest on all such advances made by
Trustee at the lower of the post-maturity interest rate provided for in
Section 2.10(c) of the Credit Agreement or the maximum rate permitted by law to
be charged by Trustee.  Beneficiary may sell the Mortgaged Property for any
amount it deems acceptable, whether or not such amount is equal to the Secured
Obligations, or otherwise.  Trustor authorizes and empowers Trustee, upon any
sale hereunder, to execute and deliver to the purchaser or purchasers a good and
sufficient deed or deeds conveying the property so sold, with covenant of
general warranty binding on Trustor and Trustor’s legal representatives,
successors and assigns, whereupon such purchaser or purchasers shall be let into
immediate possession.
 
The recitals contained in any deed(s) or other instrument(s) given in connection
with any such foreclosure sale and/or any affidavit(s) of a person(s)
knowledgeable of the facts as to compliance with the requirements of such sale,
shall be prima facie evidence of such facts and it shall not be necessary to
prove in any court the existence of such facts.  All prerequisites and
requirements of any sale or sales shall be conclusively presumed to have been
performed and all persons subsequently dealing with the property so conveyed,
including without limitation, the purchaser(s) thereof, shall be fully protected
in relying upon the truthfulness of such recitals or affidavits.

 
15

--------------------------------------------------------------------------------

 
 
Upon any foreclosure sale hereunder, Trustor shall immediately surrender and
deliver possession to the purchaser.  If Trustor fails to do so, Trustor shall
be a tenant at will of the purchaser and such purchaser shall have the right to
bring an action of forcible entry and detainer.
 
3.05        Proceeds of Sale.  The proceeds of any sale made under or by virtue
of this Article III, together with all other sums which then may be held by
Trustee or Beneficiary under this Deed of Trust, whether under the provisions of
this Article III or otherwise, shall be applied as follows:
 
FIRST:  To the payment of the costs and expenses of sale and of any judicial
proceedings wherein the same may be made, including reasonable compensation to
Trustee and Beneficiary, their agents and counsel, and to the payment of all
expenses, liabilities and advances made or incurred by Trustee under this Deed
of Trust, together with interest on all advances made by Trustee at the lower of
the post-maturity interest rate provided for in Section 2.10(c) of the Credit
Agreement or the maximum rate permitted by law to be charged.
 
SECOND:  To the payment of any and all sums expended by Beneficiary under the
terms hereof, not then repaid with accrued interest at the lower of the
post-maturity rate provided for in Section 2.10(c) of the Credit Agreement or
the maximum rate permitted by law.
 
THIRD:  To the payment of all other Secured Obligations.
 
FOURTH:  The remainder, if any, to the person or persons legally entitled
thereto.
 
3.06       Waiver of Marshalling.  Trustor, for itself and for all persons
hereafter claiming through or under it or who may at any time hereafter become
holders of liens junior to the lien of this Deed of Trust, hereby expressly
waives and releases all rights to direct the order in which any of the Mortgaged
Property shall be sold in the event of any sale or sales pursuant hereto and to
have any of the Mortgaged Property and/or any other property now or hereafter
constituting security for any of the Secured Obligations marshalled upon any
foreclosure of this Deed of Trust or of any other security for any of the
Secured Obligations.
 
3.07       Remedies Cumulative.  No remedy herein conferred upon or reserved to
Trustee or Beneficiary is intended to be exclusive of any other remedy herein or
by law provided, by each shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute.  No delay or omission of Trustee or Beneficiary to exercise any
right or power accruing upon any Event of Default shall impair any right or
power or shall be construed to be a waiver of any Event of Default or any
acquiescence therein; and every power and remedy given by this Deed of Trust to
Trustee or Beneficiary may be exercised from time to time as often as may be
deemed expedient by Trustee or Beneficiary.  If there exists additional security
for the performance of the Secured Obligations, Beneficiary, at its sole option,
and without limiting or affecting any of its rights or remedies hereunder, may
exercise any of the rights and remedies to which it may be entitled hereunder
either concurrently with whatever rights and remedies it may have in connection
with such other security or in such order as it may determine.  Any application
of any amounts or any portion thereof held by Beneficiary at any time as
additional security hereunder to any Secured Obligations shall not extend or
postpone the due dates of any payments due from Trustor hereunder or under the
Credit Agreement, any Future Advances or any of the Loan Documents or otherwise
be construed to cure or waive any default or notice of default hereunder or
invalidate any act done pursuant to any such default or notice.

 
16

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
MISCELLANEOUS
 
4.01       Severability.  In the event any one or more of the provisions
contained in this Deed of Trust shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Deed of Trust, but
this Deed of Trust shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
4.02       Certain Charges.  Trustor agrees to pay Beneficiary for each
statement of Beneficiary as to the Secured Obligations furnished at Trustor’s
request, such reasonable fee as is charged by Beneficiary as of the time said
statement is furnished.  Trustor further agrees to pay the charges of
Beneficiary for any other service rendered Trustor, or on its behalf, connected
with this Deed of Trust or the indebtedness secured hereby, including without
limitation the delivery to an escrow holder of a request for reconveyance of
this Deed of Trust, transmitting to an escrow holder moneys secured hereby,
changing its records pertaining to this Deed of Trust and the Secured
Obligations to show a new owner of the Mortgaged Property, and replacing an
existing policy of insurance held hereunder with another such policy.
 
4.03       Notices.  All notices given hereunder or in connection herewith shall
be given or made, and shall be effective, in accordance with the provisions
governing notices set forth in the Subsidiary Guaranty.
 
4.04       Trustor Not Released.  Extension of the time for payment or
modification of the terms of payment of any Secured Obligation granted by
Beneficiary to any successor in interest of Trustor shall not operate to
release, in any manner, the liability of the original Trustor.  Beneficiary
shall not be required to commence proceedings against such successor or refuse
to extend time for payment or otherwise modify the terms of payment of the
Secured Obligations by reason of any demand made by the original
Trustor.  Without affecting the liability of any person, including Trustor, for
the payment of any Secured Obligation, or the lien of this Deed of Trust on the
remainder of the Mortgaged Property for the full amount of any such indebtedness
and liability unpaid, Beneficiary and Trustee are respectively empowered as
follows:  Beneficiary may from time to time and without notice (a) release any
person liable for the payment of any of the Secured Obligations, (b) extend the
time or otherwise alter the terms of payment of any of the Secured Obligations,
(c) accept additional real or personal property of any kind as security
therefor, whether evidenced by deeds of trust, mortgages, security agreement or
any other instruments of security or (d) alter, substitute or release any
property securing any Secured Obligation; Trustee may, at any time, and from
time to time, upon the written request of Beneficiary (e) consent to the making
of any map or plat of the Mortgaged Property or any part thereof, (f) join in
granting any easement or creating any restriction thereon, (g) join in any
subordination or other agreement affecting this Deed of Trust or the lien or
charge hereof, or (h) reconvey, without any warranty, all or part of the
Mortgaged Property.

 
17

--------------------------------------------------------------------------------

 
 
4.05       Inspection.  Upon reasonable advance notice, Beneficiary may at any
reasonable time or times make or cause to be made entry upon and inspection of
the Mortgaged Property or any part thereof in person or by agent.
 
4.06       Statute of Limitations.  The pleading of any statute of limitations
as a defense to any and all obligations secured by this Deed of Trust is hereby
waived to the fullest extent permitted by law.
 
4.07       Interpretation.  Wherever used in this Deed of Trust, unless the
context otherwise indicates a contrary intent, or unless otherwise specifically
provided herein, the word “Trustor” shall mean and include both Trustor and any
subsequent owner or owners of the Mortgaged Property, the word “Borrower” shall
mean and include not only Borrower but also any successor to Borrower under the
Credit Agreement and the word “Beneficiary” shall mean and include not only
Capital One, N.A., but also any successor to Beneficiary under the Credit
Agreement and any pledgee of or participants in the indebtedness incurred
pursuant to the Credit Agreement.  Whenever the context requires, the singular
includes the plural and vice versa and each gender includes each other
gender.  The captions and headings of the Articles and Sections of this Deed of
Trust are for convenience only and are not to be used to interpret, define or
limit the provisions hereof.
 
4.08       Consent; Delegation to Sub-agents.  The granting or withholding of
consent by Beneficiary to any transaction as required by the terms hereof shall
not be deemed a waiver of the right to require consent to future or successive
transactions.  Wherever a power of attorney is conferred upon Beneficiary
hereunder, it is understood and agreed that such power is conferred with full
power of substitution, and Beneficiary may elect in its sole discretion to
exercise such power itself or to delegate such power, or any part thereof, to
one or more sub-agents.
 
4.09       Successors and Assigns.  All of the grants, obligations, covenants,
agreements, terms, provisions and conditions herein shall run with the land and
shall apply to bind and inure to the benefit of, the heirs, administrators,
executors, legal representatives, successors and assigns of Trustor and the
successors in trust of Trustee and the endorsees, transferees, successors and
assigns of Beneficiary.
 
4.10       Governing Law.  This Deed of Trust, including the creating of this
Deed of Trust, the perfection of the lien or security interest in the Mortgaged
Property, and the rights and remedies of Beneficiary, and Trustee as provided
herein, shall be governed by and construed in accordance with the internal laws
of the state in which the Mortgaged Property is located, without regard to
principles of conflicts of law.  The Credit Agreement and the indebtedness
arising thereunder (including, without limitation, the right to hold Trustor
liable for any deficiency remaining after foreclosure or to bring suit upon the
indebtedness secured hereby without having first proceeded against the Mortgaged
Property or other collateral therefor) shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of law.

 
18

--------------------------------------------------------------------------------

 
 
4.11       Substitution of Trustee.  Beneficiary may remove Trustee at any time
or from time to time, with or without cause, and appoint a successor trustee,
and upon such appointment, all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor.  Beneficiary
shall have full power to appoint, at any time and without any formality other
than by written instrument executed by Beneficiary, a substitute trustee, and,
if desired by Beneficiary, several substitute trustees in succession, each of
whom shall succeed to all the estate, rights, powers and duties of Trustee named
herein, and no notice of such appointment need be given to Trustor or to any
other person or filed for record in any public office.  Such appointment may be
executed by Beneficiary or any agent of Beneficiary and such appointment shall
be conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the board of directors or any
executive officer of Beneficiary.
 
Neither Trustee nor any substitute trustee shall be liable to Trustor for any
reason or under any theory, except for fraud or intentional misconduct done in
bad faith, actually proved by Trustor.  Trustor agrees to indemnify, defend and
hold harmless Trustee and any substitute trustee for any liability or cause of
action involving Trustee or any substitute trustee arising out of the
indebtedness secured hereby, this Deed of Trust or the Mortgaged Property,
including, without limitation, environmental liability and liability resulting
from the negligence or gross negligence of Trustee or any substitute trustee.
 
4.12       Time of Essence; No Waiver.  Time is declared to be of the essence in
this Deed of Trust.  No failure or delay by Beneficiary in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  No waiver, consent or approval of any kind by Beneficiary shall
be effective unless contained in a writing signed and delivered by such
party.  No notice to or demand on Trustor in any case shall entitle Trustor to
any other notice or demand in similar or other circumstances, nor shall such
notice of demand constitute a waiver of the rights of Beneficiary to any other
or further actions.
 
4.13       Intentionally Omitted.

 
19

--------------------------------------------------------------------------------

 
 
4.14       Interest.  It is the intent of the parties hereto to comply strictly
with applicable usury laws, if any; accordingly, notwithstanding any provision
to the contrary herein or in any of the other documents securing the payment of
the indebtedness hereby secured or otherwise relating thereto, in no event shall
this Deed of Trust or such documents require or permit the payment, charging,
taking, reserving, collection or receiving of any sums constituting interest
under applicable laws which exceed the maximum amount permitted by such
laws.  If any such excess interest is contracted for, charged, taken, reserved,
collected or received in any of the documents securing the payment of such debts
or otherwise relating thereto, or in any communication by Beneficiary or any
other person to Trustor or any other party liable for payment thereof, or in the
event all or part of the principal or interest thereof shall be prepaid or
accelerated, so that under any of such circumstances or under any other
circumstances whatsoever the amount of interest contracted for, charged, taken,
reserved, collected or received on the amount of principal actually outstanding
from time to time shall exceed the maximum amount of interest permitted by
applicable usury laws, then in any such event it is agreed as follows:  (i) the
provisions of this paragraph shall govern and control, (ii) neither Trustor nor
any other person or entity now or hereafter liable for the payment of the
Secured Obligations shall be obligated to pay the amount of such interest to the
extent such interest is in excess of the maximum amount of interest permitted by
applicable usury laws, (iii) any such excess which is or has been received
notwithstanding this paragraph shall be credited against the then unpaid
principal balance of the Secured Obligations, or if the Secured Obligations have
been or would be paid in full, refunded to the Trustor, and (iv) the provisions
of this Deed of Trust, the Credit Agreement and the other Loan Documents, and
any other communication to the Trustor, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other
document, to the maximum lawful rate allowed under applicable laws as construed
by courts having jurisdiction hereof or thereof.  Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved, or received in connection herewith which are made for the
purpose of determining whether such rate exceeds the maximum lawful rate shall
be made to the extent permitted by applicable laws by amortizing, prorating,
allocating and spreading during the period of the full term of the loan,
including all prior and subsequent renewals and extensions, all interest at any
time contracted for, charged, taken, reserved, or received.  The terms of this
paragraph shall be deemed to be incorporated in every loan document, security
instrument, and communication relating to the Secured Obligations.
 
4.15       Waiver.  To the fullest extent not prohibited by law, Trustor hereby
irrevocably and unconditionally waives and releases all benefits and rights that
may accrue to Trustor by any present or future law which would permit Trustor
and other persons against whom recovery of deficiencies is sought to present
competent evidence of the fair market value of the Mortgaged Property as of the
date of foreclosure and offset against any deficiency the amount by which the
foreclosure sale price is determined to be less than such fair market
value.  Trustor agrees that this release and waiver creates an irrebuttable
presumption that the proceeds received by the Trustee from any foreclosure sale
conducted pursuant to the terms hereof (whether by credit or cash bid) are equal
to the fair market value of the Mortgaged Property for purposes of calculating
deficiencies owed by Borrower pursuant to the terms of the Note, Trustor
pursuant to the Subsidiary Guaranty and others against whom recovery of a
deficiency is sought.
 
Alternatively, in the event this waiver is determined by a court of competent
jurisdiction to be unenforceable, the following shall be the basis for the
finder of fact’s determination of the fair market value of the Mortgaged
Property as of the date of the foreclosure sale in proceedings governed by
applicable law:
 
(a)           The Mortgaged Property shall be valued in an “as is” condition as
of the date of the foreclosure sale, without any assumption or expectation that
the Mortgaged Property will be repaired or improved in any manner before a
resale of the Mortgaged Property after foreclosure;

 
20

--------------------------------------------------------------------------------

 
 
(b)           The valuation shall be based upon an assumption that the purchaser
at foreclosure sale desires a prompt resale of the Mortgaged Property for cash
(but no later than twelve months) following the foreclosure sale;
 
(c)           All reasonable closing costs customarily borne by the seller in a
commercial real estate transaction should be deducted from the gross fair market
value of the Mortgaged Property, including, without limitation, brokerage
commissions, title insurance, a survey of the Mortgaged Property, tax
prorations, reasonable attorney’s fees, and marketing costs;
 
(d)           The gross fair market value of the Mortgaged Property shall be
further discounted to account for any estimated holding costs associated with
maintaining the Mortgaged Property pending sale, including, without limitation
utility expenses, property management fees, taxes and assessments (to the extent
not accounted for in subparagraph (c) above), and other maintenance expenses;
and
 
(e)           Any expert opinion testimony given or considered in connection
with a determination of the fair market value of the Mortgaged Property must be
given by persons having at least five (5) years’ experience in appraising
property similar to the Mortgaged Property and who have conducted and prepared a
complete written appraisal of the Mortgaged Property taking into consideration
the factors set forth above.
 
4.16       State Specific Provisions.  In the event of any inconsistencies
between this Section 4.16 and any of the other terms and provisions of this Deed
of Trust, the terms and conditions of this Section 4.16 shall control and be
binding.  [ADD STATE SPECIFIC PROVISIONS]
 
[4.17      Leasehold Mortgagee Provisions.  [TO BE INSERTED FOR GROUND LEASED
PROPERTIES].
(a)           Definitions.
 
(i)            “Fee Estate” shall mean the fee estate held by Fee Owner.
 
(ii)           “Ground Lease” shall mean that certain ground lease, dated
__________, between _________, as ground lessor (“Fee Owner”) and Trustor, as
ground lessee.
 
(iii)          “Leasehold Estate” shall mean the leasehold estate created
pursuant to the Ground Lease.
 
(b)           No Merger of Fee and Leasehold Estates; Releases.  So long as any
portion of the Secured Obligations shall remain unpaid, unless Beneficiary shall
otherwise consent, the fee title to the land under any Ground Lease and the
applicable Leasehold Estate shall not merge but shall always be kept separate
and distinct, notwithstanding the union of such estates in Trustor, Fee Owner,
or in any other Person by purchase, operation of law or otherwise.  Beneficiary
reserves the right, at any time, to release portions of the Mortgaged Property,
including, but not limited to, the Leasehold Estate, with or without
consideration, at Beneficiary’s election, without waiving or affecting any of
its rights hereunder or under the Note or the other Loan Documents and any such
release shall not affect Beneficiary’s rights in connection with the portion of
the Mortgaged Property not so released.

 
21

--------------------------------------------------------------------------------

 
 
(c)           Trustor’s Acquisition of Fee Estate.  In the event that Trustor,
so long as any portion of the Secured Obligations remains unpaid, shall be the
owner and holder of the fee title to the land under any Ground Lease, the lien
of this Deed of Trust shall be spread to cover Trustor’s fee title to such land
and said fee title shall be deemed to be included in the Mortgaged
Property.  Trustor agrees, at its sole cost and expense, including without
limitation, Beneficiary’s reasonable attorney’s fees, to (i) execute any and all
documents or instruments necessary to subject its fee title to such land to the
lien of this Deed of Trust and (ii) provide a title insurance policy which shall
insure that the lien of this Deed of Trust is a first lien on Trustor’s fee
title to such land.
 
(d)           Bankruptcy.  (i)  Subject to the terms of the Credit Agreement,
Trustor shall not, in any event, including the bankruptcy, reorganization or
insolvency of Trustor or Fee Owner, (A) surrender its leasehold estate, or any
portion thereof, nor terminate, cancel or acquiesce in the rejection of any
Ground Lease; (B) consent or fail to object to any attempt by Fee Owner to sell
or transfer its interest in the land and the improvements under any Ground Lease
free and clear of such Ground Lease; or (C) modify, change, supplement, alter or
amend any Ground Lease in any respect, either orally or in writing.  Subject to
the terms of the Credit Agreement, Trustor does hereby expressly release,
assign, relinquish and surrender unto Beneficiary all its right, power and
authority to terminate, cancel, acquiesce in the rejection of, consent or object
to any attempted transfer Fee Owner’s interest in the land and the improvements
under any Ground Lease free and clear of such Ground Lease, or modify, change,
supplement, alter or amend any Ground Lease in any respect, either orally or in
writing, at any time, including in the event of the bankruptcy, reorganization
or insolvency of Trustor or the Fee Owner under any Ground Lease, and any
attempt on the part of Trustor to exercise any such right without the consent of
Beneficiary shall be null and void.  Notwithstanding the foregoing, in the event
of a threatened termination of any Ground Lease due to the bankruptcy,
reorganization or insolvency of Trustor, Trustor shall, at Beneficiary’s
election, absolutely assign to Beneficiary, in lieu of such termination, all of
Trustor’s right, title and interest in and to such Ground Lease.
 
(ii)           In the event any Ground Lease is rejected by the Fee Owner, as
debtor in possession, or by a trustee for the Fee Owner, pursuant to Section 365
of the Bankruptcy Code, Trustor shall not exercise its right to elect under
Section 365(h)(1) of the Bankruptcy Code to terminate or treat such Ground Lease
as terminated.  Any such election made shall be null and void.  In any event,
Trustor hereby waives, for the benefit of Beneficiary, its successors and
assigns only, and not enforceable by anyone else, the provisions of Section 365
of the Bankruptcy Code, or of any statute or rule of law now or hereafter in
effect which gives or purports to give Trustor any right of election to
terminate any Ground Lease, to acquiesce in the termination of any Ground Lease
or to surrender possession of the Mortgaged Property in the event of the
bankruptcy, reorganization or insolvency of Trustor or any other party
including, without limitation, any Fee Owner.

 
22

--------------------------------------------------------------------------------

 
 
(iii)          In the event any Fee Owner, as debtor in possession, or by a
trustee for such Fee Owner, attempts to transfer its interest in the land and
the improvements under any Ground Lease free and clear of such Ground Lease
pursuant to Section 363 of the Bankruptcy Code, Trustor shall not consent,
acquiesce or fail to object to such attempted transfer.  Any such consent,
acquiescence or failure to object made shall be null and void.  In any event,
Trustor hereby waives, for the benefit of Beneficiary, its successors and
assigns only, and not enforceable by anyone else, the provisions of Section 363
of the Bankruptcy Code, or of any statute or rule of law now or hereafter in
effect which gives or purports to give Trustor any right to consent to or
acquiesce in the transfer of the Fee Owner’s interest in the land and the
improvements under any Ground Lease free and clear of such Ground Lease, to
acquiesce in the termination of any Ground Lease or to surrender possession of
the Mortgaged Property in the event of the bankruptcy, reorganization or
insolvency of the Fee Owner or any other party.
 
(e)           Trustor warrants and represents to Beneficiary that, as of the
date of this Deed of Trust:  (i) the Ground Lease is in full force and effect in
accordance with its terms, (ii) Trustor has not waived canceled or surrendered
any of its rights under the Ground Lease, (iii) Trustor is the sole owner of,
and has good and marketable title to, the Leasehold Estate and (iv) there is no
existing default under the Ground Lease and no event has occurred which, with
the passage of time or the giving of notice, or both, would constitute a default
under the Ground Lease.
 
(f)            Trustor shall deliver to Beneficiary, within ten (10) days after
Trustor’s receipt, a true and correct copy of each notice, demand, complaint or
request from Fee Owner under, or with respect to, the Ground Lease and shall
promptly notify Beneficiary of any default by Fee Owner under the Ground Lease
that Trustor becomes aware of, in connection with Fee Owner’s performance and/or
observance of Fee Owner’s obligations.
 
(g)           Trustor shall (i) pay the rent and all other sums of money due and
payable at any time and from time to time under the Ground Lease as and when
such sums become due and payable, but in any event before the expiration of any
grace period provided in the Ground Lease for the payment of any such sum, and
(ii) at all times fully perform, observe and comply with all other terms,
covenants and conditions of the Ground Lease to be performed, observed or
complied with by Trustor as lessee under the Ground Lease.  If the Ground Lease
does not provide for a grace period for the payment of a sum of money, Trustor
shall make the payment on or before the date on which the payment becomes due
and payable.
 

 
23

--------------------------------------------------------------------------------

 

(h)           At any time after Beneficiary receives notice of a default by
Trustor under the Ground Lease, (i) Beneficiary may (but shall not be obligated
to do so), make any payment, perform any obligation and take any other action
Trustor would have the right to pay, perform or take under the Ground Lease
which Beneficiary deems necessary or desirable to cure such default, provided
that Beneficiary is permitted to do so under the terms of the Ground Lease and
(ii) Beneficiary and its authorized agents shall have the right at any time or
from time to time to enter the land and improvements, or any part thereof, to
such extent and as often as Beneficiary, in its discretion, deems necessary or
desirable in order to cure such default, subject to the rights of the tenants
and occupants of the Mortgaged Property.  For purposes of exercising its rights
under this Section, Beneficiary ender shall be fully protected for any action of
taken or omitted to be taken by Beneficiary, in good faith, in reliance on any
written notice from the Fee Owner stating that a default has occurred and is
continuing even though Trustor may question or deny the existence or nature of
such default. All expenditures made by Beneficiary pursuant to this Section to
cure a default shall become an additional part of the Indebtedness.
 
(i)            Trustor shall not, without the written consent of Beneficiary,
(i) surrender the Leasehold Estate to Fee Owner or terminate or cancel the
Ground Lease, (ii) materially amend, modify or change the Ground Lease, either
orally or in writing, or waive any of Trustor’s rights under the Ground Lease,
(iii) subordinate the Ground Lease or the Leasehold Estate to any mortgage, deed
of trust or other lien on Fee Owner’s fee title to the leased premises, or (iv)
reject or assume the Ground Lease or assign the Leasehold Estate pursuant to
Section 365(h) of the Bankruptcy Code.
 
(j)            If the Ground Lease is canceled or terminated for any reason
before the natural expiration of its term, and Beneficiary or its designee
obtains from the Fee Owner a new lease in accordance with the term of the Ground
Lease, Trustor shall have no right, title or interest in and to the new lease or
the leasehold estate created by the new lease.
 
(k)           Trustor agrees to exercise any option to renew or extend the
Ground Lease if at the time that option becomes exercisable any indebtedness
secured by this Deed of Trust has not been fully paid.  Trustor hereby
irrevocably appoints the Beneficiary as its attorney-in-fact, with full power of
substitution, to exercise any such option on behalf of Trustor if following
receipt of written notice thereof from Beneficiary, Trustor for any reason fails
or refuses to exercise that option at least twenty (20) days prior to the
expiration of the period of time for its exercise.]
 
THE WRITTEN INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING, RELATING TO AND SECURING
THE SECURED OBLIGATIONS CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 
24

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned executed this Deed of Trust as of the day
and year first hereinabove written.


TRUSTOR:     [SUBSIDIARY GUARANTOR]
           
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member
             
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner
               
By:
  
     
Name:
  
     
Title:
  


 
25

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Description of the Property
 
All that certain real property, together with all appurtenances thereto and all
improvements now or hereafter located thereon, situated in the City of
___________, County of _______, State of __________, and described as follows:

 
 

--------------------------------------------------------------------------------

 


STATE OF _____________
)
 
)
COUNTY OF ___________
)

 
BEFORE ME, the undersigned authority, on this day personally appeared
______________________________________, the ______________________ of AMERICAN
REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,
member of [each property owner], a Delaware limited liability company, known to
me to be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he/she executed the same for the purposes and
consideration therein expressed, in the capacity therein stated, and as the act
and deed of said corporation, member of said limited liability company, and as
the act and deed of said limited liability company.
 
Given under my hand and seal this ____ day of ________, 2010.


  
Notary Public In and For
The State of _________

 
Printed Name:___________________________________________________
 
My Commission Expires:__________________________________________

 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Note
 
(immediately follows)
 

--------------------------------------------------------------------------------


 
PROMISSORY NOTE
 
Place of Delivery:  New York, New York
 
$30,000,000.00
Date:  July 23, 2010

 
FOR VALUE RECEIVED, AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the “Company”), promises to pay to the order of
CAPITAL ONE, N.A., a national banking association (the “Lender”) the principal
amount of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) or, if less, the
aggregate amount of the Loans made by the Lender to the Company pursuant to the
Credit Agreement which is outstanding on the Maturity Date.  Capitalized terms
used but not defined herein are defined in the Credit Agreement.
 
The Company also promises to make principal payments and interest on the unpaid
principal amount hereof from the date hereof until paid at the rates and at the
times which shall be determined in accordance with the provisions of the Credit
Agreement.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Payment
Office.  Until notified of the transfer of this Note, the Company shall be
entitled to deem the Lender or such person who has been so identified by the
transferor in writing to the Company as the holder of this Note, as the owner
and holder of this Note.  The Lender and any subsequent holder of this Note
agrees that before disposing of this Note, or any part hereof, it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid on the schedule attached hereto, if
any; provided, however, that the failure to make notation of any payment made on
this Note shall not limit or otherwise affect the obligation of the Company
hereunder with respect to payments of principal or interest on this Note.
 
This Note is referred to in, and is entitled to the benefits of, the Credit
Agreement dated as of July 27, 2010 (the “Credit Agreement”) among the Company,
the financial institutions named therein, and CAPITAL ONE, N.A, as Agent.  The
Credit Agreement, among other things, (i) provides for the making of loans (the
“Loans”) by the Lender to the Company from time to time in an aggregate amount
first above mentioned, the indebtedness of the Company resulting from each such
Loan being evidenced by this Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
mandatory and optional prepayments on account of principal hereof and certain
principal payments prior to the maturity hereof upon the terms and conditions
therein specified.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
The obligation of the Company to pay the principal of and interest on this Note
at the place, at the respective times, and in the currency and manner prescribed
by the Credit Agreement is absolute and unconditional.

 
 

--------------------------------------------------------------------------------

 

The Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, incurred in the collection and enforcement of this Note.  The
Company hereby waives diligence, presentment, and protest, and except as
provided in the Credit Agreement, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
This Note shall be governed by, and construed in accordance with, the laws of
the state of New York without giving effect to its choice of law doctrine.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer, as of the date and place first above
written.
 

 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership
     
By:
American Realty Capital Trust Inc., a Maryland corporation, its general partner
         
By:
       
Name: William M. Kahane
     
Title: President

 
 
 

--------------------------------------------------------------------------------

 

TRANSACTIONS ON NOTE
 
Date
 
Amount of
Loan
Made
   
Amount of
Principal
Paid
   
Principal
Balance
   
Interest
Paid
   
Interest
Paid
Through
   
Notation
Made By
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Exhibit G
 
Subsidiary Guaranty
 
(immediately follows)
 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY
 
THIS SUBSIDIARY GUARANTY (this “Guaranty”), dated as of dated as of July ___,
2010, is made by each Subsidiary Guarantor named in the signature pages hereof
and each Joinder Guarantor hereafter executing a Joinder Agreement hereto (each
a “Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”), in
favor of Capital One, N.A., a national banking association, as Agent for the
Lenders party to the Credit Agreement referred to below (in such capacity, the
“Agent”).
 
RECITALS
 
A.          American Realty Capital Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”) and the Agent are
parties to a Credit Agreement dated as of the date hereof (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the “Credit
Agreement”).
 
B.           It is a condition precedent to the borrowings and issuances of
Letters of Credit under the Credit Agreement that each Subsidiary Guarantor
guarantee the indebtedness and other obligations of the Borrower to the Agent
and the Lenders under or in connection with the Credit Agreement as set forth
herein.  Each Subsidiary Guarantor will receive substantial direct and indirect
benefits from the making of the Loan for the account of the Borrower pursuant to
the Credit Agreement (which benefits are hereby acknowledged by each Subsidiary
Guarantor).
 
AGREEMENT
 
Accordingly, to induce the Agent and the Lenders to enter into the Credit
Agreement, and in consideration thereof, each Subsidiary Guarantor hereby agrees
as follows:
 
SECTION 1          Definitions; Interpretation.
 
(a)           Terms Defined in Credit Agreement.  Capitalized terms used but not
defined herein shall have the meanings set forth in the Credit Agreement.
 
(b)           Certain Defined Terms.  As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).
 
“Guaranteed Obligations” has the meaning set forth in Section 2.
 
“Guarantor Documents” means this Guaranty, each Collateral Document executed by
any Subsidiary Guarantor, and all other certificates, documents, agreements and
instruments delivered to the Agent or any Lender by any Subsidiary Guarantor
under or in connection with this Guaranty and the Loan Documents.

 
1

--------------------------------------------------------------------------------

 

“Joinder Guarantor” has the meaning set forth in Section 24.
 
“Joinder Agreement” shall mean a Joinder Agreement in the form of Annex I
hereto.
 
“Loan Party” shall mean Borrower and any Subsidiary Guarantor.
 
(c)           Interpretation.  The rules of interpretation set forth in
Sections 1.02 through 1.05 of the Credit Agreement shall be applicable to this
Guaranty and are incorporated herein by this reference.
 
SECTION 2          Guaranty.
 
(a)           Guaranty.  Each Subsidiary Guarantor hereby unconditionally and
irrevocably guarantees to the Agent and the Lenders and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the indebtedness,
liabilities and other obligations of the Borrower to the Agent and the Lenders
under or in connection with the Credit Agreement, the Note and the other Loan
Documents, including all unpaid principal of the Loan, all amounts owing in
respect of the L/C Obligations, all interest accrued thereon, all fees due under
the Credit Agreement, all indemnification obligations of the Borrower, and all
other amounts payable by the Borrower to the Agent and the Lenders thereunder or
in connection therewith.  The terms “indebtedness,” “liabilities” and
“obligations” are used herein in their most comprehensive sense and include any
and all advances, debts, obligations and liabilities, now existing or hereafter
arising, whether voluntary or involuntary and whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether recovery upon such indebtedness, liabilities and obligations may be or
hereafter become unenforceable or shall be an allowed or disallowed claim in any
insolvency proceeding, and including interest that accrues after the
commencement by or against any Loan Party or any Affiliate thereof of any
Insolvency Proceeding naming such Person as the debtor in such proceeding.  The
foregoing indebtedness, liabilities and other obligations of the Borrower, and
all other indebtedness, liabilities and obligations to be paid or performed by
the Subsidiary Guarantors in connection with this Guaranty (including any and
all amounts due under Section 15), shall hereinafter be collectively referred to
as the “Guaranteed Obligations.”
 
(b)           Acknowledgement of Benefits received by each Subsidiary Guarantor;
Avoidance Provisions.


(i)           Each Subsidiary Guarantor acknowledges that it has received, or
will receive, significant financial and other benefits, either directly or
indirectly, from the proceeds of the Loan made by the Lenders to the Borrower
pursuant to the Credit Agreement; that the benefits received by such Subsidiary
Guarantor are reasonably equivalent consideration for such Subsidiary
Guarantor’s execution of this Guaranty and the other Loan Documents to which it
is a party; and that such benefits include, without limitation, the access to
capital afforded to the Borrower pursuant to the Credit Agreement from which the
Borrower will be able to support the activities of such Subsidiary
Guarantor.  Each Subsidiary Guarantor is executing this Guaranty and the other
Loan Documents in consideration of those benefits received by it.

 
2

--------------------------------------------------------------------------------

 


(ii)          It is the intent of each Subsidiary Guarantor, the Agent and the
Lenders that in any insolvency proceeding, such Subsidiary Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the Guaranteed Obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents) to be avoidable or unenforceable
against such Subsidiary Guarantor in such proceeding as a result of applicable
laws, including, without limitation, (A) Section 548 of the Bankruptcy Code of
the United States and (B) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code of the United States or otherwise.  The Laws under which the
possible avoidance or unenforceability of the Guaranteed Obligations of such
Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Agent and the Lenders under the Loan Documents) shall be
determined in any such proceeding are referred to herein as “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of a Subsidiary
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Subsidiary
Guarantor shall be liable hereunder shall be reduced to the greater of (i) the
amount which, as of the time any of the Guaranteed Obligations are deemed to
have been incurred by such Subsidiary Guarantor under the Avoidance Provisions,
would not cause the Guaranteed Obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions or (ii) the amount which, as of the time demand is made
hereunder upon such Subsidiary Guarantor for payment on account of the
Guaranteed Obligations, would not cause the Guaranteed Obligations of such
Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Agent and the Lenders under the Loan Documents), to be subject
to avoidance under the Avoidance Provisions.  The provisions of this
Section 2(b) are intended solely to preserve the rights of the Agent and the
Lenders hereunder to the maximum extent that would not cause the Guaranteed
Obligations of any Subsidiary Guarantor hereunder (or any other obligations of
such Subsidiary Guarantor to the Agent and the Lenders under the Loan Documents)
to be subject to avoidance under the Avoidance Provisions, and no Subsidiary
Guarantor or any other Person shall have any right or claim under this
Section 2(b) as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.


SECTION 3         Liability of Subsidiary Guarantors.  The liability of the
Subsidiary Guarantors under this Guaranty shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
which might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:
 
(a)           such Subsidiary Guarantor’s liability hereunder shall be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and shall
not be contingent upon the Agent’s or any Lender’s exercise or enforcement of
any remedy it may have against the Borrower, any Loan Party or any other Person,
or against any Collateral;

 
3

--------------------------------------------------------------------------------

 

(b)          this Guaranty is a guaranty of payment when due and not merely of
collectibility;
 
(c)          the Agent and any Lender may enforce this Guaranty while any Event
of Default exists notwithstanding the existence of any dispute between the
Agent, any Lender and any Loan Party with respect to the existence of such Event
of Default;
 
(d)         such Subsidiary Guarantor’s payment of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied.  Without limiting the generality of the foregoing, if the
Agent (or any of the Lenders) is awarded a judgment in any suit brought to
enforce any Subsidiary Guarantor’s covenant to pay, perform or complete a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release any Subsidiary Guarantor from its covenant to pay, perform or complete
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by any such
Subsidiary Guarantor, limit, affect, modify or abridge any other Subsidiary
Guarantor’s liability hereunder in respect of the Guaranteed Obligations; and
 
(e)          such Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations shall remain in full force and effect without regard to,
and shall not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:
 
(i)           any Insolvency Proceeding with respect to the Borrower, any other
Subsidiary Guarantor, any other Loan Party or any other Person;
 
(ii)          any limitation, discharge, or cessation of the liability of the
Borrower, such Subsidiary Guarantor, any other Loan Party or any other Person
for any Guaranteed Obligations due to any statute, regulation or rule of law, or
any invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;
 
(iii)         any merger, acquisition, consolidation or change in structure of
the Borrower, such Subsidiary Guarantor or any other Loan Party or any other
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or ownership interests in the Borrower, such Subsidiary Guarantor, any
other Loan Party or any other Person;
 
(iv)        any assignment or other transfer, in whole or in part, of the
Agent’s or any Lender’s interests in and rights under this Guaranty or the other
Loan Documents, including the Agent’s or any Lender’s right to receive payment
of the Guaranteed Obligations, or any assignment or other transfer, in whole or
in part, of any interests held by the Agent or any Lender in and to any of the
Collateral;
 
(v)         any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Borrower, such Subsidiary Guarantor, any other Loan Party
or other Person may have or assert, including any defense of incapacity or lack
of corporate or other authority to execute any of the Loan Documents;
 
(vi)        the Agent’s or any Lender’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or the Agent’s or any Lender’s exchange,
release, or waiver of any Collateral;

 
4

--------------------------------------------------------------------------------

 

(vii)       the Agent’s or any Lender’s exercise or non-exercise of any power,
right or remedy with respect to any of the Collateral, including the Agent’s or
any Lender’s compromise, release, settlement or waiver with or of the Borrower,
any other Loan Party or any other Person;
 
(viii)      the Agent’s or any Lender’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations;
 
(ix)         any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Agent and the Lenders thereon or therein; and
 
(x)          any other guaranty, whether by such Subsidiary Guarantor, the REIT,
any other Loan Party or any other Person, of all or any part of the Guaranteed
Obligations or any other indebtedness, obligations or liabilities of the
Borrower or any other Loan Party to the Agent and the Lenders.
 
SECTION 4         Consents of Subsidiary Guarantors.  Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from such Subsidiary Guarantor:
 
(a)         the principal amount of the Guaranteed Obligations may be increased
or decreased and additional obligations of the Borrower and the Loan Parties
under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;
 
(b)         the time, manner, place or terms of any payment under any Loan
Document may be extended or changed by written agreement between the Borrower
and Agent, including by an increase or decrease in the interest rate on any
Guaranteed Obligation or any fee or other amount payable under such Loan
Document;
 
(c)          the time for the Borrower’s, any other Loan Party’s or any other
Person’s performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Agent and the Lenders may deem proper;
 
(d)         the Agent and the Lenders may discharge or release, in whole or in
part, the Borrower for the payment and performance of all or any part of the
Guaranteed Obligations or any other Loan Party from payment and performance of
its obligations under the Loan Documents, and may permit or consent to any such
action or any result of such action, and shall not be obligated to demand or
enforce payment upon any of the Collateral or any other collateral, nor shall
the Agent and the Lenders be liable to the Subsidiary Guarantors for any failure
to collect or enforce payment or performance of the Guaranteed Obligations from
any Person or to realize on the Collateral or other collateral therefor;

 
5

--------------------------------------------------------------------------------

 

(e)          in addition to the Collateral, the Agent and the Lenders may take
and hold other security (legal or equitable) of any kind, at any time, as
collateral for the Guaranteed Obligations, and may, from time to time, in whole
or in part, exchange, sell, surrender, release, subordinate, modify, waive,
rescind, compromise or extend such security and may permit or consent to any
such action or the result of any such action, and may apply such security and
direct the order or manner of sale thereof;
 
(f)          the Agent and the Lenders may request and accept other guaranties
of the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of the Borrower or any other Loan Party to the Agent and the Lenders
and may, from time to time, in whole or in part, surrender, release,
subordinate, modify, waive, rescind, compromise or extend any such guaranty and
may permit or consent to any such action or the result of any such action; and
 
(g)         the Agent and the Lenders may exercise, or waive or otherwise
refrain from exercising, any other right, remedy, power or privilege (including
the right to accelerate the maturity of any Loan and any power of sale) granted
by any Loan Document or other security document or agreement, or otherwise
available to the Agent or any Lender, with respect to the Guaranteed Obligations
or any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Subsidiary Guarantors against the Borrower or any other Loan Party;
 
all as the Agent and the Lenders may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
 
SECTION 5        Subsidiary Guarantor Waivers.
 
(a)          Certain Waivers.  Each Subsidiary Guarantor waives and agrees not
to assert:
 
(i)           any right to require the Agent and the Lenders to marshal assets
in favor of the Borrower, such Subsidiary Guarantor, any other Loan Party or any
other Person, to proceed against the Borrower, any other Loan Party or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Guaranteed
Obligations or comply with any other provisions of §9-611 of the New York UCC
(or any equivalent provision of any other applicable laws) or to pursue any
other right, remedy, power or privilege of the Agent and the Lenders whatsoever;
 
(ii)          the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;
 
(iii)         any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrower, such Subsidiary Guarantor, any
other Loan Party or any other Person;
 
(iv)        any defense based upon the Agent’s or any Lender’s errors or
omissions in the administration of the Guaranteed Obligations, excluding,
however, acts or omissions constituting the gross negligence or willful
misconduct of the Agent or such Lender; and
 
(v)         any rights to setoffs and counterclaims.

 
6

--------------------------------------------------------------------------------

 

(b)         Additional Waivers.  Each Subsidiary Guarantor waives any and all
notice of (i) the acceptance of this Guaranty, (ii) the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, (iii) the
reliance by the Agent and the Lenders upon this Guaranty or (iv) the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  Each Subsidiary Guarantor waives
promptness, diligence, presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon the Borrower,
such Subsidiary Guarantor, any other Loan Party or any other Person with respect
to the Guaranteed Obligations.
 
(c)          Independent Obligations.  The Guaranteed Obligations of each
Subsidiary Guarantor hereunder are independent of and separate from the
obligations of the Borrower and any other Loan Party (including any other
Subsidiary Guarantor hereunder) and upon the occurrence and during the
continuance of any Event of Default, a separate action or actions may be brought
against such Subsidiary Guarantor, whether or not the Borrower or any such other
Loan Party is joined therein or a separate action or actions are brought against
the Borrower or any such other Loan Party.
 
(d)         Disclosure of Financial Condition of Borrower and Other Loan
Parties/Other Information.  No Subsidiary Guarantor shall have any right to
require the Agent and the Lenders to obtain or disclose any information with
respect to:  (i) the financial condition or character of the Borrower, any Loan
Party, the ability of the Borrower to pay and perform the Guaranteed Obligations
or the ability of any other Loan Party to pay or perform its obligations under
the Loan Documents; (ii) the Guaranteed Obligations; (iii) the Collateral;
(iv) the existence or nonexistence of any other guarantees of all or any part of
the Guaranteed Obligations; (v) any action or inaction on the part of the Agent,
the Lenders or any other Person; or (vi) any other matter, fact or occurrence
whatsoever.

 
7

--------------------------------------------------------------------------------

 

SECTION 6        Subsidiary Guarantors’ Rights of Subrogation, Contribution,
Etc.; Impairment of Subrogation Rights.
 
(a)          Subrogation and Contribution.  Each Subsidiary Guarantor hereby
waives, until the later of (i) the Guaranteed Obligations (other than contingent
indemnification obligations for which no demand has been made) shall have been
indefeasibly paid, performed and completed in full, and (ii) the Loan to the
Borrower and all other amounts due from the Borrower and all other Loan Parties
under the Loan Documents have been indefeasibly paid in full and the Commitments
have been terminated, any claim, right or remedy, direct or indirect, that any
Subsidiary Guarantor now has or may hereafter have against the Borrower, any
other guarantor (including any other Subsidiary Guarantor hereunder) or any
other Loan Party or any of the assets of the Borrower, any other guarantor
(including any other Subsidiary Guarantor hereunder) or any other Loan Party in
connection with this Guaranty or the performance by such Subsidiary Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and,
including without limitation, (A) any right of subrogation, reimbursement or
indemnification that such Subsidiary Guarantor now has or may hereafter have
against the Borrower, any other guarantor (including any other Subsidiary
Guarantor hereunder) or any other Loan Party, (B) any right to enforce, or to
participate in, any claim, right or remedy that the Agent or any Lender now has
or may hereafter have against the Borrower, any other guarantor (including any
other Subsidiary Guarantor hereunder) or any other Loan Party, and (C) any
benefit of, and any right to participate in, any Collateral or security now or
hereafter held by or on behalf of the Agent and the Lenders.  In addition, until
the Loan and Credit Extensions to the Borrower has been indefeasibly paid in
full and the Commitments have been terminated, each Subsidiary Guarantor shall
withhold exercise of any right of contribution which such Subsidiary Guarantor
may have against any other guarantor of the Loan (including any other Subsidiary
Guarantor hereunder), any other Loan Party or the Guaranteed Obligations, but
thereafter may seek contribution from any other guarantor (including any other
Subsidiary Guarantor hereunder) of the Loan and Credit Extensions to the
Borrower but subject to any applicable terms and conditions set forth in the
Contribution Agreement or any other Loan Party.  Each Subsidiary Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its right of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Subsidiary Guarantor may have against the Borrower, any
other guarantor (including any other Subsidiary Guarantor hereunder) or any
other Loan Party or against any Collateral or other security shall be junior and
subordinate to any rights the Agent and the Lenders may have against the
Borrower and the other Loan Parties or guarantors and, to all right, title and
interest the Agent and the Lenders may have in any such Collateral or other
security, and any rights of contribution that such Subsidiary Guarantor may have
against any such other Loan Party or guarantor (including any other Subsidiary
Guarantor hereunder), shall be junior and subordinate to any right the Agent and
the Lenders may have against such other Loan Party or guarantor.  If any amount
shall be paid to such Subsidiary Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when (I) all
Guaranteed Obligations (other than contingent indemnification obligations for
which no demand has been made) shall not have been paid, performed and completed
in full, (II) the outstanding Loan and Credit Extensions to the Borrower and all
other amounts due from the Borrower under the Loan Documents shall not have been
paid in full, or (III) the Commitments shall not have been fully terminated,
such amount shall be held in trust for the Agent (on behalf of the Lenders) and
shall forthwith be paid over to the Agent (on behalf of the Lenders) to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.
 
(b)          Impairment of Subrogation Rights.  Each Subsidiary Guarantor agrees
that, upon the occurrence of an Event of Default, the Agent may elect to
foreclose either nonjudicially or judicially against any real or personal
property Collateral (including, without limitation, any of the Borrowing Base
Properties) securing the Guaranteed Obligations, or any part thereof, or accept
an assignment of any such Collateral in lieu of foreclosure, or compromise or
adjust any part of such obligations, or make any other accommodation with the
Borrower, any other Loan Party or any other guarantor (including any other
Subsidiary Guarantor hereunder), or exercise any other remedy against the
Borrower, any other Loan Party, any other guarantor, or any Collateral.  Except
to the extent the Guaranteed Obligations are indefeasibly paid, performed,
completed in full and satisfied thereby, no such action by the Agent or any
Lender will release or limit the liability of such Subsidiary Guarantor to the
Agent and the Lenders, and such Subsidiary Guarantor shall remain liable under
this Guaranty after such action, even if the effect of that action is to deprive
such Subsidiary Guarantor of the right to collect reimbursement from the
Borrower, any other Loan Party, any other guarantor (including any other
Subsidiary Guarantor hereunder) or any other Person for any sums paid to the
Agent or any Lender or such Subsidiary Guarantor’s rights of subrogation,
contribution, or indemnity against the Borrower, any other Loan Party, any other
guarantor (including any other Subsidiary Guarantor hereunder) or any other
Person.  Without limiting the foregoing, it is understood and agreed that, on
any foreclosure or assignment in lieu of foreclosure of any Collateral held by
the Agent, such Collateral will no longer exist, and that any right that such
Subsidiary Guarantor might otherwise have, on full payment of the Guaranteed
Obligations by such Subsidiary Guarantor to the Agent or any Lender to
participate in any such Collateral or to be subrogated to any rights of the
Agent or any Lender with respect to any such Collateral will be nonexistent; nor
shall such Subsidiary Guarantor be deemed to have any right, title, interest or
claim under any circumstances in or to any real or personal property held by the
Agent or any third party following any foreclosure or assignment in lieu of
foreclosure of any such Collateral.

 
8

--------------------------------------------------------------------------------

 

(c)          Further Agreements.  Without limiting any of the other waivers and
provisions set forth in this Guaranty, each Subsidiary Guarantor hereby
intentionally, freely, irrevocably and unconditionally agrees as follows:
 
(i)           such Subsidiary Guarantor waives all rights and defenses that such
Subsidiary Guarantor may have because the Guaranteed Obligations are secured by
real property; this means, among other things:  (A) the Agent and the Lenders
may collect from such Subsidiary Guarantor without first foreclosing on any real
or personal property Collateral pledged by the Borrower, any other guarantor
(including any other Subsidiary Guarantor hereunder), or any other Loan Party;
and (B) if the Agent or the Lenders foreclose on any real property Collateral
pledged by the Borrower, any other guarantor (including any other Subsidiary
Guarantor hereunder) or any other Loan Party: (I) the amount of the Guaranteed
Obligations may be reduced only by the price for which that Collateral is sold
at the foreclosure sale, even if the Collateral is worth more than the sale
price; and (II) the Agent and the Lenders may collect from such Subsidiary
Guarantor even if the Agent, by foreclosing on the real property Collateral, has
destroyed any right such Subsidiary Guarantor may have to collect from the
Borrower, any other guarantor (including any other Subsidiary Guarantor
hereunder), or any other Loan Party.  This is an unconditional and irrevocable
waiver of any rights and defenses such Subsidiary Guarantor may have because the
Guaranteed Obligations are secured by real property; and
 
(ii)          such Subsidiary Guarantor waives all rights and defenses arising
out of an election of remedies by the Agent and the Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Guaranteed Obligations, has destroyed such Subsidiary Guarantor’s rights
of subrogation and reimbursement against the principal or any other Person.

 
9

--------------------------------------------------------------------------------

 

SECTION 7         Subordination.
 
(a)          Indebtedness.  Any indebtedness or other obligations of the
Borrower or any other Loan Party now or hereafter held by any Subsidiary
Guarantor is hereby subordinated in right of payment to the Loans and to the
payment, performance and completion of the Guaranteed Obligations, and any such
indebtedness of the Borrower or any other Loan Party to such Subsidiary
Guarantor collected or received by such Subsidiary Guarantor after an Event of
Default exists shall be held in trust for the Agent (on behalf of the Lenders)
and shall forthwith be paid over to the Agent (on behalf of the Lenders) to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of such Subsidiary Guarantor
under any other provision of this Guaranty.
 
(b)          Right to Payments.  Each Subsidiary Guarantor hereby subordinates
all rights to payment and otherwise under any management agreements, leasing
agreements, technical service contracts, or other service contracts to which it
is a party or may become a party in the future relating to any real property
owned by any Subsidiary Guarantor, Borrower or any other Loan Party (the
“Property Agreements”), to the payment, performance and completion of the
Guaranteed Obligations, except that if no Event of Default exists, such
Subsidiary Guarantor shall be entitled to accept and receive regularly scheduled
payments and other payments in accordance with the terms of such Property
Agreements.  During the existence of an Event of Default, and until such Event
of Default is cured, such Subsidiary Guarantor shall not make, accept or receive
any payments under any Property Agreement, and in the event that such payments
are received by such Subsidiary Guarantor, such payments shall be held in trust
for the benefit of the Agent and the Lenders and shall be paid over or delivered
to the Agent to be credited and applied against the Guaranteed
Obligations.  Each Subsidiary Guarantor acknowledges that, upon, or at any time
after an Event of Default and continuance thereof, the Agent has the right to
terminate any Property Agreement, in which event such Subsidiary Guarantor shall
resign as manager or service provider thereunder effective upon the date set
forth in the Agent’s notice, and such Subsidiary Guarantor agrees not to look to
the Agent or any Lender for payment of any accrued but unpaid fees relating to
such Property Agreement accruing prior to any notice of termination, and such
Subsidiary Guarantor hereby further agrees that it shall fully cooperate with
the Agent in providing such services or management as the Agent deems necessary
between the effective date of any such termination and the date upon which a
replacement manager and/or service provider has been retained with respect to
the services covered under such Property Agreement.
 
SECTION 8         Continuing Guaranty.  This Guaranty is a continuing guaranty
and agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall continue in effect and be binding upon the
Subsidiary Guarantors until termination of the Commitments and payment and
performance in full of the Guaranteed Obligations.

 
10

--------------------------------------------------------------------------------

 

SECTION 9         Payments.
 
(a)          Agreement to Pay.  Each Subsidiary Guarantor jointly and severally
hereby agrees, in furtherance of the foregoing provisions of this Guaranty and
not in limitation of any other right which the Agent or any Lender or any other
Person may have against such Subsidiary Guarantor by virtue hereof, upon the
failure of the Borrower or any Loan Party to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under §362(a) of the Bankruptcy Code), such Subsidiary Guarantor shall
forthwith pay, or cause to be paid, in cash, to the Agent an amount equal to the
amount of the Guaranteed Obligations then due as aforesaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to the Borrower or any other Loan Party, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
or such other Loan Party for such interest in any such Insolvency
Proceeding).  Such Subsidiary Guarantor shall make each payment hereunder,
unconditionally in full without setoff, counterclaim or other defense, on the
day when due in Dollars, in immediately available funds, to the Agent at such
office of the Agent and to such account as the Agent shall specify in writing to
such Subsidiary Guarantor.
 
(b)          Tax Gross-Up.  Each Subsidiary Guarantor represents and warrants
that it is organized and resident in the United States of America.  Each
Subsidiary Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein (other than excluded taxes) unless such Subsidiary Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Agent or any Lender) is imposed upon such
Subsidiary Guarantor with respect to any amount payable by it hereunder, such
Subsidiary Guarantor will pay to the Agent, for the benefit of the Agent or such
Lender, on the date on which such amount is due and payable hereunder, to the
extent the Borrower would be liable under the Credit Agreement to pay the same
with respect to the equivalent amount payable by it thereunder, such additional
amount in Dollars as shall be necessary to enable the Agent or such Lender to
receive the same net amount which the Agent or such Lender would have received
on such due date had no such obligation been imposed upon such Subsidiary
Guarantor, to the extent Borrower would be obligated to make such payment as set
forth in Article III of the Credit Agreement, as if such requirements were
applicable to such Subsidiary Guarantor hereunder.  Such Subsidiary Guarantor
will deliver promptly to the Agent certificates or other valid vouchers for all
taxes or other charges deducted from or paid with respect to payments made by
such Subsidiary Guarantor hereunder.
 
(c)          Application of Payments.  Any payments by any Subsidiary Guarantor
hereunder the application of which is not otherwise provided for herein, shall
be applied in the order specified in Section 2.08 of the Credit Agreement.
 
(d)          Exercise of Setoff Rights.  To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Agent or any
Lender, or the Agent or any Lender exercises its right of setoff pursuant to
Section 16 hereof, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Agent or any Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any insolvency proceeding or otherwise, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.

 
11

--------------------------------------------------------------------------------

 

(e)          Maximum Rate.  Notwithstanding anything to the contrary contained
herein or in the other Guarantor Documents, the interest paid or agreed to be
paid hereunder and under the other Guarantor Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable laws (the “Maximum
Rate”).  If the Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Guaranteed Obligations or, if it exceeds such unpaid principal, refunded
to the applicable Subsidiary Guarantor.  In determining whether the interest
contracted for, charged, or received by the Agent or any Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Laws,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Guaranteed Obligations hereunder.
 
(f)           Survival.  The agreements in this Section 9 shall survive the
termination of the Aggregate Commitment and the repayment, satisfaction or
discharge of all of the Guaranteed Obligations.
 
SECTION 10       Representations and Warranties.  Each Subsidiary Guarantor
represents and warrants to the Agent and the Lenders that:
 
(a)          Organization and Powers.  Such Subsidiary Guarantor is (i) is duly
organized or formed, validly existing and, as applicable, in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (y) own or lease its assets and carry on its business and
(z) execute, deliver and perform its obligations under the Guarantor Documents
to which it is a party, and (iii) is duly qualified and is licensed and, as
applicable, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(y) or (z), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
(b)          Authorization; No Conflict. The execution, delivery and performance
by such Subsidiary Guarantor of each Guarantor Document to which it is a party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such
Subsidiary Guarantor’s Organization Documents; (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
Liens created under any of the Loan Documents), or require any payment to be
made under (x) any Contractual Obligation to which such Subsidiary Guarantor is
a party or affecting such Subsidiary Guarantor or the properties of such
Subsidiary Guarantor or any of its Subsidiaries in any material respects or
(y) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Subsidiary Guarantor or its property is subject; or
(iii) violate any law.
 
(c)          Governmental Authorizations; No Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, the Subsidiary Guarantor of this Guaranty or any other Guarantor
Document, or (ii) the exercise by the Agent or any Lender of its rights under
the this Guaranty or the remedies in respect of the Guaranteed Obligations.

 
12

--------------------------------------------------------------------------------

 

(d)          Binding Obligation.  This Guaranty has been, and the other
Guarantor Documents, when executed and delivered by such Subsidiary Guarantor,
will have been, duly executed and delivered by such Subsidiary Guarantor.  This
Guaranty constitutes, and each other Guarantor Document to which such Subsidiary
Guarantor is a party when so executed and delivered will constitute, a legal,
valid and binding obligation of such Subsidiary Guarantor, enforceable against
such Subsidiary Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(e)          Solvency.  Immediately prior to and after and giving effect to the
incurrence of such Subsidiary Guarantor’s obligations under this Guaranty, such
Subsidiary Guarantor is and will be Solvent.
 
(f)          Consideration.  Such Subsidiary Guarantor has received at least
“reasonably equivalent value” (as such phrase is used in §548 of the Bankruptcy
Code and in comparable provisions of other applicable Laws) and more than
sufficient consideration to support its obligations hereunder in respect of the
Guaranteed Obligations and under any of the Guarantor Documents to which it is a
party.
 
(g)         Independent Investigation.  Such Subsidiary Guarantor hereby
acknowledges that it has undertaken its own independent investigation of the
financial condition of the Borrower and each other Loan Party and all other
matters pertaining to this Guaranty and the other Guarantor Documents, and
further acknowledges that it is not relying in any manner upon any
representation or statement of the Agent or any Lender with respect
thereto.  Such Subsidiary Guarantor represents and warrants that it has received
and reviewed copies of the Loan Documents and that it is in a position to
obtain, and it hereby assumes full responsibility for obtaining, any additional
information concerning the financial condition of the Borrower and each other
Loan Party and any other matters pertinent hereto that such Subsidiary Guarantor
may desire.  Such Subsidiary Guarantor is not relying upon or expecting the
Agent or any Lender to furnish to such Subsidiary Guarantor any information now
or hereafter in the Agent’s or such Lender’s possession concerning the financial
condition of the Borrower or any other Loan Party, or any other matter.


SECTION 11      Reporting Covenant.  So long as any Guaranteed Obligations shall
remain unpaid or unsatisfied, any Letter of Credit shall remain outstanding or
any Lender shall have any Commitment, each Subsidiary Guarantor agrees that it
shall furnish to the Agent:  (a) prompt written notice of any condition or event
which has resulted, or that could reasonably be expected to result, in a
Material Adverse Effect; and (b) such other information respecting the
operations, properties, business or condition (financial or otherwise) of such
Subsidiary Guarantor as the Agent, at the request of any Lender, may from time
to time reasonably request.

 
13

--------------------------------------------------------------------------------

 

SECTION 12      Additional Affirmative Covenants.  So long as any Guaranteed
Obligations shall remain unpaid or unsatisfied, any Letter of Credit shall
remain outstanding or any Lender shall have any Commitment, each Subsidiary
Guarantor agrees that:
 
(a)          Preservation of Existence, Etc.  Such Subsidiary Guarantor shall
(i) preserve, renew and maintain in full force and effect its legal existence
and good standing under the laws of the jurisdiction of its organization; and
(ii) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
 
(b)          Further Assurances and Additional Acts.  Such Subsidiary Guarantor
shall execute, acknowledge, deliver, file, notarize and register at its own
expense all such further agreements, instruments, certificates, documents and
assurances and perform such acts as the Agent shall deem necessary or
appropriate to effectuate the purposes of this Guaranty and the other Guarantor
Documents, and promptly provide the Agent with evidence of the foregoing
satisfactory in form and substance to the Agent.
 
(c)          Credit Agreement Covenants.  Such Subsidiary Guarantor shall
observe, perform and comply with all covenants applicable to the Subsidiary
Guarantor set forth in Articles VI and VII of the Credit Agreement that by their
terms the Borrower is required to cause such Subsidiary Guarantor, as a
“Subsidiary”, a “Subsidiary Guarantor”, or an “Affiliate”, to observe, perform
and comply with, as if such covenants were set forth in full herein.
 
(d)          Governmental Consents.  Such Subsidiary Guarantor shall maintain
all authorizations, consents, approvals, licenses, exemptions of, or filings or
registrations with, any Governmental Authority, or approvals or consents of any
other Person, required in connection with this Guaranty or any other Guarantor
Documents, except to the extent that failure to maintain such authorizations,
consents, approvals, licenses, exemptions of or filings or registrations with
such Governmental Authority or other Person would not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 13      Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier, in the
case of each Subsidiary Guarantor, to the address or telecopier number specified
on the signature page hereof, and in the case of the Agent and the Lenders, to
the addresses or telecopier numbers specified in the Credit Agreement.  Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Each of the Subsidiary Guarantors, the Agent and the Lenders may
change its address or telecopier number for notices and other communications
hereunder by providing notice of such change to the other parties.

 
14

--------------------------------------------------------------------------------

 

SECTION 14      No Waiver; Cumulative Remedies.  No failure by the Agent or any
Lender to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
SECTION 15       Costs and Expenses; Waiver of Consequential Damages; Etc.
 
(a)          Costs and Expenses.  If any suit or other proceeding is instituted
by the Agent (on behalf of the Lenders) to enforce this Guaranty (or any portion
hereof), each Subsidiary Guarantor, jointly and severally, shall pay, upon
demand, all of the costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by the Agent and/or the Lenders, in
each case to the extent provided in Section 10.04 of the Credit Agreement;
provided, however, that such costs and expenses shall not be in duplication of
any costs and expenses paid by the Borrower or any other Loan Party.  The
obligations of each Subsidiary Guarantor under this Section 15(a) shall survive
the expiration, release or termination of this Guaranty.
 
(b)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable laws, no Subsidiary Guarantor shall assert, and each
Subsidiary Guarantor hereby waives, any claim against the Agent or any Lender,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Guaranty, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Letter of Credit or the use of the proceeds thereof.  None
of the Agent, any L/C Issuer or any Lender shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby.
 
(c)          Interest. Any amounts payable by the Subsidiary Guarantor under
this Section 15 or otherwise under this Guaranty or under the other Guarantor
Documents, if not paid upon demand shall bear interest from the date of such
demand until paid in full, at a fluctuating interest rate per annum at all times
equal to the Default Rate applicable to Base Rate Loans to the fullest extent
permitted by applicable laws.  Any such interest shall be due and payable upon
demand and shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed.
 
(d)          Payment. All amounts due under this Section 15 shall be payable
within ten (10) Business Days after demand therefor.
 
(e)          Survival.  The agreements in this Section 15 shall survive the
resignation of the Agent or any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitment and the repayment, satisfaction or
discharge of the Guaranteed Obligations.

 
15

--------------------------------------------------------------------------------

 

SECTION 16      Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Agent, to the fullest extent
permitted by applicable laws, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of each Subsidiary Guarantor against any and all of the Guaranteed
Obligations of the Subsidiary Guarantors now or hereafter existing under this
Guaranty or any other Guarantor Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Guaranty or any other Loan Document and although such
obligations of such Subsidiary Guarantor may be contingent or unmatured or are
owed to a branch or office of such Lender or such L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer shall notify the affected
Subsidiary Guarantor and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
SECTION 17      Benefits of Guaranty.  This Guaranty is entered into for the
sole protection and benefit of the Agent, the Lenders and their respective
successors and assigns, and no other Person (other than any Participant under
the Credit Agreement) shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with, this
Guaranty.  The Agent and the Lenders, by their acceptance of this Guaranty,
shall not have any obligations under this Guaranty to any Person other than
(a) the Subsidiary Guarantors, and (b) the Agent (or any sub-agent thereof) and
any L/C Issuer, and such obligations shall be limited to those expressly stated
herein.
 
SECTION 18       Binding Effect; Assignment.
 
(a)          Binding Effect.  This Guaranty shall be binding upon each
Subsidiary Guarantor and its successors and assigns, and inure to the benefit of
and be enforceable by the Agent, each Lender and their respective successors,
endorsees, transferees and assigns.
 
(b)          Assignment.  No Subsidiary Guarantor shall have the right to assign
or transfer its rights and obligations hereunder or under any other Guarantor
Documents without the prior written consent of the Lenders.  Each Lender may,
without notice to or consent by any Subsidiary Guarantor, sell, assign, transfer
or grant participations in all or any portion of such Lender’s rights and
obligations hereunder and under the other Guarantor Documents in connection with
any sale, assignment, transfer or grant of a participation by such Lender in
accordance with Section 10.08 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the Participant to the extent permitted by law shall
be deemed to have a right of setoff under Section 16 in respect of its
participation to the same extent as if it were a secured party.

 
16

--------------------------------------------------------------------------------

 

SECTION 19       Governing Law; Jurisdiction; Etc.
 
(a)          GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW, EXCEPT FOR THE PROVISIONS OF SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATION LAW TO THE EXTENT THAT IT MANDATES THAT THE LAW
OF THE STATE OF NEW YORK SHALL GOVERN.
 
(b)          SUBMISSION TO JURISDICTION.  EACH SUBSIDIARY GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH SUBSIDIARY GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH FEDERAL
COURT.  EACH SUBSIDIARY GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT AGAINST ANY SUBSIDIARY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)          WAIVER OF VENUE.  EACH SUBSIDIARY GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)          SERVICE OF PROCESS.  EACH SUBSIDIARY GUARANTOR IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.  NOTHING
IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 
17

--------------------------------------------------------------------------------

 


SECTION 20      Waiver of Jury Trial.  EACH SUBSIDIARY GUARANTOR, THE AGENT AND
EACH LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH SUBSIDIARY
GUARANTOR, THE AGENT AND EACH LENDER (BY ITS ACCEPTANCE HEREOF) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  EACH SUBSIDIARY GUARANTOR
ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 21      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by the Loan Documents, each Subsidiary
Guarantor acknowledges and agrees that: (i) the credit facilities provided for
under the Credit Agreement and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification of any Loan Document) are an arm’s-length commercial
transaction between the Borrower, the Subsidiary Guarantors, the other Loan
Parties and their respective Affiliates, on the one hand, and the Agent, on the
other hand, and each Subsidiary Guarantor is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by the Loan Documents (including any amendment, waiver
or other modification thereof); (ii) in connection with the process leading to
such transaction, the Agent is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower, the Subsidiary
Guarantors, any other Loan Party or any of the respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) the Agent has
not assumed and will not assume an advisory, agency or fiduciary responsibility
in favor of the Borrower, the Subsidiary Guarantors or any other Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
of any Loan Document (irrespective of whether the Agent has advised or is
currently advising the Borrower, the Subsidiary Guarantors, any other Loan Party
or any of their respective Affiliates on other matters) and the Agent has no
obligation to the Borrower, the Subsidiary Guarantors, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth in the Loan Documents;
(iv) the Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
Subsidiary Guarantors, the other Loan Parties and their respective Affiliates,
and the Agent has no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Agent has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification of any Loan Document) and each
Subsidiary Guarantor has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  Each Subsidiary Guarantor
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Agent with respect to any breach or alleged breach
of agency or fiduciary duty.

 
18

--------------------------------------------------------------------------------

 

SECTION 22      Amendments and Waivers.  This Guaranty shall not be amended
except by written agreement of the Subsidiary Guarantors, the Agent and, if
required under Section 10.01 of the Credit Agreement, certain of the
Lenders.  No waiver of any rights of the Agent or any Lender under any provision
of this Guaranty or consent to any departure by any Subsidiary Guarantor
therefrom shall be effective unless in writing and signed by the Agent and, if
required under Section 10.01 of the Credit Agreement, certain of the
Lenders.  Any such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
SECTION 23       Severability.  If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
SECTION 24       Future Subsidiary Guarantors; Released Subsidiary Guarantors.
 
(a)          At such time following the date hereof as any Subsidiary that owns
a Borrowing Base Property (a “Joinder Guarantor”) is required to accede hereto
pursuant to the terms of Section 2.16 or 6.20 of the Credit Agreement, such
Joinder Guarantor shall execute and deliver to the Agent a joinder agreement
substantially in the form of Annex 1 (the “Joinder Agreement”), signifying its
agreement to be bound by the provisions of this Guaranty as a Subsidiary
Guarantor to the same extent as if such Joinder Guarantor had originally
executed this Guaranty as of the date hereof.  Each of the other Subsidiary
Guarantors hereby consents to the execution and delivery of such Joinder
Agreement without any further notice or consent of such Subsidiary Guarantor.
 
(b)          If any Subsidiary Guarantor is entitled to be released from its
obligations hereunder pursuant to Section 2.16 of the Credit Agreement, then, in
accordance with the Credit Agreement, such Subsidiary Guarantor shall be deemed
released from its obligations hereunder and each of the other Subsidiary
Guarantors hereby consents to such release without any further notice or consent
of such Subsidiary Guarantor.
 
SECTION 25      Counterparts; Integration; Effectiveness.  This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Guaranty and the other
Guarantor Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01 of the Credit Agreement, this Guaranty shall become
effective as to any Subsidiary Guarantor when the Agent shall have its executed
counterparts hereof (or, with respect to a Joinder Guarantor, when the Agent
shall have received an executed counterpart of such Joinder Guarantor’s Joinder
Agreement).  Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 
19

--------------------------------------------------------------------------------

 

SECTION 26      Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Guarantor Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any Loan
or any other Guaranteed Obligation shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
 
SECTION 27      USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) by its acceptance hereof hereby notifies each Subsidiary Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Subsidiary Guarantor, which
information includes the name and address of such Subsidiary Guarantor and other
information that will allow such Lender or the Agent, as applicable, to identify
such Subsidiary Guarantor in accordance with the Act.
 
SECTION 28       Time is of the Essence.  Time is of the essence of this
Guaranty and the other Guarantor Documents.
 
SECTION 29       State Specific Provisions.  In the event of any inconsistencies
between this Section 29 and any of the other terms and provisions of this
Guaranty, the terms and conditions of this Section 29 shall control and be
binding.  [ADD STATE SPECIFIC PROVISIONS]


[Remainder of page intentionally left blank.]

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Subsidiary Guarantor has executed this Guaranty, as of
the date first above written.
 

 
[EACH SUBSIDIARY GUARANTOR]
       
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member
         
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner
             
By:
       
Name:
       
Title:
 

 
[Signature Page to Subsidiary Guaranty]

 

--------------------------------------------------------------------------------

 

Annex 1
to the Guaranty


FORM OF JOINDER AGREEMENT


To:
Capital One, N.A., as Agent



Re:
American Realty Capital Operating Partnership, L.P.



Date:      _________________


Ladies and Gentlemen:


This Joinder Agreement (“Joinder Agreement”) is made and delivered pursuant to
(i) Section 6.20 of that certain Credit Agreement dated as of July ___, 2010 (as
amended, modified, supplemented, extended, renewed or replaced from time to
time, the “Credit Agreement”), by and among American Realty Capital Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), the Lenders
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and the Agent, and (ii) Section 24 of that certain Subsidiary
Guaranty dated as of July ___, 2010 (as amended, modified, supplemented,
extended, renewed or replaced from time to time, the “Guaranty”), made by each
Subsidiary Guarantor named in the signature pages thereof (each a “Subsidiary
Guarantor”), in favor of the Agent and the Lenders.  All capitalized terms used
in this Joinder Agreement and not otherwise defined herein shall have the
meanings assigned to them in either the Guaranty or (if not defined therein) in
the Credit Agreement, as applicable.


The undersigned, ___________________________ [insert name of acceding Subsidiary
Guarantor], a _____________________ [partnership, limited liability company,
etc.], is a Subsidiary and an owner of one or more Borrowing Base Properties,
and hereby acknowledges for the benefit of the Agent and the Lenders that it
shall be a “Subsidiary Guarantor” for all purposes of the Guaranty, and assumes
all of the liabilities, duties and obligations of a Subsidiary Guarantor
thereunder, effective from the date hereof, jointly and severally with all other
Subsidiary Guarantors.  The undersigned hereby agrees it will perform all of the
obligations of a Subsidiary Guarantor under, and to be bound in all respects by
the terms of, the Guaranty to the same extent and with the same force and effect
as if the undersigned were an original signatory thereto.  Additionally, the
undersigned expressly consents to, ratifies and adopts for itself, all of the
waivers set forth in the Guaranty, including without limitation, those set forth
in Sections 5 and 6 of the Guaranty.


The undersigned confirms that the representations and warranties set forth in
Section 10 of the Guaranty are true and correct as to the undersigned as of the
date hereof.

 

--------------------------------------------------------------------------------

 


Without limiting the foregoing, as of the date of this Joinder Agreement, the
undersigned represents and warrants to the Agent and the Lenders, that after
taking into account the benefits received by the undersigned from the Credit
Agreement and the [Contribution Agreement] to which the undersigned is
concurrently herewith becoming a party pursuant to an accession agreement
thereto: (i) the Guaranty (A) does not render the undersigned insolvent, (B)
does not result in the property remaining with the undersigned being
unreasonably small capital and (C) does not result in debts of the undersigned
being beyond the undersigned’s ability to pay as such debts mature, and (ii)
based on reasonable assumptions, the undersigned projects that it will be able
to continue to conduct its business operations as currently conducted.


Additionally, the undersigned hereby agrees to observe, perform and comply with
all covenants applicable to the undersigned set forth in Articles VI and VII of
the Credit Agreement that by their terms the Borrower is required to cause the
undersigned, as a “Subsidiary”, a “Subsidiary Guarantor”, or an “Affiliate”, to
observe, perform and comply with, as if such covenants were set forth in full
herein.


This Joinder Agreement shall constitute a Loan Document under the Credit
Agreement.  The address for the undersigned for purposes of all notices and
communications is the address set forth on the signature page hereof.


THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW, EXCEPT FOR THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATION LAW TO THE EXTENT THAT IT MANDATES THAT THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN.


THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS JOINDER OR ANY OTHER
GUARANTOR DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH FEDERAL
COURT.  THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS JOINDER
AGREEMENT OR ANY OTHER GUARANTOR DOCUMENT AGAINST THE UNDERSIGNED OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

--------------------------------------------------------------------------------

 


THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS JOINDER OR ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO
ABOVE.  THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 13 OF THE GUARANTY.  NOTHING IN THIS JOINDER
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAWS.


[Signature appears on the next page.]

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement, as of
the date first above written.



 
[SUBSIDIARY GUARANTOR]
     
By:  ______________________________
 
Name:_____________________________
 
Title:______________________________

 

 
Address:
 
c/o American Realty Capital Trust Inc.
 
405 Park Avenue, 15th Floor
 
New York, New York 10022
 
Attn.:  ______________________________
 
Telecopier No.  _______________________


 
S-1

--------------------------------------------------------------------------------

 

 
Exhibit H
 
Compliance Certificate
 
(immediately follows)
 

--------------------------------------------------------------------------------


 

FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date: ______, ____
To:           Capital One, N.A., as Agent


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of July ___, 2010
(as amended, modified, supplemented, extended, renewed or replaced from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among American Realty Capital Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Capital One, N.A., a national banking association, as Agent.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________________ of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the Agent on the
behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end consolidated financial
statements of Borrower, the REIT and their Subsidiaries required by Section
6.01(a) of the Credit Agreement for the fiscal year ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the consolidated financial statements of
Borrower, the REIT and their Subsidiaries required by Section 6.01(b) of the
Credit Agreement for the fiscal quarter ended as of the above date.  Such
financial statements fairly present the financial condition, results of
operations and cash flows of Borrower, the REIT and their Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower, the REIT and their Subsidiaries during the accounting
period covered by such financial statements.
 
3.           A review of the activities of Borrower, the REIT and their
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period
Borrower, the REIT and their Subsidiaries performed and observed all their
Obligations under the Loan Documents, and

 
1

--------------------------------------------------------------------------------

 

[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period the REIT,
the Borrower and their Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]
 
—or—
 
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Credit Agreement, and any representations and warranties of the
Borrower and any Subsidiary Guarantor that are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in Section 5.08 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.01 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.
 
6.           The Borrowing Base compliance calculations and information set
forth on Schedule 2 attached hereto are true and accurate on and as of the date
of this Compliance Certificate.

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ___________, _______.



 
BORROWER
     
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,
 
a Delaware limited partnership
       
By:
AMERICAN REALTY CAPITAL TRUST INC., a Maryland corporation,
   
its general partner
         
By:
       
Name:
     
Title:


 
3

--------------------------------------------------------------------------------

 


American Realty Capital Trust Inc.


SCHEDULE 1
to the Compliance Certificate1
($ in 000’s)


Statement Date:  _________ ___, 20___
 
I.
Section 7.16(a) – Minimum Tangible Net Worth.
$_____________
     
II.
Section 7.16(b) – Debt-to-Total Assets.
$______________
       
A.
Outstanding Indebtedness:
$______________
         
B.
Total Asset Value
$______________
     
III.
Section 7.16(c) – Liquidity
$______________
     
IV.
Section 7.16(d) – Consolidated Debt Yield.
_____%
       
A.
Consolidated Net Operating Income:
$______________
         
B.
Total Indebtedness:
$______________
     
V.
Section 7.16(e) – Collateral Debt Yield.
_____%
       
A.
Net Operating Income:
$______________
         
B.
Outstanding Amount:
$______________
     
VI.
Section 7.16(f) –Debt Service Coverage Ratio.
_____%
       
A.
12-Month Rolling Cash Flow:
$______________
         
B.
Pro Forma Debt Service:
$______________
     
VII.
Section 7.16(g) – Interest Rate Exposure.
_____%
       
A.
Unhedged Interest Exposure:
$______________
         
B.
Total Mortgage Indebtedness:
$______________

 

--------------------------------------------------------------------------------

1The summary references herein to defined terms and component parts thereof are
qualified by reference to the complete definitions of such terms as set forth in
the Credit Agreement.

 
1

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)


SCHEDULE 2
to the Compliance Certificate
Borrowing Base Compliance
($ in 000’s)
 
I.
Collateral Value Amount
         
A.
Property/Most Recent Appraised Value
           
 
1.           ____________________
$ ____________
 
 
2.           ____________________
$ ____________
 
 
3.           Total:
$ ____________
       
II.
Borrowing Base
         
A.
Total Collateral Value Amount
$ ____________
         
B.
Total Investment Grade Collateral Value Amount
$ ____________
         
C.
Total Non-Investment Grade Collateral Value Amount
$ ____________
         
D.
Borrowing Base
$ ____________


 
1

--------------------------------------------------------------------------------

 

 
Exhibit I
 
Assignment and Acceptance
 
(immediately follows)
 
 
 

--------------------------------------------------------------------------------

 
 

ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (“Assignor”) and the Assignee identified in
item 2 below (“Assignee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, Assignor hereby irrevocably sells and assigns to
the Assignee, and Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________
         
______________________________
     
2.
Assignee:
______________________________
         
______________________________
     
3.
Borrower(s):       American Realty Capital Operating Partnership, L.P.
   
4.
Agent: Capital One, N.A., as the agent under the Credit Agreement


 
 

--------------------------------------------------------------------------------

 

5.
Credit Agreement:    Credit Agreement, dated as of July ____, 2010, among
Borrower, the Lenders from time to time party thereto, and Capital One, N.A., as
Agent, L/C Issuer, and Lender

 
6.
Assigned Interest:

 
Assignor
 
Assignee
   
Facility
Assigned
   
Aggregate
Amount of
Commitment/
Loans
for all Lenders
   
Amount of
Commitment/
Loans
Assigned
   
Percentage
Assigned of
Commitment/
Loans
   
CUSIP
Number
                                       
 
                  $        $           %        

 
7.
Trade Date:
__________________

 
Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
         
Name:
         
Title:
         
BY:
     
TITLE:
     
ASSIGNEE
 
[NAME OF ASSIGNEE]
         
By: _____________________________
   
       Title:


 
 

--------------------------------------------------------------------------------

 

Consented to and Accepted:
 
CAPITAL ONE, N.A., as
  Administrative Agent
 
By: _________________________________
      Title:

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.         Representations and Warranties.
 
1.1.      Assignor.  Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.      Assignee.  Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.08 of the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it shall, independently and without reliance upon the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it shall perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 
 

--------------------------------------------------------------------------------

 

2.         Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit J
 
Solvency Certificate
 
(immediately follows)
 

--------------------------------------------------------------------------------


 
 
SOLVENCY CERTIFICATE
(SUBSIDIARY GUARANTOR)
 
Reference is made to (i) that certain Credit Agreement, dated as of July 27,
2010, among American Realty Capital Operating Partnership, L.P., a Delaware
limited partnership, as Borrower, the lenders from time to time party thereto,
and Capital One, N.A., a national banking association, as Agent (as amended,
modified, supplemented, extended, renewed or replaced from time to time, the
“Credit Agreement”) and (ii) that certain Subsidiary Guaranty, dated as of
August ___, 2010, by and among the Subsidiaries party thereto (as amended,
modified, supplemented, extended, renewed or replaced from time to time, the
“Subsidiary Guaranty”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.
 
This certificate is being given in connection with the addition of a Nominated
Property as a Borrowing Base Property pursuant to Section 2.16 of the Credit
Agreement.  Each of the undersigned certifies that he or she is a Responsible
Officer of the Subsidiary on whose behalf he or she is signing this Solvency
Certificate below, and makes this certificate in his or her capacity as such
Responsible Officer, and not in a personal or individual capacity.  Each of the
undersigned, in such capacity, further certifies, that both before and after
giving effect to the addition of the Nominated Property as a Borrowing Base
Property, and giving effect to the Guaranteed Obligations (as defined in the
Subsidiary Guaranty) of such Guarantor existing under the Subsidiary Guaranty
and after giving effect to the execution, delivery and performance of such
Guarantor of the Subsidiary Guaranty, the Mortgage and the other Loan Documents
to which it is a party, as of the date hereof, as follows:
 
1.           The fair value of the property of such Subsidiary is greater than
the total amount of liabilities, including contingent liabilities, of such
Subsidiary;
 
2.           The present fair salable value of the assets of such Subsidiary is
not less than the amount that will be required to pay the probable liability of
such Subsidiary on its debts as they become absolute and matured;
 
3.           Such Subsidiary does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Subsidiary’s ability to pay such
debts and liabilities as they mature;
 
4.           Such Subsidiary is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Subsidiary’s
property would constitute an unreasonably small capital; and
 
5.           Such Subsidiary is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.
 
[REMAINDER OF PAGE LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGE.]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the undersigned has executed this Solvency
Certificate effective as of August ____, 2010.
 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
   By:           AMERICAN REALTY CAPITAL TRUST INC., a Maryland corporation, its
general partner
 
 
By:
   


 
Its:
   

 
 
By:
   

 
Its:
   

 
 
ARC BFBENAR001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________
 

 
 

--------------------------------------------------------------------------------

 

 
ARC BFGRJCO001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 
 
ARC BFWCHKS001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 

 
 

--------------------------------------------------------------------------------

 

 
ARC BFBRGLA001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________

 
 
ARC BFAUSTX001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 

 
 

--------------------------------------------------------------------------------

 

 
ARC BFPRLTX001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 
 
ARC IHBUFGA001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 

 
 

--------------------------------------------------------------------------------

 

 
ARC IHHHDSC001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 
 
ARC JJPLYMA001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 

 
 

--------------------------------------------------------------------------------

 

 
ARC JJWATNJ001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________


 
 
ARC JJAMHNY001, LLC, a Delaware limited liability company
 
 
 
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member

 
 
 
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner

 
 
By:  _________________________________
 
Name: ________________________________
 
Title:  ________________________________
 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit K
 
Contribution Agreement
 
(immediately follows)
 
 
 

--------------------------------------------------------------------------------

 
 

CONTRIBUTION AGREEMENT
 
This CONTRIBUTION AGREEMENT (this “Contribution Agreement”) is entered into as
of July ___, 2010 by and among each Subsidiary Guarantor named in the signature
pages hereof and each Acceding Guarantor (as defined herein) hereafter executing
an Accession Agreement hereto (each a “Subsidiary Guarantor”, and collectively,
the “Subsidiary Guarantors”).
 
RECITALS
 
WHEREAS, American Realty Capital Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Capital One, N.A., a national banking association, as agent for
the Lenders (the “Agent”) are parties to a Credit Agreement dated as of the date
hereof (as amended, modified, supplemented, extended, renewed or replaced from
time to time, the “Credit Agreement”); and, except as otherwise herein expressly
provided, all terms defined in the Credit Agreement are being used herein as
defined therein);
 
WHEREAS, pursuant to the Credit Agreement, the Lenders will be making a Loan and
other extensions of credit to the Borrower, which Loan and extensions of credit
are (i) evidenced by, and repayable with interest thereon, in accordance with
the Credit Agreement and Note executed by the Borrower as of the date hereof and
(ii) guaranteed by, among other things, that certain Subsidiary Guaranty dated
as of the date hereof executed by the Subsidiary Guarantors (the “Subsidiary
Guaranty”); which Subsidiary Guaranty is secured by, among other things, the
Mortgages executed from time to time by certain Subsidiary Guarantors with
respect to the Borrowing Base Properties owned by such Subsidiary Guarantors;
 
WHEREAS, each Subsidiary Guarantor is directly or indirectly owned by, or
affiliated with, Borrower;
 
WHEREAS, each Subsidiary Guarantor will receive direct and indirect benefits
from the availability of the Loan and the extensions of credit to the Borrower
under the Credit Agreement;
 
WHEREAS, the Subsidiary Guarantors desire to allocate certain direct and
indirect benefits they will obtain from the availability of the Loan and the
extensions of credit to the Borrower for purposes of providing a fair and
equitable arrangement to make contributions when payments are made by any
Subsidiary Guarantor under, or property of any Subsidiary Guarantor is realized
for application to any obligations under, the Subsidiary Guaranty or any
Mortgage (such Subsidiary Guarantor making such payments or to which such
contributions are attributable, a “Funding Guarantor”) in an amount which is
disproportionate to the direct benefits obtained by such Subsidiary Guarantor,
as further described herein; and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, as a condition precedent to the making of the Loan and the extensions
of credit to the Borrower and the execution and delivery of the Loan Documents,
the Agent and the Lenders have required each Subsidiary Guarantor to execute and
deliver this Contribution Agreement.
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce each Subsidiary Guarantor to enter into the Subsidiary
Guaranty, it is agreed as follows.
 
1.           Funded Amount.  For purposes of this Contribution Agreement, the
“Funded Amount” paid by any Funding Guarantor as of any date of determination
shall be:  (a) the Dollar amount of any cash payments paid by such Funding
Guarantor under the Subsidiary Guaranty as of such date, plus (b) the value of
any Borrowing Base Property owned or ground leased by such Funding Guarantor
(based on the Appraised Value) and realized upon pursuant to the Mortgage
encumbering such Borrowing Base Property as of such date, whether through
foreclosure sale or otherwise.  The “Aggregate Funded Amount” as of any date of
determination shall mean the sum of the Funded Amounts paid by all of the
Funding Guarantors as of such date.
 
2.           Contribution.  Each Subsidiary Guarantor shall be responsible for
funding its Pro Rata Share (as hereinafter defined) of the Aggregate Funded
Amount paid or contributed by all of the Funding Guarantors.  As used herein,
“Pro Rata Share” shall mean, with respect to each Subsidiary Guarantor as of the
date of determination, the ratio of (a) the Appraised Value of each Borrowing
Base Property of such Subsidiary Guarantor as of such date to (b) the aggregate
Appraised Value of the Borrowing Base Properties as of such date (including, for
the purposes of calculation, the value of any Borrowing Base Property of any
Subsidiary Guarantor (based on the Appraised Value) that was realized upon
pursuant to the Mortgage encumbering such Borrowing Base Property).  In the
event that, as of any date of determination, any Funding Guarantor shall have
paid or contributed a Funded Amount that is more than its Pro Rata Share of the
Aggregate Funded Amount paid or contributed as of such date (including, without
limitation, through the realization upon its Borrowing Base Property, whether
through foreclosure or otherwise) (any such payment or realization is referred
to herein as an “Excess Payment”), then such Funding Guarantor shall be entitled
to contribution from, and to be reimbursed on demand (subject to Section 5
below) by, the other Subsidiary Guarantors for the amount of such Excess
Payment, in the manner and to the extent set forth in this Contribution
Agreement.  In the event an Excess Payment is made by one or more Funding
Guarantors with respect to the payment of the Aggregate Funded Amount, each
Subsidiary Guarantor who has not funded some or all of (whether in cash or
through realization upon its property) its Pro Rata Share of the Aggregate
Funded Amount shall be obligated to do so on demand in an amount equal to its
Pro Rata Share of the Aggregate Funded Amount which remains unpaid by such
Subsidiary Guarantor (subject to Section 5 below) (such payment, a “Contribution
Payment”).  The aggregate of all Contribution Payments from all Subsidiary
Guarantors who have not funded some or all of their Pro Rata Share of the
Aggregate Funded Amount (whether in cash or through realization upon its
property) shall be allocated proportionately among the Funding Guarantors so
that the aggregate of all Contribution Payments shall be sufficient to repay
each Funding Guarantor the amount of its Excess Payment.  Any amount payable as
a contribution under this Contribution Agreement shall be determined as of the
date on which the related payment or contribution (i.e., the Excess Payment) is
made by a Funding Guarantor.

 
2

--------------------------------------------------------------------------------

 

3.           Preservation of Rights.  This Contribution Agreement shall not
limit any right which any Subsidiary Guarantor may have against any other Person
which is not a party hereto.
 
4.           No Impairment.  This Contribution Agreement is intended only to
define the relative rights of the Subsidiary Guarantors, and nothing set forth
in this Contribution Agreement is intended to or shall impair the obligations of
the Borrower or the REIT under the Loan Documents or the obligations of each
Subsidiary Guarantor to pay and perform such Subsidiary Guarantor’s obligations
under the Subsidiary Guaranty or any Mortgage to which such Subsidiary Guarantor
is a party as and when the same shall become due and payable in accordance with
the terms of such documents.
 
5.           Subordination.
 
(a)          General.  Until such time as the Loan and the other Obligations
under the Credit Agreement and the other Loan Documents shall be indefeasibly
paid in full in accordance with the terms of the Loan Documents and the
Commitments have been terminated, any and all rights of contribution and
reimbursement from a Subsidiary Guarantor to another Subsidiary Guarantor
hereunder or provided by law shall be subordinate, in right of payment, to the
prior and indefeasible payment in full of the Loan and the other Obligations,
and each Funding Guarantor shall not enforce any such rights or ask for, demand,
sue for, take or receive any payments on account thereof, until the Loan and the
other Obligations shall have been finally and indefeasibly paid in full.
 
(b)         Additional Subordination Terms.
 
(i)           Until the Loan and other Obligations under the Credit Agreement
and the other Loan Documents have been finally and indefeasibly paid in full and
the Commitments have been terminated, no Subsidiary Guarantor shall be entitled
to take any action, to receive any Contribution Payment or any other payment on
account of any Excess Payment.
 
(ii)          Until the Loan and other Obligations under the Credit Agreement
and the other Loan Documents have been finally and indefeasibly paid in full and
the Commitments have been terminated, no Contribution Payment shall be made by
or on behalf of any Subsidiary Guarantor for or on account of any Excess Payment
made by any Funding Guarantor, and no Funding Guarantor shall take or receive
from any other Subsidiary Guarantor, directly or indirectly, any Contribution
Payment or other payment by set off or in any other manner, or exercise of any
action in respect of the Excess Payment.

 
3

--------------------------------------------------------------------------------

 

(iii)         If an Event of Default exists under the Credit Agreement or the
other Loan Documents or any Insolvency Proceeding of any Subsidiary Guarantor is
pending, any Contribution Payment to which any Funding Guarantor would be
entitled shall be paid directly to the Agent (on behalf of the Lenders) for
application against the Loan and the other Obligations.
 
(iv)         In the event that, notwithstanding the foregoing provisions of this
Section 5(b), any Funding Guarantor receives any Contribution Payment or any
other payment, contribution or reimbursement of any kind or character from the
other Subsidiary Guarantors prior to the indefeasible payment in full of the
Loan and the other Obligations and the termination of the Commitments, then and
in such event such Contribution Payment, or other payment, contribution or
reimbursement shall be deemed to be the property of, segregated, received and
held in trust for the benefit of the Lenders and shall be immediately paid over
or delivered forthwith to the Agent (on behalf of the Lenders) (in the same form
as received, with any necessary endorsement) to the extent necessary to make
payment in full of (or, in the case of non-cash property or securities, to be
held as additional collateral for) the Obligations remaining unpaid, until all
such Obligations have been indefeasibly paid in full and the Commitments have
been terminated.  In the event that any Funding Guarantor fails to provide any
necessary endorsement as contemplated above, the Agent is hereby irrevocably
authorized to appropriately make the same.
 
(v)          Each Funding Guarantor authorizes and empowers the Agent in any
Insolvency Proceeding to file a proof of claim on behalf of such Subsidiary
Guarantor with respect to the Excess Payments.  Each Subsidiary Guarantor shall
give prompt notice to the Agent of the occurrence of any of the events referred
to in this Section 5(b).
 
(vi)         Until the Loan and other Obligations under the Credit Agreement and
other Loan Documents have been finally and indefeasibly paid in full and the
Commitments have been terminated, the Agent (on behalf of the Lenders) is
irrevocably authorized and empowered (in its own name or in the name of a
Funding Guarantor), but shall have no obligation, to demand, sue for, collect
and receive every Contribution Payment or other payment referred to in, and
which Agent is entitled to receive under, this Section 5(b) and give acquittance
therefor and to file claims and proofs of claim and take such other action as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of the Agent and the Lenders.
 
(vii)        Until the Loan and other Obligations under the Credit Agreement and
other Loan Documents have been finally and indefeasibly paid in full and the
Commitments have been terminated, each Funding Guarantor shall duly and promptly
take such action as the Agent may request (A) to collect the Contribution
Payments for account of the Lenders and to file appropriate claims or proofs of
claim in respect of the Excess Payments, (B) to execute and deliver to the Agent
such powers of attorney, assignments or other instruments as they may request in
order to enable them to enforce any and all claims with respect to, and any
security interests and other Liens securing payment of, the Excess Payments, and
(C) to collect and receive any and all payments or distributions that may be
payable or deliverable upon or with respect to the Excess Payments.

 
4

--------------------------------------------------------------------------------

 

6.           Equitable Allocation.  If, as a result of any reorganization,
recapitalization or other organizational change in any of the Subsidiary
Guarantors, or as a result of any amendment, waiver or modification of the terms
and conditions governing the Loan Documents, or for any other reason, the
contributions under this Contribution Agreement become inequitable, prior to the
full repayment of the Loan and the other Obligations and termination of the
Commitments, the parties hereto shall, after first obtaining Agent’s written
consent thereto, promptly modify and amend this Contribution Agreement to
provide for an equitable allocation of contributions; provided that, following
any such modification or amendment, the obligations of the Subsidiary Guarantors
under this Contribution Agreement continue to remain subject to the provisions
of Section 5 above.  Any of the foregoing modifications and amendments shall be
in writing and signed by all parties hereto and acknowledged by the Agent on
behalf of the Lenders.
 
7.           Asset of Party to Which Contribution is Owing.  The parties hereto
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of any Subsidiary Guarantor to which such contribution is owing.
 
8.           Choice of Law.  This Contribution Agreement is to be construed in
accordance with and governed by the internal laws of the State of New York,
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
York to govern the rights and duties of the parties.
 
9.           Amendment/Termination.  Except as specifically set forth in Section
6 above, this Contribution Agreement shall not be modified or amended without
the prior written consent of the Agent, shall remain in effect, and shall not be
terminated until the full and final indefeasible payment of the Loan and the
other Obligations, including, without limitation, full and final termination of
all Commitments by the Lenders and full payment of all Contribution Payments so
that no Excess Payment is then outstanding from any Subsidiary Guarantor;
provided, however, that the right of the Agent to consent to any amendment or
modification of this Contribution Agreement and their rights as third party
beneficiaries of this Contribution Agreement shall no longer exist after the
Loan has been repaid in full and the Commitments have been terminated.
 
10.         Future Guarantors; Released Guarantors.  At such time following the
date hereof as any Subsidiary Guarantor that owns a Borrowing Base Property (an
“Acceding Guarantor”) is required to accede hereto pursuant to the terms of
Section 2.16 or 6.20 of the Credit Agreement, such Acceding Guarantor shall
execute and deliver to the Agent an accession agreement substantially in the
form of Annex 1 (the “Accession Agreement”), signifying its agreement to be
bound by the provisions of this Contribution Agreement as a Subsidiary Guarantor
to the same extent as if such Acceding Guarantor had originally executed this
Contribution Agreement as of the date hereof.  Each of the other Subsidiary
Guarantors hereby consents to the execution and delivery of such Accession
Agreement without any further notice or consent of such Subsidiary
Guarantors.  If any Subsidiary Guarantor is entitled to be released from its
obligations hereunder pursuant to Section 2.16 of the Credit Agreement, then, so
long as there is no Contribution Payment then due from such Subsidiary Guarantor
and in accordance with the Credit Agreement, such Subsidiary Guarantor shall be
deemed released from its obligations hereunder and each of the other Subsidiary
Guarantors hereby consents to such release without any further notice to or
consent of such Subsidiary Guarantor.

 
5

--------------------------------------------------------------------------------

 

11.         Third Party Beneficiary.  The Agent and each of the Lenders are
intended third party beneficiaries of this Contribution Agreement.
 
12.         Counterparts.  This Contribution Agreement may be executed in as
many counterparts as may be deemed necessary or convenient and by the different
parties hereto or separate counterparts, and each of which when so executed,
shall be deemed to be an original for all purposes, but all such counterparts
shall constitute but one and the same instrument.
 
13.         Time is of the Essence.  Time is of the essence of this Contribution
Agreement.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Contribution Agreement as of the date first above written.
 

 
[EACH SUBSIDIARY GUARANTOR]
       
By:
American Realty Capital Operating Partnership, L.P, a Delaware limited
partnership, its Member
         
By:
American Realty Capital Trust Inc., a Maryland corporation, its General Partner
             
By:____________________________
     
Name: _________________________
     
Title: __________________________

 
Signature page to Contribution Agreement

 
 

--------------------------------------------------------------------------------

 

Annex 1
to the Contribution Agreement


FORM OF ACCESSION AGREEMENT


To: Capital One, N.A. as Agent


Re: American Realty Capital Operating Partnership, L.P.


Date:     _________________


Ladies and Gentlemen:


This Accession Agreement is made and delivered pursuant to Section 10 of that
certain Contribution Agreement dated as of July ___, 2010 (as amended, modified,
renewed or extended from time to time, the “Contribution Agreement”), made by
each Subsidiary Guarantor named in the signature pages thereof (each a
“Subsidiary Guarantor”), in favor of the Lenders party to the Credit Agreement
referred to below and Capital One, N.A., a national banking association, as
agent for the Lenders (the “Agent”).  All capitalized terms used in this
Accession Agreement and not otherwise defined herein shall have the meanings
assigned to them in either the Contribution Agreement or in the Credit
Agreement, as applicable.


American Realty Capital Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto (each
a “Lender” and, collectively, the “Lenders”) and the Agent are parties to a
Credit Agreement dated as of July ___, 2010 (as amended, modified, supplemented,
extended, renewed or replaced from time to time, the “Credit Agreement”).


The undersigned, ___________________________ [insert name of acceding
Guarantor], a _____________________ [partnership, limited liability company,
etc.], is a Subsidiary and an owner of one or more Borrowing Base Properties,
has executed a joinder agreement to the Subsidiary Guaranty and hereby
acknowledges that it is a “Subsidiary Guarantor” for all purposes of the
Contribution Agreement, effective from the date hereof.


Without limiting the foregoing, the undersigned hereby assumes and agrees to
perform all of the obligations of a Subsidiary Guarantor under, and to be bound
in all respects by the terms of, the Contribution Agreement to the same extent
and with the same force and effect as if the undersigned were an original
Subsidiary Guarantor signatory thereto.


The Agent and each of the Lenders are intended third party beneficiaries of this
Accession Agreement.

 
 

--------------------------------------------------------------------------------

 


THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement, as of
the date first above written.



 
[GUARANTOR]
       
By
         
Title
 




 
Address:
 
c/o American Realty Capital Trust Inc.
405 Park Avenue, 15th Floor
New York, New York 10022
 
Attn.: _____________________________
 
Telecopier No. ______________________


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01
 
Commitments of the Lenders
 
Lender
 
Commitment
         
Capital One, N.A.
  $ 30,000,000  

 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.16
 
Borrowing Base Properties and Initial Subsidiary Guarantees


None.



--------------------------------------------------------------------------------


 
Schedule 5.05
 
Litigation
 
In November, 2009, J.H. Winokur, Inc. filed a Complaint against American Realty
Capital, LLC (“ARC”), American Realty Capital Trust, Inc. (“ARCT”), Nicholas
Schorsch and William Kahane.  The Complaint is related to an alleged real estate
brokerage commission.  The claim is based on a brokerage contract with ARC (ARCT
is not a party) from 2007 related to certain properties owned by ARCT and leased
to CVS.  ARC is vigorously defending the Complaint on behalf of all defendants. 
The claim is for alleged brokerage fees totaling $1,008,000.  ARC has engaged
Kenneth Roberts at the law firm Cozen O’Connor as litigation counsel for all
defendants.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 5.10
 
ERISA Disclosures
 
None.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 5.25
 
Leases
 
None.

 
 

--------------------------------------------------------------------------------

 